


Exhibit 10.1




CREDIT AGREEMENT
dated as of May 1, 2013
among
RREEF PROPERTY OPERATING PARTNERSHIP, LP,
as Borrower,
RREEF PROPERTY TRUST, INC.
and
CERTAIN Subsidiaries AND OTHER AFFILIATES OF THE BORROWER
PARTY HERETO FROM TIME TO TIME,
as Guarantors
THE LENDERS PARTY HERETO,
REGIONS BANK,
as Administrative Agent
_____________________________________________________
REGIONS CAPITAL MARKETS,
a division of Regions Bank,
as Sole Lead Arranger and Sole Book Runner





--------------------------------------------------------------------------------






 
TABLE OF CONTENTS
Page
Section 1    DEFINITIONS AND INTERPRETATION
1


 
Section 1.1    Definitions
1


 
Section 1.2    Accounting Terms
33


 
Section 1.3    Rules of Interpretation
34


Section 2    LOANS AND LETTERS OF CREDIT
35


 
Section 2.1    Revolving Loans
35


 
Section 2.2    Swingline Loans
38


 
Section 2.3    Issuances of Letters of Credit and Purchase of Participations
Therein
39


 
Section 2.4 Pro Rata Shares; Availability of Funds
43


 
Section 2.5 Evidence of Debt; Register; Lenders' Books and Records; Notes
43


 
Section 2.6 Scheduled Principal Payments
44


 
Section 2.7 Interest on Loans
44


 
Section 2.8 Conversion/Continuation
46


 
Section 2.9 Default Rate of Interest
46


 
Section 2.10 Fees
47


 
Section 2.11 Prepayments/Commitment Reductions
48


 
Section 2.12 Application of Prepayments
50


 
Section 2.13 General Provisions Regarding Payments
50


 
Section 2.14 Sharing of Payments by Lenders
51


 
Section 2.15 Cash Collateral
52


 
Section 2.16 Defaulting Lenders
53


 
Section 2.17 Removal or Replacement of Lenders
55


 
Section 2.18 Extension of Maturity Date
56


Section 3    YIELD PROTECTION
56


 
Section 3.1 Making or Maintaining LIBOR Loans
56


 
Section 3.2 Increased Costs
58


 
Section 3.3 Taxes
59


 
Section 3.4 Mitigation Obligations; Designation of a Different Lending Office
62


Section 4    Guaranty
63


 
Section 4.1 The Guaranty
63


 
Section 4.2 Obligations Unconditional
63


 
Section 4.3 Reinstatement
64


 
Section 4.4 Certain Additional Waivers
64


 
Section 4.5 Remedies
64


 
Section 4.6 Rights of Contribution
65


 
Section 4.7 Guarantee of Payment; Continuing Guarantee
65


 
Section 4.8 Keepwell
65


Section 5    CONDITIONS PRECEDENT
65


 
Section 5.1    Conditions Precedent to Initial Credit Extensions
65


 
Section 5.2    Conditions to Each Credit Extension
67


Section 6    REPRESENTATIONS AND WARRANTIES
68


 
Section 6.1    Organization; Requisite Power and Authority; Qualification
68


 
Section 6.2    Capital Stock and Ownership
68


 
Section 6.3    Due Authorization
69




i

--------------------------------------------------------------------------------




 
Section 6.4    No Conflict
69


 
Section 6.5    Governmental Consents
69


 
Section 6.6    Binding Obligation
69


 
Section 6.7    Financial Statements
69


 
Section 6.8    No Material Adverse Effect; No Default
70


 
Section 6.9    Tax Matters
70


 
Section 6.10 Properties
70


 
Section 6.11 Environmental Matters
71


 
Section 6.12 No Defaults
71


 
Section 6.13 No Litigation or other Adverse Proceedings
71


 
Section 6.14 Information Regarding the Borrower and its Subsidiaries
71


 
Section 6.15 Governmental Regulation
71


 
Section 6.16 Employee Matters
72


 
Section 6.17 Pension Plans
73


 
Section 6.18 Solvency
73


 
Section 6.19 Compliance with Laws
73


 
Section 6.20 Disclosure
73


 
Section 6.21 Insurance
74


 
Section 6.22 Pledge and Security Agreements
74


 
Section 6.23 Mortgages
74


 
Section 6.24 Securities Account Control Agreements
74


 
Section 6.25 REIT Status
74


 
Section 6.26 Borrowing Base Real Properties
75


 
Section 6.27 Borrowing Base Securities
75


Section 7    AFFIRMATIVE COVENANTS
75


 
Section 7.1    Financial Statements and Other Reports
75


 
Section 7.2    Existence
78


 
Section 7.3    Payment of Taxes and Claims
78


 
Section 7.4    Maintenance of Properties
78


 
Section 7.5    Insurance
78


 
Section 7.6    Inspections
81


 
Section 7.7    Lenders Meetings
81


 
Section 7.8    Compliance with Laws and Material Contracts
81


 
Section 7.9    Use of Proceeds
81


 
Section 7.10 Environmental Matters
81


 
Section 7.11 [Reserved]
82


 
Section 7.12 Collateral
82


 
Section 7.13 Books and Records
83


 
Section 7.14 Additional Subsidiaries
83


 
Section 7.15 Borrowing Base Real Properties Subject to Eligible Ground Leases
84


 
Section 7.16 Additional Appraisals
86


 
Section 7.17 REIT Status
87


 
Section 7.18 Leasing Matters Regarding Borrowing Base Real Properties
87


 
Section 7.19 Post-Closing Covenants
88


Section 8    NEGATIVE COVENANTS
88


 
Section 8.1    Indebtedness
88




ii

--------------------------------------------------------------------------------




 
Section 8.2    Liens
90


 
Section 8.3    No Further Negative Pledges
91


 
Section 8.4    Restricted Payments
92


 
Section 8.5    Burdensome Agreements
92


 
Section 8.6    Investments
93


 
Section 8.7    Use of Proceeds
94


 
Section 8.8    Financial Covenants
94


 
Section 8.9    Capital Expenditures
95


 
Section 8.10 Fundamental Changes; Disposition of Assets; Acquisitions
95


 
Section 8.11 Disposal of Subsidiary Interests
95


 
Section 8.12 Reserved
96


 
Section 8.13 Transactions with Affiliates and Insiders
96


 
Section 8.14 Prepayment of Other Funded Debt
96


 
Section 8.15 Conduct of Business
96


 
Section 8.16 Fiscal Year
97


 
Section 8.17 Amendments to Organizational Agreements/Material Agreements
97


 
Section 8.18 Addition/Removal of Borrowing Base Real Properties and Borrowing
Base Securities
97


 
Section 8.19 Property Management Agreements Regarding Borrowing Base Real
Properties
99


Section 9    EVENTS OF DEFAULT; REMEDIES; APPLICATION OF FUNDS
100


 
Section 9.1    Events of Default
100


 
Section 9.2    Remedies
102


 
Section 9.3    Application of Funds
102


Section 10    AGENCY
103


 
Section 10.1 Appointment and Authority
103


 
Section 10.2 Rights as a Lender
104


 
Section 10.3 Exculpatory Provisions
104


 
Section 10.4 Reliance by Administrative Agent
104


 
Section 10.5 Delegation of Duties
105


 
Section 10.6 Resignation of Administrative Agent
105


 
Section 10.7 Non-Reliance on Administrative Agent and Other Lenders
106


 
Section 10.8 No Other Duties, etc.
106


 
Section 10.9 Administrative Agent May File Proofs of Claim
106


 
Section 10.10 Collateral Matters
107


Section 11    MISCELLANEOUS
108


 
Section 11.1 Notices; Effectiveness; Electronic Communications
108


 
Section 11.2 Expenses; Indemnity; Damage Waiver
109


 
Section 11.3 Set‑Off
111


 
Section 11.4 Amendments and Waivers
111


 
Section 11.5 Successors and Assigns
113


 
Section 11.6 [Reserved.]
113


 
Section 11.7 Survival of Representations, Warranties and Agreements
116


 
Section 11.8 No Waiver; Remedies Cumulative
117


 
Section 11.9 Marshalling; Payments Set Aside
117


 
Section 11.10 Severability
117


 
Section 11.11 Obligations Several; Independent Nature of Lenders' Rights
117


 
Section 11.12 Headings
117




iii

--------------------------------------------------------------------------------




 
Section 11.13 Applicable Laws
117


 
Section 11.14 WAIVER OF JURY TRIAL
118


 
Section 11.15 Confidentiality
118


 
Section 11.16 Usury Savings Clause
119


 
Section 11.17 Counterparts; Integration; Effectiveness
119


 
Section 11.18 No Advisory of Fiduciary Relationship
120


 
Section 11.19 Electronic Execution of Assignments and Other Documents
120


 
Section 11.20 USA PATRIOT Act
120


 
Section 11.21 Conflicts
120




iv

--------------------------------------------------------------------------------






Appendices


Appendix A        Lenders, Commitments and Revolving Commitment Percentages
Appendix B        Notice Information


Schedules


Schedule 1.1A        Approved Managers
Schedule 1.1B        Approved Securities
Schedule 6.1        Organization; Requisite Power and Authority; Qualification
Schedule 6.2        Capital Stock and Ownership
Schedule 6.10(b)    Real Estate Assets
Schedule 6.14        Name, Jurisdiction and Tax Identification Numbers of
Borrower and its Subsidiaries
Schedule 6.21        Insurance Coverage
Schedule 6.26        Borrowing Base Real Properties
Schedule 6.27        Borrowing Base Securities
Schedule 8.1        Existing Indebtedness
Schedule 8.2        Existing Liens
Schedule 8.6        Existing Investments


Exhibits


Exhibit 2.1        Form of Funding Notice
Exhibit 2.3        Form of Issuance Notice
Exhibit 2.5-1        Form of Revolving Loan Note
Exhibit 2.5-2        Form of Swingline Note
Exhibit 2.8        Form of Conversion/Continuation Notice
Exhibit 3.3        Forms of U.S. Tax Compliance Certificates (Forms 1 - 4)
Exhibit 6.22        Form of Pledge and Security Agreement
Exhibit 6.23        Form of Mortgage
Exhibit 6.26-1        Form of SNDA
Exhibit 6.26-2        Form of Assignment and Subordination of Management
Agreement
Exhibit 7.1(c)-1        Form of Compliance Certificate
Exhibit 7.1(c)-2        Form of Borrowing Base Certificate
Exhibit 7.1(c)-3        Form of Monthly Borrowing Base Securities Certificate
Exhibit 7.14        Form of Guarantor Joinder Agreement
Exhibit 11.5        Form of Assignment Agreement

v

--------------------------------------------------------------------------------




CREDIT AGREEMENT
This CREDIT AGREEMENT, dated as of May 1, 2013 (as amended, restated, increased,
extended, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into by and among RREEF PROPERTY OPERATING PARTNERSHIP,
LP, a Delaware limited partnership (the “Borrower”), RREEF PROPERTY TRUST, INC.,
a Maryland corporation (the “Parent”), certain Subsidiaries of the Borrower from
time to time party hereto, as Guarantors, the Lenders from time to time a party
hereto, REGIONS BANK, as administrative agent (in such capacity, “Administrative
Agent”).
RECITALS:
WHEREAS, the Borrower has requested that the Lenders provide a revolving credit
facility for the purposes set forth herein; and
WHEREAS, the Lenders have agreed to make the requested facility available on the
terms and conditions set forth herein;
NOW, THEREFORE, in consideration of these premises and the mutual covenants and
agreements contained herein, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto covenant and agree as follows:
Section 1.    DEFINITIONS AND INTERPRETATION
Section 1.1    Definitions.
The following terms used herein, including in the introductory paragraph,
recitals, exhibits and schedules hereto, shall have the following meanings:
“Acquisition”, by any Person, means the acquisition by such Person, in a single
transaction or in a series of related transactions, of all or any substantial
portion of the property of another Person or at least a majority of the Capital
Stock of another Person, in each case whether or not involving a merger or
consolidation with such other Person and whether for cash, property, services,
assumption of Indebtedness, securities or otherwise.
“Adjusted EBITDA” means, for any period, the sum of (a) EBITDA of the
Consolidated Parties for the immediately preceding calendar quarter plus (b)
non-reoccurring charges not otherwise added back in the calculation of EBITDA of
the Consolidated Parties for the purposes hereof under the definition of
“EBITDA”, including acquisition expenses less (c) the Capital Reserves for such
period.
“Adjusted LIBOR Rate” means, for any Interest Rate Determination Date with
respect to an Interest Period for an Adjusted LIBOR Rate Loan, the rate per
annum obtained by dividing (i) (a) the rate per annum (rounded upward to the
next whole multiple of one one-hundredth of one percent (1/100 of 1%)) equal to
the rate determined by the Administrative Agent to be the offered rate which
appears on the page of the Reuters Screen which displays an average British
Bankers Association Interest Settlement Rate (such page currently being Reuters
Screen LIBOR01 Page) for deposits (for delivery on the first day of such period)
with a term equivalent to such period in Dollars, determined as of approximately
11:00 a.m. (London, England time) on such Interest Rate Determination Date, or
(b) in the event the rate referenced in the preceding clause (a) does not appear
on such page or service or if such page or service shall cease to be available,
the rate per annum (rounded upward to the next whole multiple of one
one-hundredth of one percent (1/100 of 1%)) equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term
equivalent to such period in Dollars, determined as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, or (c) in the
event the rates referenced in the preceding clauses (a) and (b) are not
available, the rate per annum (rounded upward to the next whole multiple of one
one-hundredth of one percent (1/100 of 1%)) equal to quotation rate (or the
arithmetic mean of rates) offered to first class banks in the London interbank
market for deposits (for delivery on the first day of the relevant period) in

1

--------------------------------------------------------------------------------


Dollars of amounts in same day funds comparable to the principal amount of the
applicable Loan of Regions Bank or any other Lender selected by the
Administrative Agent, for which the Adjusted LIBOR Rate is then being determined
with maturities comparable to such period as of approximately 11:00 a.m.
(London, England time) on such Interest Rate Determination Date, by (ii) an
amount equal to (a) one, minus (b) the Applicable Reserve Requirement.
“Adjusted LIBOR Rate Loan” means Loans bearing interest based on the Adjusted
LIBOR Rate.
“Adjusted NOI” means, for any period, (a) NOI from all Properties (or, for
purposes of the definition of “Borrowing Base Real Property Mortgageability Cash
Flow,” from the applicable Borrowing Base Real Properties) for such period, less
(b) Capital Reserves attributable to such Property (or, for purposes of the
definition of “Borrowing Base Real Property Mortgageability Cash Flow,”
attributable to the applicable Borrowing Base Real Properties) for such period.
“Administrative Agent” means as defined in the introductory paragraph hereto,
together with its successors and permitted assigns.
“Administrative Questionnaire” means an administrative questionnaire provided by
the Lenders in a form supplied by the Administrative Agent.
“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration (whether or
not purportedly on behalf of any Credit Party or any of its Subsidiaries) at law
or in equity, or before or by any Governmental Authority, whether pending,
threatened in writing against any Credit Party or any of its Subsidiaries or any
material property of any Credit Party or any of its Subsidiaries.
“Affected Lender” means as defined in Section 3.1(b).
“Affected Loans” means as defined in Section 3.1(b).
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent” means the Administrative Agent.
“Agreement” means as defined in the introductory paragraph hereto.
“Aggregate Borrowing Base Real Property Value Amount” means, with respect to any
pool of Borrowing Base Real Properties as of any date of determination, the sum
of the respective Borrowing Base Real Property Value Amounts of each of the
Borrowing Base Real Properties in such pool.
“Aggregate Borrowing Base Securities Value Amount” means, as of any date of
determination, the sum of the following: (a) with respect to any pool of
Borrowing Base Securities as of such date of determination, the sum of the
respective Borrowing Base Securities Value Amounts of each of the Borrowing Base
Securities in such pool, plus (b) the cash balance as of such date of
determination in any Securities Account which is subject to a Securities Account
Control Agreement; provided, that such cash balance shall be calculated in
accordance with the proviso to the definition of “Borrowing Base Securities
Value Amount” with respect to any trades that have not settled as of such date
of determination.
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Closing Date is FIFTY MILLION DOLLARS ($50,000,000.00).
“ALTA” means American Land Title Association.
“Applicable Laws” means, as to any Person, all laws, including all applicable
provisions of constitutions, statutes, rules, ordinances, regulations and orders
of all Governmental Authorities and all orders, rulings, writs and

2

--------------------------------------------------------------------------------


decrees of all courts, tribunals and arbitrators, in each case, applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
“Applicable Margin” means (a) from the Closing Date through the date one (1)
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 7.1(c) for the Fiscal Quarter ending June 30,
2013, the percentage per annum based upon Pricing Level I in the table set forth
below, and (b) thereafter, the percentage per annum determined by reference to
the table set forth below using the Consolidated Leverage Ratio as set forth in
the Compliance Certificate most recently delivered to the Administrative Agent
pursuant to Section 7.1(c), with any increase or decrease in the Applicable
Margin resulting from a change in the Consolidated Leverage Ratio becoming
effective on the date one (1) Business Day immediately following the date on
which such Compliance Certificate is delivered.


Pricing Level
Consolidated Leverage Ratio
Adjusted LIBOR Rate Loans and Letter of Credit Fee
Base Rate Loans
I
<40%
2.2%
1.2%
II
≥40% and <50%
2.35%
1.35%
III
≥50%
2.5%
1.5%



Notwithstanding the foregoing, (x) if at any time a Compliance Certificate is
not delivered when due in accordance herewith, then, upon the request of the
Required Lenders, Pricing Level III as set forth in the table above shall apply
as of the first Business Day after the date on which such Compliance Certificate
was required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered and (y) the determination of the
Applicable Margin for any period shall be subject to the provisions of Section
2.7(e). For purposes of calculating the Unused Fee for any applicable period,
“Applicable Margin” shall mean (i) 0.30%, if the Usage Percentage for such
period is equal to or less than 50%, or (ii) 0.20%, if the Usage Percentage for
such period is greater than 50%.
“Applicable Reserve Requirement” means, at any time, for any Adjusted LIBOR Rate
Loan, the maximum rate, expressed as a decimal, at which reserves (including any
basic marginal, special, supplemental, emergency or other reserves) are required
to be maintained with respect thereto against “Eurocurrency liabilities” (as
such term is defined in Regulation D of the FRB, as in effect from time to time)
under regulations issued from time to time by the FRB or other applicable
banking regulator. Without limiting the effect of the foregoing, the Applicable
Reserve Requirement shall reflect any other reserves required to be maintained
by such member banks with respect to (i) any category of liabilities which
includes deposits by reference to which the applicable Adjusted LIBOR Rate or
any other interest rate of a Loan is to be determined, or (ii) any category of
extensions of credit or other assets which include Adjusted LIBOR Rate Loans. An
Adjusted LIBOR Rate Loan shall be deemed to constitute Eurocurrency liabilities
and as such shall be deemed subject to reserve requirements. The rate of
interest on Adjusted LIBOR Rate Loans shall be adjusted automatically on and as
of the effective date of any change in the Applicable Reserve Requirement.
“Appraisal” means, with respect to each Borrowing Base Real Property, a
FIRREA-compliant MAI appraisal of such Borrowing Base Real Property ordered by
the Administrative Agent, from an appraiser and in form and substance reasonably
acceptable to the Administrative Agent and initially dated as of a date not more
than one hundred eighty (180) days prior to the date on which such Borrowing
Base Real Property is first included in the calculation of the Borrowing Base,
and any such new or updated appraisals meeting the foregoing requirements (other
than the initial date) obtained by the Administrative Agent pursuant to Section
7.16.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Approved Manager” means (a) any Person listed on Schedule 1.1A (as such
schedule may be amended from time to time by the Borrower with the approval of
the Administrative Agent) or (b) any other property manager reasonably
acceptable to the Administrative Agent with experience managing properties which
are substantially similar to the applicable Borrowing Base Real Property, and
which is engaged to manage one or more Borrowing Base Real

3

--------------------------------------------------------------------------------


Properties pursuant to a management agreement between such Person or property
manager and the applicable Credit Party that owns (or ground leases) such
Borrowing Base Real Property.
“Approved Securities” means any of the Securities identified on Schedule 1.1B,
which schedule sets forth (i) the identity of the issuer of such Securities,
(ii) the class or series or other similar description of such Securities
(including whether the Capital Stock comprising such Securities is common or
preferred), and (iii) the Designated Exchange on which such Securities are
publicly traded. The Borrower shall have the right from time to time to amend or
update Schedule 1.1B (including the information set forth in clauses (i) through
(iii) set forth above for all Approved Securities) to include additional
Securities as “Approved Securities” if (a) such Securities meet all of the
Borrowing Base Securities Approval Conditions, and (b) the Administrative Agent
shall have approved in writing the inclusion of such Securities as Approved
Securities; provided, the Administrative Agent shall be deemed to have approved
the inclusion of such Securities as additional Approved Securities unless the
Administrative Agent shall have provided to Borrower written notice of its
disapproval of such Securities within two (2) Business Days of the Borrower's
request for approval of such Securities as additional Approved Securities. Such
additional Securities shall immediately qualify as “Approved Securities” upon
satisfaction of the foregoing requirements (including any deemed approval by the
Administrative Agent), and all Approved Securities shall continue to qualify as
“Approved Securities” until such date as any such Securities fail to meet the
Borrowing Base Securities Approval Conditions.
“Asset Sale” means a sale, lease, sale and leaseback, assignment, conveyance,
exclusive license (as licensor), transfer or other disposition to, or any
exchange of property with, any Person, in one transaction or a series of
transactions, of all or any part of any Credit Party or any of its Subsidiaries'
businesses, assets or properties of any kind, whether real, personal, or mixed
and whether tangible or intangible, whether now owned or hereafter acquired,
created, leased or licensed, including the Capital Stock of any Subsidiary of
the Borrower, other than (a) dispositions of surplus, obsolete or worn out
property or property no longer used or useful in the business of the Borrower
and its Subsidiaries, whether now owned or hereafter acquired, in the ordinary
course of business; (b) dispositions of inventory sold, and Intellectual
Property licensed or sublicensed, in the ordinary course of business; (c)
dispositions of accounts or payment intangibles (each as defined in the UCC)
resulting from the compromise or settlement thereof in the ordinary course of
business for less than the full amount thereof; (d) dispositions of Cash
Equivalents in the ordinary course of business; (e) licenses, sublicenses,
leases or subleases granted to any third parties in arm's-length commercial
transactions in the ordinary course of business that do not interfere in any
material respect with the business of the Borrower or any of its Subsidiaries;
(f) dispositions of property or assets to the extent that (i) such property or
assets are exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such dispositions of property or
assets are promptly applied to the purchase price of such replacement property;
(g) dispositions in the ordinary course of business consisting of the
abandonment or cancellation of any Intellectual Property which, in the
reasonable good faith determination of the Borrower is not material to the
conduct of the business of the Borrower and its Subsidiaries, taken as a whole;
and (h) transfers of property or assets subject to casualty, condemnation or
similar event upon receipt of the insurance or condemnation proceeds thereof.
“Assignment Agreement” means an assignment agreement entered into by a Lender
and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.5(b)) and accepted by the Administrative Agent, in
substantially the form of Exhibit 11.5 or any other form approved by the
Administrative Agent.
“Assignment of Management Agreement” means, with respect to any management
agreement with an Approved Manager with respect to any Real Estate Asset
included as (or proposed to be included as) a Borrowing Base Real Property, an
assignment and subordination of such management agreement in the form attached
hereto as Exhibit 6.26-2 or otherwise in form and substance reasonably
acceptable to the Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any Capital
Lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
(b) in respect of any Off-Balance Sheet Obligation, the capitalized amount of
the remaining lease or similar payments under the relevant lease or agreement
that would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP if such lease or agreement were accounted for as a Capital
Lease, (c) in the case of Securitization Transactions of any Person, the
outstanding principal amount of such financing, after taking into account
reserve amounts and making appropriate adjustments, determined by such Person in
its reasonable judgment and (d) in the

4

--------------------------------------------------------------------------------


case of Sale and Leaseback Transactions, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.
“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
president or one of its vice presidents (or the equivalent thereof), chief
financial officer, treasurer or assistant treasurer and, solely for purposes of
making the certifications required under Section 5.1(b)(ii) and (iv), any
secretary or assistant secretary.
“Available Commitment” shall mean, as to any Lender at any time, an amount equal
to the excess, if any, of (a) the amount of such Lender's Revolving Commitment
over (b) the aggregate outstanding principal amount of all Revolving Credit
Exposure of such Lender as of such date.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy.”
“Bankruptcy Event” means, with respect to any Person, the occurrence of any of
the following: (a) the entry of a decree or order for relief by a court or
governmental agency in an involuntary case under any applicable Debtor Relief
Law or any other bankruptcy, insolvency or other similar law now or hereafter in
effect, or the appointment by a court or governmental agency of a receiver,
liquidator, assignee, custodian, trustee, sequestrator (or similar official) of
such Person or for any substantial part of its Property or the ordering of the
winding up or liquidation of its affairs by a court or governmental agency and
such decree, order or appointment is not vacated or discharged within sixty (60)
days of its filing; or (b) the commencement against such Person of an
involuntary case under any applicable Debtor Relief Law or any other bankruptcy,
insolvency or other similar law now or hereafter in effect, or of any case,
proceeding or other action for the appointment of a receiver, liquidator,
assignee, custodian, trustee, sequestrator (or similar official) of such Person
or for any substantial part of its property or for the winding up or liquidation
of its affairs, and such involuntary case or other case, proceeding or other
action shall remain undismissed for a period of sixty (60) consecutive days, or
the repossession or seizure by a creditor of such Person of a substantial part
of its property; or (c) such Person shall commence a voluntary case under any
applicable Debtor Relief Law or any other bankruptcy, insolvency or other
similar law now or hereafter in effect, or consent to the entry of an order for
relief in an involuntary case under any such law, or consent to the appointment
of or the taking possession by a receiver, liquidator, assignee, creditor in
possession, custodian, trustee, sequestrator (or similar official) of such
Person or for any substantial part of its property or make any general
assignment for the benefit of creditors; or (d) the filing of a petition by such
Person seeking to take advantage of any Debtor Relief Law or any other
applicable Law, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts, or (e) such
Person shall fail to contest in a timely and appropriate manner (and if not
dismissed within sixty (60) days) or shall consent to any petition filed against
it in an involuntary case under such bankruptcy laws or other applicable Law or
consent to any proceeding or action relating to any bankruptcy, insolvency,
reorganization, winding up, or composition or adjustment of debts with respect
to its assets or existence, or (f) such Person shall admit in writing an
inability to pay its debts generally as they become due.
“Base Rate” means, for any day, a rate per annum equal to the greatest of (i)
the Prime Rate in effect on such day, (ii) the Federal Funds Effective Rate in
effect on such day plus ½ of one percent (0.50%) and (iii) the LIBOR Index Rate
in effect on such day plus one percent (1.0%). Any change in the Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the LIBOR
Index Rate shall be effective on the effective day of such change in the Prime
Rate, the Federal Funds Effective Rate or the LIBOR Index Rate, respectively.
“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Base Rate.
“Borrower” means as provided in the introductory paragraph to this Agreement.
“Borrowing” means (a) a borrowing consisting of simultaneous Loans of the same
Type of Loan and, in the case of Adjusted LIBOR Rate Loans, having the same
Interest Period, or (b) a borrowing of Swingline Loans, as appropriate.

5

--------------------------------------------------------------------------------


“Borrowing Base” means, as of any date of determination, the sum of (a) the
Aggregate Borrowing Base Securities Value Amount, and (b) the lesser of (i) the
Aggregate Borrowing Base Real Property Value Amount as of such date and (ii) the
Borrowing Base Real Property Mortgageability Amount on such date; provided,
however, at no time shall (x) the percentage of the Borrowing Base attributable
to the Aggregate Borrowing Base Securities Value Amount on such date exceed 20%,
or (y) the percentage of the Aggregate Borrowing Base Real Property Value Amount
subject to Eligible Ground Leases on such date exceed 15%.
“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit 7.1(c)-2 hereto delivered to the Administrative Agent pursuant hereto
and (a) setting forth each Real Estate Asset of the Credit Parties, identifying
which such Real Estate Assets are Borrowing Base Real Properties and certifying
(subject to the qualifications set forth in clause (b) herein) the Borrowing
Base Real Property Value Amount with respect to each such Borrowing Base Real
Property and the Borrowing Base Real Property Mortgageability Amount for all
such Borrowing Base Real Properties, (b) certifying (in the Borrower's good
faith and based upon its own information and the information made available to
any Credit Party by the applicable Tenants in the case of Borrowing Base Real
Properties, which information the Credit Parties believe in good faith to be
true and correct in all material respects) (x) as to the calculation of the
Borrowing Base attributable to Borrowing Base Real Properties and the percentage
of the Borrowing Base attributable to Borrowing Base Real Properties, in each
case as of the date of such certificate and (y) that each Real Estate Asset
included in the calculation of the Borrowing Base meets each of the criteria for
qualification as a Borrowing Base Real Property, and (c) providing such other
information with respect to the Borrowing Base Real Properties as the
Administrative Agent may reasonably require.
“Borrowing Base Property” means any Borrowing Base Real Property or any
Borrowing Base Securities.
“Borrowing Base Real Property” means a Real Estate Asset which, as of any date
of determination, is included as a “Borrowing Base Real Property” on the most
recent Borrowing Base Certificate and satisfies all of the following
requirements: (a) such Real Estate Asset is 100% owned by a Credit Party in fee
simple or is leased by a Credit Party pursuant to an Eligible Ground Lease, and
is located in the contiguous United States or the District of Columbia; (b) the
Administrative Agent, on behalf of the Lenders, shall have received each of the
Borrowing Base Real Property Deliverables with respect to such Real Estate
Asset, in each case in form and substance acceptable to the Administrative Agent
in its reasonable discretion; (c) such Real Estate Asset is not subject to any
Lien (other than a Permitted Lien) or any Negative Pledge (other than pursuant
to an Eligible Ground Lease); (d) such Real Estate Asset is free of all material
mechanical and structural defects, except for defects individually or
collectively which are not material to the profitable operation of such Real
Estate Asset or if such defects are able to be corrected with available
insurance proceeds and/or escrowed funds for such purchase; (e) such Real Estate
Asset is a “core-style” property that has been fully developed, is operational
and is utilized principally as an industrial, retail, office or multi-family
building, is of high-quality design, is well located within a primary or
secondary market and is maintaining a stable current income; (f) to the extent
managed by a third-party property manager, such property manager is an Approved
Manager, and such Real Estate Asset is being managed pursuant to a management
agreement with such Approved Manager either substantially in the form previously
approved by the Administrative Agent or otherwise in form and substance
reasonably acceptable to the Administrative Agent (such management agreement to
be approved by the Administrative Agent at the time such Real Estate Asset is
first included in the Borrowing Base); (g) such Real Estate Asset is subject to
one or more Tenant Leases (which, in the case of any Material Lease shall be
reasonably acceptable to the Administrative Agent); provided, that, if such Real
Estate Asset is an industrial property or a retail or office property, at the
time such Real Estate Asset is included as a Borrowing Base Real Property, the
minimum weighted average duration of all Tenant Leases related to Borrowing Base
Real Properties that are industrial properties or retail or office properties
(as the case may be, and including the Tenant Lease relating to the Real Estate
Asset proposed for inclusion as a Borrowing Base Real Property) shall be (i)
three and one half (3½) years, in the case of Borrowing Base Real Properties
that are industrial properties, and (ii) five (5) years, in the case of
Borrowing Base Real Properties that are retail and office properties; (h) no
required rental payment, payments of real property taxes (except taxes which are
being contested in good faith and for which adequate reserves have been
established in accordance with GAAP) or payments of premiums on insurance
policies payable to the applicable Credit Party-owner under any Material Lease
with respect to such Real Estate Asset is past due by more than 60 days, and no
other material event of default (after the expiration of any applicable notice
and/or cure period) has occurred and is then continuing under any Material Lease
applicable to such Real Estate Asset; (i) no condemnation proceeding shall have
resulted in a final, non-appealable

6

--------------------------------------------------------------------------------


condemnation of a material portion of such Real Estate Asset (and if a
condemnation proceeding with respect to a material portion of such Real Estate
Asset shall remain un-dismissed on the date on which such Real Estate Asset is
proposed for inclusion as a Borrowing Base Property, such Real Estate Asset
shall not be included as a Borrowing Base Real Property until such proceeding
has been concluded in a manner reasonably satisfactory to the Administrative
Agent); (j) no material casualty event shall have occurred with respect to the
improvements located on such Real Estate Asset which is not able to be fully
remediated with available insurance proceeds and/or escrowed or other segregated
funds for such purpose; (k) no Hazardous Materials are located on or under such
Real Estate Asset unless in material compliance with Environmental Law, and no
other environmental conditions exist in connection with such Real Estate Asset
which constitute a material violation of any Environmental Law unless, in each
case, otherwise covered by insurance; (l) such Real Estate Asset shall have an
Occupancy Rate such that the Occupancy Rate for all Borrowing Base Real
Properties, on a pooled basis (including any Real Estate Asset proposed for
inclusion as a Borrowing Base Real Property at the time of determination of such
Occupancy Rate), is equal to or greater than eighty-five percent (85%); and (m)
such Real Estate Asset has been approved by the Administrative Agent and the
Required Lenders for inclusion in the Borrowing Base; provided, for purposes of
this clause (m), (I) the Administrative Agent or a Lender shall be deemed to
have conditionally approved a Real Estate Asset's inclusion as a “Borrowing Base
Real Property” and confirmed the acceptability of each of the Conditional
Approval BBP Deliverables with respect to such Real Estate Asset unless the
Administrative Agent or such Lender (as the case may be) has delivered to the
Administrative Agent (in the case of a Lender) and the Borrower in writing its
rejection of any of the Conditional Approval BBP Deliverables or such Real
Estate Asset's proposed inclusion as a “Borrowing Base Real Property” hereunder,
on or prior to the date which is ten (10) Business Days following the
Administrative Agent's and such Lender's receipt of Borrower's written request
for conditional approval of such Real Estate Asset as a Borrowing Base Real
Property and the Conditional Approval BBP Deliverables with respect to such Real
Estate Asset, (II) a Lender shall be deemed to have given “final” approval of a
Real Estate Asset's inclusion as a “Borrowing Base Real Property” and confirmed
the acceptability of each of the Required Lender BBP Deliverables with respect
to such Real Estate Asset unless such Lender has delivered to the Administrative
Agent and the Borrower in writing its rejection of any of the Required Lender
BBP Deliverables or such Real Estate Asset's proposed inclusion as a “Borrowing
Base Real Property” hereunder, on or prior to the date which is five (5)
Business Days following such Lender's receipt of the last of the Required Lender
BBP Deliverables with respect to such Real Estate Asset (with the date of
“receipt” to be defined, in each case, as the earlier of (x) the date on which
such Required Lender BBP Deliverable is actually delivered to such Lender and
(y) one (1) Business Day following the delivery of such Required Lender BBP
Deliverable to the Administrative Agent), and (III) the Administrative Agent
shall be deemed to have given “final” approval of a Real Estate Asset's
inclusion as a “Borrowing Base Real Property” and confirmed the acceptability of
each of the Borrowing Base Real Property Deliverables with respect to such Real
Estate Asset unless the Administrative Agent has delivered to the Borrower in
writing its rejection of any of the Borrowing Base Real Property Deliverables or
such Real Estate Asset's proposed inclusion as a “Borrowing Base Real Property”
hereunder, on or prior to the date which is five (5) Business Days following the
Administrative Agent's receipt of all Borrowing Base Real Property Deliverables
with respect to such Real Estate Asset.
“Borrowing Base Real Property Deliverables” means, with respect to any Real
Estate Asset which is proposed for qualification as a “Borrowing Base Real
Property” hereunder, a collective reference to each of the following (with each
such item to be in form and substance reasonably acceptable to the
Administrative Agent) items to be satisfied as a condition to such Real Estate
Asset initially becoming a Borrowing Base Real Property:
(a)    a fully executed and notarized Mortgage (or a fully executed and
notarized amendment or supplement to an existing Mortgage) with respect to such
Real Estate Asset and a related legal opinion from special local counsel to the
Credit Parties opining as to the propriety of the form of such documents for
recording in the applicable jurisdiction and such other matters as may be
reasonably required by the Administrative Agent;
(b)    a current rent roll and current operating statement for such Real Estate
Asset (and operating statements or other operating history for the prior two (2)
years for such Real Estate Asset, to the extent available), and a fully executed
copy of each Tenant Lease with respect to such Real Estate Asset, together with
an estoppel certificate and an SNDA from (x) each applicable Tenant under a
Material Lease and (y) each applicable Tenant under any Tenant Lease that has
been recorded (or will be recorded in connection with its execution) or for
which a memorandum of lease has been recorded (or will be recorded in connection
with the execution of such Tenant Lease);

7

--------------------------------------------------------------------------------


(c)    an as built survey of the site constituting the Real Estate Asset
sufficient in all cases to delete the standard survey exception from the
applicable Mortgage Policy;
(d)    an Appraisal;
(e)    evidence as to the compliance of such Real Estate Asset and the
improvements related thereto with applicable zoning and use requirements (it
being understood that an appropriate zoning endorsement to the applicable
Mortgage Policy (as defined herein) shall be deemed satisfactory evidence of
such compliance);
(f)    (i) an ALTA mortgagee title insurance policy (or its equivalent in
non-ALTA jurisdictions) or unconditional commitments therefor with respect to
the applicable Real Estate Asset (the “Mortgage Policy”), insuring that the
Mortgage creates a valid and enforceable first priority mortgage lien on the
applicable Real Estate Asset, free and clear of all defects and encumbrances
except Permitted Liens, which Mortgage Policy shall (A) be in an amount equal to
the Borrowing Base Real Property Value Amount for such Real Estate Asset, (B) be
from a title insurance company reasonably acceptable to the Administrative
Agent, (C) include such available endorsements and reinsurance as the
Administrative Agent may reasonably require, and (D) otherwise satisfy the
reasonable title insurance requirements of the Administrative Agent, and (ii)
evidence reasonably satisfactory to the Administrative Agent that the applicable
Credit Party has paid to the title company or to the appropriate Governmental
Authorities all expenses and premiums of the title company and all other sums
required in connection with the issuance of each Mortgage Policy and all
recording and stamp taxes (including mortgage recording and intangible taxes)
payable in connection with recording the Mortgage for such Real Estate Asset in
the appropriate real estate records;
(g)    evidence as to whether the applicable Real Estate Asset is a Flood Hazard
Property, and if such Real Estate Asset is a Flood Hazard Property, (i) the
applicable Borrower's written acknowledgment of receipt of written notification
from the Administrative Agent (A) as to the fact that such Real Estate Asset is
a Flood Hazard Property and (B) as to whether the community in which each such
Flood Hazard Property is located is participating in the National Flood
Insurance Program and (ii) copies of insurance policies or certificates of
insurance reasonably satisfactory to the Administrative Agent (which policies
shall name the Administrative Agent as loss payee on behalf of the Lenders under
a standard mortgagee endorsement), and evidencing flood insurance in an amount
equal to the Borrowing Base Real Property Value Amount or the maximum limit of
coverage available through the National Flood Insurance Program with respect to
the Real Estate Asset, whichever is greater;
(h)    if any Tenant Lease with respect to such Real Estate Asset is a Material
Lease, the Administrative Agent shall have reasonably determined that the Tenant
under such Material Lease is an Eligible Tenant;
(i)    environmental site assessments (which shall include reliance language
acceptable to the Administrative Agent in its reasonable discretion, or the
Administrative Agent is otherwise provided a reliance letter acceptable to the
Administrative Agent in its reasonable discretion) from environmental
consultants reasonably acceptable to the Administrative Agent, dated as of a
date reasonably acceptable to the Administrative Agent and prepared in
accordance with current ASTM standards to satisfy EPA's prevailing All
Appropriate Inquiries requirements and indicating that, as of such date, no
Hazardous Substances or other conditions on, under or with respect to the
applicable Real Estate Asset constitute a material violation of any
Environmental Laws requiring remediation pursuant to an Environmental Law other
than (a) those which have been addressed through remediation completed to the
satisfaction of all Governmental Authorities (or such other resolution which has
been accepted in writing by either the Administrative Agent or all Governmental
Authority(ies) with jurisdiction relating to both the applicable Real Estate
Asset and such recognized environmental conditions, and having authority to
enforce any Environmental Laws with respect thereto) or (b) those which are
conditions that are insurable, upon terms and conditions acceptable to the
Administrative Agent, in its reasonable discretion, under the environmental
insurance policy maintained by the Credit Parties;
(j)    a property condition report in form and substance reasonably acceptable
to the Administrative Agent (and which shall include reliance language
acceptable to the Administrative Agent in its reasonable discretion, or the
Administrative Agent is otherwise provided a reliance letter acceptable to the
Administrative Agent in its reasonable discretion);

8

--------------------------------------------------------------------------------


(k)    evidence of insurance coverage with respect to such Real Estate Asset
meeting the requirements set forth herein and establishing the Administrative
Agent as loss payee, as required pursuant to the terms hereof;
(l)    in the case of a Real Estate Asset which constitutes a leasehold
interest, evidence that the applicable lease, a memorandum of lease with respect
thereto, or other evidence of such lease in form and substance reasonably
satisfactory to the Administrative Agent, has been properly recorded in all
places to the extent necessary, in the reasonable judgment of the Administrative
Agent, so as to enable the Mortgage encumbering such leasehold interest to
effectively create a valid and enforceable first priority Lien (subject to
Permitted Liens and required landlord consents) on such leasehold interest in
favor of the Administrative Agent, and that such lease qualifies as an Eligible
Ground Lease hereunder, together with such estoppels, waivers and/or consents
from the ground lessor under such Eligible Ground Lease as are required by the
terms thereof or are otherwise reasonably requested by the Administrative Agent;
and
(m)    a copy of the management agreement (if any) with an Approved Manager
respecting such Real Estate Asset, together with an Assignment of Management
Agreement.
“Borrowing Base Real Property Mortgageability Amount” means, as of any date of
calculation, the maximum principal amount which can be supported by the
Borrowing Base Real Property Mortgageability Cash Flow and maintain a minimum
implied debt service coverage ratio of 1.30x, assuming a 30 year amortization
schedule (based on level payments) and an interest rate equal to the greater of
(A) the ten year Treasury Rate plus 2.5% and (B) 6.5%.
“Borrowing Base Real Property Mortgageability Cash Flow” means, as of any date
of determination, the sum of the Adjusted NOIs from each of the Borrowing Base
Real Properties for the most recently-ended four (4) Fiscal Quarter period for
which financial information has been delivered to the Administrative Agent
pursuant to the terms of this Agreement; provided, however, that Borrowing Base
Real Property Mortgageability Cash Flow for the four (4) Fiscal Quarter period
ending as of (a) June 30, 2013 shall be based on Borrowing Base Real Property
Mortgageability Cash Flow for the period from the Closing Date to the end of
such Fiscal Quarter annualized, (b) September 30, 2013 shall be based on
Borrowing Base Real Property Mortgageability Cash Flow for the one Fiscal
Quarter period then ended multiplied by 4, (c) December 31, 2013 shall be based
on Borrowing Base Real Property Mortgageability Cash Flow for the two Fiscal
Quarter period then ended multiplied by 2, and (d) March 31, 2014 shall be based
on Borrowing Base Real Property Mortgageability Cash Flow for the three Fiscal
Quarter period then ended multiplied by 1 1/3; provided, further, for purposes
of the foregoing computations for any applicable four (4) fiscal quarter period,
the Borrowing Base Real Property Mortgageability Cash Flow shall be equal to the
sum of (x) for each Fiscal Quarter to be included in such calculation, the
actual aggregate property-level Adjusted NOIs for such Fiscal Quarter of all
Borrowing Base Real Properties owned during the entire Fiscal Quarter, plus (y)
the aggregate annualized pro forma Adjusted NOIs for any Borrowing Base Real
Properties acquired during the most recently-ended Fiscal Quarter included in
such four (4) Fiscal Quarter calculation period.
“Borrowing Base Real Property Value Amount” means, with respect to any Borrowing
Base Real Property, an amount equal to (a) sixty percent (60%) multiplied by (b)
the Borrowing Base Real Property Value as of such date for such Borrowing Base
Real Property.
“Borrowing Base Real Property Value” means, with respect to any Borrowing Base
Real Property, an amount equal to the lesser of (a) the cost plus capitalized
expenditures thereof and (b) the “as-is” appraised value pursuant to the
most-recently obtained Appraisal related thereto.
“Borrowing Base Securities” means the Approved Securities owned by the Borrower
which, as of any applicable date of determination, (a) are included as
“Borrowing Base Securities” on the most recent Monthly Borrowing Base Securities
Certificate, and (b) constitute Collateral under a Pledge and Security
Agreement, and (c) are held in a Securities Account subject to a Securities
Account Control Agreement.
“Borrowing Base Securities Approval Conditions” means, with respect to any
Securities that are included (or proposed for inclusion) as Approved Securities
identified on Schedule 1.1B and/or included as Borrowing Base Securities on
Schedule 6.27 or in any Monthly Borrowing Base Securities Certificate, each of
the following conditions:

9

--------------------------------------------------------------------------------


(a) such Securities are publicly traded and are listed on the New York Stock
Exchange, American Stock Exchange, NASDAQ Global Select or Global Market Tier or
such other major exchange where such Securities are listed, to the extent such
other major exchange is reasonably acceptable to the Administrative Agent and
the Required Lenders (each, a “Designated Exchange”), (b) the per share price
for such Securities is at least $5.00; and (c) the issuer of such Securities is
a REIT or a real estate operating company (so long as, in the case of a real
estate operating company, such real estate operating company either (I) holds at
least 50% of its assets in real estate or real estate-related operations, or
(II) derives at least 50% of its revenues from real estate or real
estate-related operations).
“Borrowing Base Securities Value Amount” means, as of any date of determination
for each of the Borrowing Base Securities, an amount equal to the product of (a)
50%, multiplied by (b) the per share price of such Borrowing Base Securities at
the close of such date of determination (or the most recent regular trading day
(excluding after-hours trading) prior to such date if such date of determination
is not a regular trading day) on the Designated Exchange on which such Borrowing
Base Securities are listed (provided, if such Borrowing Base Securities are
traded on more than one Designated Exchange, the Borrowing Base Securities Value
Amount of such Borrowing Base Securities for any purpose under this Agreement
shall be determined by using the average per share price), multiplied by (c) the
number of shares of such Borrowing Base Securities owned by such Credit Party;
provided, for purposes of clarification, (x) Approved Securities that have been
sold pursuant to a trade initiated on or prior to the applicable date of
determination but which trade has not settled as of such date of determination
shall not be included as Borrowing Base Securities for purposes of calculating
the Borrowing Base Securities Value Amount hereunder, but the expected net
proceeds from any such sales trade upon settlement of such sales trade shall be
included as “cash” held in such Securities Account for purposes of calculating
the Aggregate Borrowing Base Securities Value Amount, and (y) Approved
Securities that have been purchased pursuant to a purchase trade initiated on or
prior to the applicable date of determination but which purchase trade has not
settled as of such date of determination may be included as Borrowing Base
Securities for purposes of calculating the Borrowing Base Securities Value
Amount hereunder, but the cash applied or to be applied in connection with the
settlement of such purchase trade shall not be included as “cash” held in such
Securities Account for purposes of calculating the Aggregate Borrowing Base
Securities Value Amount.
“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Adjusted LIBOR Rate
or any Adjusted LIBOR Rate Loans (and in the case of determinations, the LIBOR
Index Rate), the term “Business Day” means any day which is a Business Day
described in clause (i) and which is also a day for trading by and between banks
in Dollar deposits in the London interbank market.
“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is or should be accounted for as a capital lease on the balance sheet
of that Person.
“Capital Reserves” means a reserve per annum that is calculated as the sum of
(i) $0.15 per square foot times the gross leasable area for any industrial
property in the Borrowing Base, (ii) $0.25 per square foot times the gross
leasable area for any retail property in the Borrowing Base, (iii) $1.00 per
square foot times the gross leasable area for any office property in the
Borrowing Base, and (iv) $250 per unit times the number of units for any
multi-family property in the Borrowing Base.
“Capital Stock” means (a) in the case of a corporation, capital stock, (b) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of capital
stock, (c) in the case of a partnership, partnership interests (whether general
or limited), (d) in the case of a limited liability company, membership
interests and (e) any other interest or participation that confers on a Person
the right to receive a share of the profits and losses of, or distributions of
assets of, the issuing Person.
“Capitalized Lease Obligation” means an obligation under a lease of any property
(whether real, personal or mixed) that is required to be capitalized for
financial reporting purposes in accordance with GAAP. The amount of a
Capitalized Lease Obligation is the capitalized amount of such obligation as
would be required to be reflected on a balance sheet prepared in accordance with
GAAP as of the applicable date.

10

--------------------------------------------------------------------------------


“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as applicable,
as collateral for the Letter of Credit Obligations or Swingline Loans, as
applicable, or obligations of Lenders to fund participations in respect thereof,
cash or deposit account balances or, if the Administrative Agent, the Issuing
Bank or Swingline Lender, as applicable, may agree in their sole discretion,
other credit support, in each case pursuant to documentation in form and
substance reasonably satisfactory to the Administrative Agent, the Issuing Bank
and/or Swingline Lender, as applicable. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means, as at any date of determination, any of the following:
(a) marketable securities (i) issued or directly and unconditionally guaranteed
as to interest and principal by the United States government, or (ii) issued by
any agency of the United States the obligations of which are backed by the full
faith and credit of the United States, in each case maturing within one (1) year
after such date; (b) marketable direct obligations issued by any state of the
United States or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one (1) year after such
date and having, at the time of the acquisition thereof, a rating of at least
A‑1 from S&P or at least P‑1 from Moody's; (c) commercial paper maturing no more
than one (1) year from the date of creation thereof and having, at the time of
the acquisition thereof, a rating of at least A‑1 from S&P or at least P‑1 from
Moody's; (d) certificates of deposit or bankers' acceptances maturing within one
(1) year after such date and issued or accepted by any Lender or by any
commercial bank organized under the laws of the United States or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary federal banking
regulator), and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000; and (e) shares of any money market mutual fund that (i)
has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody's.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
“Change of Control” means an event or series of events by which:
(a)    any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Exchange Act of 1934, but excluding any employee benefit plan of
such person or its subsidiaries, and any person or entity acting in its capacity
as trustee, agent or other fiduciary or administrator of any such plan) becomes
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Exchange
Act of 1934, except that a person or group shall be deemed to have “beneficial
ownership” of all securities that such person or group has the right to acquire
(such right, an “option right”), whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of 35% or more of
the Capital Stock of the Parent entitled to vote for members of the board of
directors or equivalent governing body of the Parent on a fully diluted basis
(and taking into account all such securities that such person or group has the
right to acquire pursuant to any option right); or
(b)    during any period of 24 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Parent cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by

11

--------------------------------------------------------------------------------


individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or
(c)    the Parent ceases to own, directly or indirectly, 80% (or such lower
percentage as may be approved by the Required Lenders from time to time) of the
limited partnership interests in the Borrower.
“Closing Date” means May 1, 2013.
“Collateral” means the collateral identified in, and at any time covered by, the
Collateral Documents.
“Collateral Documents” means the Pledge and Security Agreements, the Mortgages,
the Securities Account Control Agreements and all other instruments, documents
and agreements delivered by any Credit Party pursuant to this Agreement or any
of the other Credit Documents in order to grant to the Administrative Agent, for
the benefit of the holders of the Obligations, a Lien on any real, personal or
mixed property of that Borrower as security for the Obligations.
“Commitments” means the Revolving Commitments.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.).
“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit 7.1(c)-1.
“Conditional Approval BBP Deliverables” means, with respect to any Real Estate
Asset for which the Borrower seeks conditional approval as a “Borrowing Base
Real Property” in accordance with the provisions of Section 8.18(a), a summary
description of such Real Estate Asset (including without limitation, the street
address of such Real Estate Asset, the size and type of property and such other
information as may reasonably be required by the Administrative Agent and the
Lenders to identify the location and the material characteristics of such Real
Estate Asset), along with a copy of a current rent roll and current operating
statements for such Real Estate Asset.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Fixed Charge Coverage Ratio” means the ratio as of the last day of
(i) the Fiscal Quarter ending December 31, 2013 of (a) Adjusted EBITDA for such
Fiscal Quarter multiplied by 4 to (b) Fixed Charges for such Fiscal Quarter
multiplied by 4, (ii) the Fiscal Quarter ending March 31, 2014, of (a) Adjusted
EBITDA for the two-Fiscal Quarter period then ending multiplied by 2 to (b)
Fixed Charges for the two-Fiscal Quarter period then ending multiplied by 2,
(iii) the Fiscal Quarter ending June 30, 2014, of (a) Adjusted EBITDA for the
three-Fiscal Quarter period then ending multiplied by 4/3 to (b) Fixed Charges
for the three-Fiscal Quarter period then ending multiplied by 4/3, and (iv) any
subsequent Fiscal Quarter of (a) Adjusted EBITDA for the four-Fiscal Quarter
period then ending, to (b) Fixed Charges for such four-Fiscal Quarter period.
“Consolidated Interest Charges” means, for any period, for the Consolidated
Parties on a consolidated basis, an amount equal to the sum of (i) all interest,
premium payments, debt discount, fees, charges and related expenses in
connection with borrowed money (including capitalized interest) or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP, plus (ii) the portion of rent expense with
respect to such period under Capital Leases that is treated as interest in
accordance with GAAP plus (iii) the implied interest component of Synthetic
Leases with respect to such period.
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Total Indebtedness on such date to (b) Total Asset Value on
such date.

12

--------------------------------------------------------------------------------


“Consolidated Net Income” means, for any period, for the Consolidated Parties on
a consolidated basis, the net income of the Parent and its Subsidiaries,
excluding extraordinary gains and losses (for the avoidance of doubt, gains and
losses from the sale of Real Estate Assets and/or Capital Stock shall not be
considered extraordinary gains and losses), for such period, as determined in
accordance with GAAP.
“Consolidated Parties” means a collective reference to the Parent and the
Subsidiaries of the Parent, and “Consolidated Party” means any one of them.
“Consolidated Taxes” means, for any period, for the Consolidated Parties on a
consolidated basis, the aggregate of all taxes, as determined in accordance with
GAAP.
“Consolidated Total Indebtedness” means, as of any date of determination,
without duplication, the aggregate amount of Indebtedness of the Consolidated
Parties, on a consolidated basis.
“Construction-In-Process” means any Real Estate Asset which does not have
buildings or other improvements located thereon, but which is under development
for the construction of buildings or improvements (or, to the extent any
buildings or improvements are located thereon, such buildings or other
improvements are under construction and are non-operational, and no
certificate[s] of occupancy have been issued with respect thereto).
“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.
“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit 2.8.
“Credit Date” means the date of a Credit Extension.
“Credit Document” means any of this Agreement, the Notes, the Collateral
Documents, any Guarantor Joinder Agreement, the Fee Letter, any document
executed and delivered by the Borrower and/or any other Credit Party pursuant to
which any Aggregate Revolving Commitments are increased pursuant to Section
2.1(d)(ii), any documents or certificates executed by any Credit Party in favor
of the Issuing Bank relating to Letters of Credit, and, to the extent evidencing
or securing the Obligations, all other documents, instruments or agreements
executed and delivered by any Credit Party for the benefit of the Administrative
Agent, the Issuing Bank or any Lender in connection herewith or therewith, and
including for the avoidance of doubt, any Guarantor Joinder Agreement (but
specifically excluding secured Swap Contracts and secured Treasury Management
Agreements).
“Credit Extension” means the making of a Loan or the issuing of a Letter of
Credit.
“Credit Parties” means, collectively, the Borrower and each Guarantor.
“Debtor Relief Laws” means the Bankruptcy Code, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States or other applicable jurisdictions from
time to time in effect.
“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

13

--------------------------------------------------------------------------------


“Default Rate” means an interest rate equal to (a) with respect to Obligations
other than Adjusted LIBOR Rate Loans (including Base Rate Loans referencing the
LIBOR Index Rate) and the Letter of Credit Fee, the Base Rate plus the
Applicable Margin, if any, applicable to such Loans plus two percent (2%) per
annum, (b) with respect to Adjusted LIBOR Rate Loans, the Adjusted LIBOR Rate
plus the Applicable Margin, if any, applicable to Adjusted LIBOR Rate Loans plus
two percent (2%) per annum and (c) with respect to the Letter of Credit Fee, the
Applicable Margin plus two percent (2%) per annum.
“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two (2) Business Days
of the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrower in writing that such failure
is the result of such Lender's determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two (2) Business Days of the date when due, (b) has
notified the Borrower, the Administrative Agent or the Issuing Bank or Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public statement relates to such Lender's obligation to fund a Loan hereunder
and states that such position is based on such Lender's determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three (3) Business Days
after written request by the Administrative Agent or the Borrower, to confirm in
writing to the Administrative Agent and the Borrower that it will comply with
its prospective funding obligations hereunder (provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (d) has,
or has a direct or indirect parent company that has, (i) become the subject of a
proceeding under any Debtor Relief Law, or (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assets, including the Federal Deposit Insurance Corporation or any
other state or federal regulatory authority acting in such a capacity; provided
that a Lender shall not be a Defaulting Lender solely by virtue of the ownership
or acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to Section
2.16(b)) upon delivery of written notice of such determination to the Borrower,
the Issuing Bank, the Swingline Lender and each Lender.
“Designated Exchange” means as defined in the definition of “Borrowing Base
Securities Approval Conditions” contained in this Section 1.1.
“Dollars” and the sign “$” mean the lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States, any state thereof or the District of Columbia.
“EBITDA” means, for any period, the sum of (a) an amount equal to Consolidated
Net Income for such period (which shall include proceeds of business
interruption insurance to the extent constituting income under GAAP) plus (b)
the following to the extent deducted in calculating such Consolidated Net
Income: (i) Consolidated Interest Charges for such period, (ii) the provision
for Federal, state, local and foreign income taxes payable by the Consolidated
Parties and Unconsolidated Affiliates for such period, (iii) depreciation and
amortization expense of the Consolidated Parties and Unconsolidated Affiliates,
(iv) other non-recurring expenses of the Consolidated Parties and Unconsolidated
Affiliates reducing such Consolidated Net Income which do not represent a cash
item in such period or any future period, (v) the costs and expenses of legal
settlements, fines, judgments or orders to the extent reimbursed by insurance;
and (vi) without duplication of any of the foregoing, all non-cash losses,
charges, expenses or other items (including

14

--------------------------------------------------------------------------------


the effects of purchase accounting, stock compensation expense and other stock
related charges) and items related to FAS 107 adjustments, FAS 141 adjustments,
the straight lining of rents, tax stabilization adjustments, the amortization of
non-cash interest expense and the amortization of market rate adjustments on any
Indebtedness permitted under the Credit Documents (but excluding non-cash
charges, expenses or other items that constitute an accrual of or reserve for
future cash payments), minus (c) the following to the extent included in
calculating such Consolidated Net Income: (i) Federal, state, local and foreign
income tax credits of the Consolidated Parties and Unconsolidated Affiliates for
such period and (ii) all non-recurring, non-cash gains increasing Consolidated
Net Income for such period (excluding any non-cash gain to the extent it
represents the reversal of an accrual or reserve for a potential cash item that
reduced EBITDA in any prior period); provided, that, in the case of this
subclause (ii), if any non-cash gain represents an accrual or asset for future
cash items in any future period, the cash payment in respect thereof shall in
such future be added to EBITDA for such period to the extent excluded from
EBITDA in any prior period; provided, further, that, to the extent the
calculations under clauses (a), (b) and (c) above include amounts allocable to
Unconsolidated Affiliates, such calculations shall be without duplication and
shall only include such amounts to the extent attributable to any Unconsolidated
Affiliate Interests.
“ECP Rules” means as defined in Section 4.1.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.5(b), subject to any consents and representations, if
any as may be required therein.
“Eligible Ground Lease” means, at any time, a ground lease (a) under which a
Credit Party is the lessee and is the fee owner of the structural improvements
located thereon, (b) that has a remaining term of not less than forty (40) years
(including the initial term and any additional extension options that are solely
at the option of such Credit Party), (c) where no party to such lease is subject
to a then continuing Bankruptcy Event, (d) such ground lease (or a related
document executed by the applicable ground lessor) contains customary provisions
protective of a first mortgage lender to the ground lessee thereunder and (e)
where such Credit Party's interest in the underlying Real Estate Asset or the
ground lease is not subordinate to any Lien other than any fee mortgage (so long
as the mortgagee under such fee mortgage has agreed not to disturb the rights
and interests of such Credit Party pursuant to a non-disturbance agreement
reasonable satisfactory to the Administrative Agent), any Permitted Liens and
such other encumbrances that are reasonably acceptable to the Administrative
Agent.
“Eligible Tenant” means a Tenant which (a) is not in arrears on any required
rental payment, payments of real property taxes or payments of premiums on
insurance policies with respect to its lease beyond the later of (i) the
applicable grace period with respect thereto, if any, and (ii) sixty (60) days;
and (b) is not subject to a then continuing Bankruptcy Event.
“Environmental Claim” means any known investigation, written notice, written
notice of violation, written claim, action, suit, proceeding, written demand,
abatement order or other written order or directive (conditional or otherwise),
by any Person arising (i) pursuant to or in connection with any actual or
alleged violation of any Environmental Law; (ii) in connection with any
Hazardous Material or any actual or alleged Hazardous Materials Activity; or
(iii) in connection with any actual or alleged damage, injury, threat or harm to
human health, safety, natural resources or the environment.
“Environmental Laws” means any and all current or future federal or state (or
any subdivision of either of them), statutes, ordinances, orders, rules,
regulations, judgments, Governmental Authorizations, or any other written
requirements of Governmental Authorities relating to (i)  any Hazardous
Materials Activity; (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials; or (iii)  protection of the environment from
pollution, in any manner applicable to any Credit Party or any of its
Subsidiaries or their respective Facilities.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Credit Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the Release or threatened Release
of any Hazardous Materials into the

15

--------------------------------------------------------------------------------


environment or (e) any contract, agreement or other consensual arrangement
pursuant to which Borrower or any Subsidiary assumed liability with respect to
any of the foregoing.
“Environmental Permits” means all permits, licenses, orders, and authorizations
which the Borrower or any of its Subsidiaries has obtained under Environmental
Laws in connection with the Borrower's or any such Subsidiary's current
Facilities or operations.
“ERISA” means the Employee Retirement Income Security Act of 1974, and the
regulations thereunder.
“ERISA Affiliate” means, as applied to any Person, (i) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member;
(ii) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member;
and (iii) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (i) above or any trade or business described in
clause (ii) above is a member.
“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which notice to the PBGC has been waived by regulation);
(ii) the failure to meet the minimum funding standard of Section 412 of the
Internal Revenue Code with respect to any Pension Plan (whether or not waived in
accordance with Section 412(c) of the Internal Revenue Code), the failure to
make by its due date any minimum required contribution or any required
installment under Section 430(j) of the Internal Revenue Code with respect to
any Pension Plan or the failure to make by its due date any required
contribution to a Multiemployer Plan; (iii) the provision by the administrator
of any Pension Plan pursuant to Section 4041(a)(2) of ERISA of a notice of
intent to terminate such plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the withdrawal from any Pension Plan with two (2)
or more contributing sponsors or the termination of any such Pension Plan, in
either case resulting in material liability pursuant to Section 4063 or 4064 of
ERISA; (v) the institution by the PBGC of proceedings to terminate any Pension
Plan, or the occurrence of any event or condition reasonably likely to
constitute grounds under ERISA for the termination of, or the appointment of a
trustee to administer, any Pension Plan; (vi) the imposition of liability
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA, each case reasonably likely to result in material
liability; (vii) the withdrawal of any Credit Party, any of its Subsidiaries or
any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if such withdrawal is reasonably likely to result in material liability, or
the receipt by any Credit Party, any of its Subsidiaries or any of their
respective ERISA Affiliates of notice from any Multiemployer Plan that it is in
reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or that
it is in “critical” or “endangered” status within the meaning of Section
103(f)(2)(G) or ERISA, or that it intends to terminate or has terminated under
Section 4041A or 4042 of ERISA, if such reorganization, insolvency or
termination is reasonably likely to result in material liability; (viii) the
imposition of fines, penalties, taxes or related charges under Chapter 43 of the
Internal Revenue Code or under Section 409, Section 502(c), (i) or (l), or
Section 4071 of ERISA in respect of any Pension Plan if such fines, penalties,
taxes or related charges are reasonably likely to result in material liability;
(ix) the assertion of a material claim (other than routine claims for benefits
and funding obligations in the ordinary course) against any Pension Plan other
than a Multiemployer Plan or the assets thereof, or against any Person in
connection with any Pension Plan such Person sponsors or maintains reasonably
likely to result in material liability; (x) receipt from the Internal Revenue
Service of a final written determination of the failure of any Pension Plan
intended to be qualified under Section 401(a) of the Internal Revenue Code to
qualify under Section 401(a) of the Internal Revenue Code, or the failure of any
trust forming part of any such plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code; or (xi) the imposition of a lien
pursuant to Section 430(k) of the Internal Revenue Code or pursuant to Section
303(k) or 4068 of ERISA.
“Event of Default” means each of the conditions or events set forth in
Section 9.1.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

16

--------------------------------------------------------------------------------


“Excluded Domestic Subsidiary” means any Domestic Subsidiary of a Credit Party
owning assets with a fair market value of less than $500,000.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act (or the application or official interpretation thereof) by virtue
of such Guarantor's failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 4.8 and any other “keepwell,” support or other agreement for
the benefit of such Guarantor and any and all guarantees of such Guarantor's
Swap Obligations by other Loan Parties) at the time the Guaranty of such
Guarantor, or grant by such Guarantor of a Lien, becomes effective with respect
to such Swap Obligation. If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.17) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 3.3, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with Section 3.3(f) and (d) any U.S. federal withholding Taxes imposed
under FATCA.
“Extension Effective Date” means as defined in Section 2.18(a).
“Extension Notice” means as defined in Section 2.18(a).
“Extension Tax Tracking Fee” means as defined in Section 2.10(d).
“Facility” means any real property including all buildings, fixtures or other
improvements located on such real property now, hereafter or heretofore owned,
leased, operated or used by the Borrower or any of its Subsidiaries or any of
their respective predecessors.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b) of the Internal Revenue
Code.
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher one
one-hundredth of one percent (1/100 of 1%)) equal to the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided, (i) if such day is not a Business Day, the Federal Funds
Effective Rate for such day shall be such rate on such transactions on the next
preceding Business Day as so published on the next succeeding Business Day, and
(ii) if no such rate is so published on such next succeeding Business Day, the
Federal Funds Effective Rate for such day shall be the average rate charged to
Regions Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.

17

--------------------------------------------------------------------------------


“Fee Letter” means that certain letter agreement dated March 8, 2013 from
Regions Bank and Regions Capital Markets, a division of Regions Bank to the
Borrower, and executed by the Borrower on or about March 22, 2013.
“FFO Distribution Allowance” means, for any applicable four (4) calendar quarter
period of the Consolidated Parties ending (a) prior to December 31, 2015, an
unlimited amount, and (b) on or after December 31, 2015, an amount equal to 100%
of Funds From Operations for such period.
“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief financial officer of the Parent that such financial statements fairly
present, in all material respects, the financial condition of the Parent and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year‑end adjustments.
“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.
“Fiscal Year” means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each calendar year.
“Fixed Charges” means, for any period, the sum of (a) Consolidated Interest
Charges for such period to the extent required to be paid in cash, plus (b) all
regularly scheduled principal payments made with respect to Indebtedness of the
Borrower, the Guarantors and their respective Subsidiaries during such period,
other than any balloon, bullet or similar principal payment which repays such
Indebtedness in full (provided that any such regularly scheduled principal
payments that are not payable monthly shall, for purposes of this definition, be
treated as if such payment were payable in equal monthly installments commencing
on such payment date to and including the month immediately prior to the date of
the next such scheduled payment or, if there is no such next scheduled payment,
the maturity date therefor), plus (c) all Preferred Dividends paid during such
period. Each Consolidated Party's Ownership Share of the Fixed Charges of its
Unconsolidated Affiliates shall be included in the determination of Fixed
Charges.
“Flood Hazard Property” means any Real Estate Asset subject to a Mortgage in
favor of the Administrative Agent, for the benefit of the holders of the
Obligations, and located in an area designated by the Federal Emergency
Management Agency as having special flood or mud slide hazards.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender that is
not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender that
is resident or organized under the laws of a jurisdiction other than that in
which the Borrower is resident for tax purposes.
“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the Issuing Bank, such Defaulting Lender's Revolving Commitment
Percentage of the outstanding Letter of Credit Obligations with respect to
Letters of Credit issued by the Issuing Bank other than Letter of Credit
Obligations as to which such Defaulting Lender's participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof, and (b) with respect to the Swingline Lender, such Defaulting
Lender's Revolving Commitment Percentage of outstanding Swingline Loans made by
the Swingline Lender other than Swingline Loans as to which such Defaulting
Lender's participation obligation has been reallocated to other Lenders.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.
“Funded Debt” means, as to any Person at a particular time, without duplication,
all of the following, whether or not included as indebtedness or liabilities in
accordance with GAAP (except as provided in clauses (a)(ii) and (b) below):

18

--------------------------------------------------------------------------------


(a)    all obligations for borrowed money, whether current or long-term
(including the Obligations hereunder), all obligations evidenced by bonds,
debentures, notes, loan agreements or other similar instruments but specifically
excluding (i) trade payables incurred in the ordinary course of business and
(ii) earn outs or other similar deferred or contingent obligations incurred in
connection with any Acquisition until such time as such earn outs or obligations
are recognized as a liability on the balance sheet of the Borrower and its
Subsidiaries in accordance with GAAP;
(b)    all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business
and, in each case, not past due for more than 60 days after the date on which
such trade account payable was created), including, without limitation, any earn
out obligations recognized as a liability on the balance sheet of the Parent and
its Subsidiaries in accordance with GAAP;
(c)    all obligations under letters of credit (including standby and
commercial), bankers' acceptances and similar instruments (including bank
guaranties);
(d)    the Attributable Indebtedness of Capital Leases, Synthetic Leases and
Securitization Transactions;
(e)    all preferred stock and comparable equity interests providing for
mandatory redemption, sinking fund or other like payments;
(f)    Guarantees in respect of Funded Debt of another Person; and
(g)    Funded Debt of any partnership or joint venture or other similar entity
in which such Person is a general partner or joint venturer, and, as such, has
personal liability for such obligations, but only to the extent there is
recourse to such Person for payment thereof.
For purposes hereof, the amount of Funded Debt shall be determined (i) based on
the outstanding principal amount in the case of borrowed money indebtedness
under clause (a) and purchase money indebtedness and the deferred purchase
obligations under clause (b), (ii) based on the maximum amount available to be
drawn in the case of letter of credit obligations and the other obligations
under clause (c), and (iii) based on the amount of Funded Debt that is the
subject of the Guarantees in the case of Guarantees under clause (f).
“Funding Notice” means a notice substantially in the form of Exhibit 2.1.
“Funds From Operations” shall have the meaning promulgated by the National
Association of Real Estate Investment Trusts at the time of closing (or, if
approved by the Borrower and the Administrative Agent, as such meaning may be
updated from time to time) which is the basis of the Parent's publicly filed
financial statements, as adjusted by real estate acquisition costs and expenses
for acquisitions that were consummated and impairment of real estate assets for
the Consolidated Parties.
“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.2, accounting principles generally accepted in the United States in
effect as of the date of determination thereof.
“Governmental Acts” means any act or omission, whether rightful or wrongful, of
any present or future de jure or de facto government or Governmental Authority.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank
and any group or body charged with setting financial accounting or regulatory
capital rules or standards

19

--------------------------------------------------------------------------------


(including, without limitation, the Financial Accounting Standards Board, the
Bank for International Settlements or the Basel Committee on Banking Supervision
or any successor or similar authority to any of the foregoing)).
“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order or consent decree of or from any Governmental
Authority.
“Guarantee” means, as to any Person, any obligation, contingent or otherwise, of
such Person guaranteeing or having the economic effect of guaranteeing any
Indebtedness or other obligation payable or performable by another Person (the
“primary obligor”) in any manner, whether directly or indirectly, and including
any obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor so as to enable the primary obligor to pay such Indebtedness
or other obligation, or (iv) entered into for the purpose of assuring in any
other manner the obligee in respect of such Indebtedness or other obligation of
the payment or performance thereof or to protect such obligee against loss in
respect thereof (in whole or in part). The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as determined by the guaranteeing Person in good
faith. The term “Guarantee” as a verb has a corresponding meaning.
“Guarantor Joinder Agreement” means a guarantor joinder agreement substantially
in the form of Exhibit 7.14 delivered by a Domestic Subsidiary of the Borrower
pursuant to Section 7.14.
“Guarantors” means (a) the Parent and each Domestic Subsidiary of the Borrower
identified as a “Guarantor” on the signature pages hereto, (b) each other Person
that joins as a Guarantor pursuant to Section 7.14, (c) with respect to (i)
Obligations under any Swap Contract, (ii) Obligations under any Treasury
Management Agreement and (iii) any Swap Obligation of a Specified Credit Party
(determined before giving effect to Sections 4.1 and 4.8) under the Guaranty,
the Borrower, and (d) their successors and permitted assigns.
“Guaranty” means the Guaranty made by the Guarantors in favor of the
Administrative Agent, the Lenders and the other holders of the Obligations
pursuant to Section 4.
“Hazardous Materials” means any hazardous substances defined by the
Comprehensive Environmental Response Compensation and Liability Act, 42 USCA
9601, et. seq., as amended (“CERCLA”), including any hazardous waste as defined
under 40 C.F.R. Parts 260-270, gasoline or petroleum (including crude oil or any
fraction thereof), asbestos or polychlorinated biphenyls.
“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.
“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
Applicable Laws relating to any Lender which are currently in effect or, to the
extent allowed under such Applicable Laws, which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than Applicable Laws now
allow.
“Indebtedness” means, with respect to a Person, at the time of computation
thereof, all of the following (without duplication): (a) all obligations of such
Person in respect of money borrowed or for the deferred purchase price of
property or services (excluding trade debt incurred in the ordinary course of
business); (b) all obligations of such Person, whether or not for money borrowed
(i) represented by notes payable, or drafts accepted, in each case representing
extensions of credit, (ii) evidenced by bonds, debentures, notes or similar
instruments, or (iii) constituting purchase

20

--------------------------------------------------------------------------------


money indebtedness, conditional sales contracts, title retention debt
instruments or other similar instruments, upon which interest charges are
customarily paid or that are issued or assumed as full or partial payment for
property or for services rendered; (c) Capitalized Lease Obligations of such
Person; (d) all reimbursement obligations (contingent or otherwise) of such
Person under or in respect of any letters of credit or acceptances (whether or
not the same have been presented for payment); (e) all Off-Balance Sheet
Obligations of such Person; (f) all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any
Mandatorily Redeemable Stock issued by such Person or any other Person, valued
at the greater of its voluntary or involuntary liquidation preference plus
accrued and unpaid dividends; (g) all obligations of such Person in respect of
any purchase obligation, repurchase obligation, takeout commitment or forward
equity commitment, in each case evidenced by a binding agreement (excluding any
such obligation to the extent the obligation can be satisfied by the issuance of
Capital Stock (other than Mandatorily Redeemable Stock)); (h) net obligations
under any Swap Contract (which shall be deemed to have an amount equal to the
Swap Termination Value thereof at such time but in no event shall be less than
zero); (i) all Indebtedness of other Persons which such Person has Guaranteed or
is otherwise recourse to such Person (except for guaranties of customary
exceptions for fraud, misapplication of funds, environmental indemnities,
voluntary bankruptcy, collusive involuntary bankruptcy and other similar
exceptions to non-recourse liability); (j) all Indebtedness of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property or assets owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness or other payment obligation; and (k) such Person's
Ownership Share of the Indebtedness of any Unconsolidated Affiliate of such
Person. Indebtedness of any Person shall include Indebtedness of any partnership
or joint venture in which such Person is a general partner or joint venturer to
the extent of such Person's Ownership Share of such partnership or joint venture
(except if such Indebtedness, or portion thereof, is recourse to such Person, in
which case the greater of such Person's Ownership Share of such Indebtedness or
the amount of the recourse portion of the Indebtedness, shall be included as
Indebtedness of such Person). The amount of any Indebtedness under clause (j)
above shall be limited to lesser of the amount of such Indebtedness or the fair
market value of the assets securing such Indebtedness, as reasonably determined
by the Credit Parties.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any
Credit Party under any Credit Document and (b) to the extent not otherwise
described in (a), Other Taxes.
“Indemnitee” means as defined in Section 11.2(b).
“Index Rate Determination Date” means the Closing Date and the first Business
Day of each calendar month thereafter; provided, however, that, solely for
purposes of the definition of Base Rate, Index Rate Determination Date means the
date of determination of the Base Rate.
“Initial Maturity Date” means as defined in the definition of “Maturity Date”
contained in this Section 1.1.
“Intellectual Property” means all trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises related to intellectual property,
licenses related to intellectual property and other intellectual property
rights.
“Interest Payment Date” means with respect to (a) any Base Rate Loan and any
Swingline Loan, the last Business Day of each calendar quarter, commencing on
the first such date to occur after the Closing Date and the final maturity date
of such Loan; and (b) any Adjusted LIBOR Rate Loan, the last day of each
Interest Period applicable to such Loan.
“Interest Period” means, in connection with an Adjusted LIBOR Rate Loan, an
interest period of one (1), two (2) or three (3) months, as selected by the
Borrower in the applicable Funding Notice or Conversion/Continuation Notice, (i)
initially, commencing on the Credit Date or Conversion/Continuation Date
thereof, as the case may be; and (ii) thereafter, commencing on the day on which
the immediately preceding Interest Period expires; provided, (a) if an Interest
Period would otherwise expire on a day that is not a Business Day, such Interest
Period shall expire on the next succeeding Business Day unless no further
Business Day occurs in such month, in which case such Interest Period shall
expire on the immediately preceding Business Day; (b) any Interest Period that
begins on the last Business Day of a calendar month (or on a day for which there
is no numerically corresponding day in the calendar month at the end

21

--------------------------------------------------------------------------------


of such Interest Period) shall end on the last Business Day of a calendar month;
and (c) no Interest Period with respect to any portion of the Revolving Loans
shall extend beyond the Revolving Commitment Termination Date.
“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.
“Internal Revenue Code” means the Internal Revenue Code of 1986.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Capital Stock of another Person, (b) a loan, advance or capital
contribution to, Guarantee or assumption of debt of, or purchase or other
acquisition of any other debt or equity participation or interest in, another
Person, including any partnership or joint venture interest in such other Person
and any arrangement pursuant to which the investor Guarantees Indebtedness of
such other Person, or (c) an Acquisition. For purposes of covenant compliance,
the amount of any Investment (except with respect to Investments in Borrowing
Base Securities solely for purposes of determining the Borrowing Base Securities
Value Amount for any applicable Borrowing Base Securities, which shall be
determined as set forth in the proviso below) shall be the amount actually
invested plus the cost of all additions thereto, minus repayment of or returns
on such Investment, with adjustment for subsequent increases or decreases in the
value of, or write-ups, write-downs or write-offs with respect to such
Investment; provided, for purposes of determining the Borrowing Base Securities
Value Amount for any applicable Borrowing Base Securities, the amount of any
Investment in such Borrowing Base Securities shall be the fair market value of
such Borrowing Base Securities reflected in the most recent Monthly Borrowing
Base Securities Certificate delivered to the Administrative Agent in accordance
herewith.
“Involuntary Disposition” means the receipt by the Borrower or any of its
Subsidiaries of any cash insurance proceeds or condemnation awards payable by
reason of theft, loss, physical destruction or damage, taking or similar event
with respect to any of its Property.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of such Letter of Credit).
“Issuance Notice” means an Issuance Notice substantially in the form of
Exhibit 2.3.
“Issuing Bank” means Regions Bank, in its capacity as issuer of Letters of
Credit hereunder, together with its successors and permitted assigns.
“Lead Arranger” means Regions Capital Markets, a division of Regions Bank.
“Lender” means each financial institution with a Revolving Commitment, together
with its successors and permitted assigns. The initial Lenders are identified on
the signature pages hereto and are set forth on Appendix A.
“Letter of Credit” means any letter of credit issued hereunder.
“Letter of Credit Fees” means as defined in Section 2.10(b)(i).
“Letter of Credit Borrowing” means any Credit Extension resulting from a drawing
under any Letter of Credit that has not been reimbursed or refinanced as a
Borrowing of Revolving Loans.
“Letter of Credit Obligations” means, at any time, the sum of (a) the maximum
amount available to be drawn under Letters of Credit then outstanding, assuming
compliance with all requirements for drawings referenced therein, plus (b) the
aggregate amount of all drawings under Letters of Credit that have not been
reimbursed by the Borrower, including Letter of Credit Borrowings. For all
purposes of this Agreement, (i) amounts available to be drawn under Letters of
Credit will be calculated as provided in Section 1.3(i), and (ii) if a Letter of
Credit has expired by its terms

22

--------------------------------------------------------------------------------


but any amount may still be drawn thereunder by reason of the operation of Rule
3.14 of the ISP, such Letter of Credit shall be deemed to be “outstanding” in
the amount so remaining available to be drawn.
“Letter of Credit Sublimit” means, as of any date of determination, the lesser
of (i) ten percent (10%) of the Aggregate Revolving Commitments and (ii) the
aggregate Available Commitments then in effect.
“LIBOR Index Rate” means, for any interest rate calculation with respect to a
Base Rate Loan on any date, (a) the rate per annum (rounded upward to the next
whole multiple of one one-hundredth of one percent (1/100 of 1%)) equal to the
rate determined by the Administrative Agent to be the offered rate which appears
on the page of the Reuters Screen which displays an average British Bankers
Association Interest Settlement Rate (such page currently being Reuters Screen
LIBOR01 Page) for deposits (for delivery on the first day of such period) with a
term of one month commencing that day in Dollars, determined two Business Days
prior to such date as of approximately 11:00 a.m. (London, England time) on such
day, or (b) in the event the rate referenced in the preceding clause (a) does
not appear on such page or service or if such page or service shall cease to be
available, the rate per annum (rounded upward to the next whole multiple of one
one-hundredth of one percent (1/100 of 1%)) equal to the rate determined by the
Administrative Agent to be the offered rate on such other page or other service
which displays an average British Bankers Association Interest Settlement Rate
for deposits (for delivery on the first day of such period) with a term of one
month in Dollars, determined two (2) Business Days prior to such date as of
approximately 11:00 a.m. (London, England time) on such day, or (c) in the event
the rates referenced in the preceding clauses (a) and (b) are not available, the
rate per annum (rounded upward to the next whole multiple of one one-hundredth
of one percent (1/100 of 1%)) equal to quotation rate (or the arithmetic mean of
rates) offered to first class banks in the London interbank market for deposits
(for delivery on the first day of the relevant period) in Dollars of amounts in
same day funds comparable to the principal amount of the applicable Loan of
Regions Bank or any other Lender selected by the Administrative Agent, for which
the LIBOR Index Rate is then being determined with maturities comparable to such
period as of approximately 11:00 a.m. (London, England time).
“LIBOR Index Rate Loan” means Loans bearing interest based on the LIBOR Index
Rate.
“LIBOR Loan” means Adjusted LIBOR Rate Loans or LIBOR Index Rate Loans, as
applicable.
“Lien” means (i) any lien, mortgage, pledge, assignment, security interest,
charge or encumbrance of any kind (including any agreement to give any of the
foregoing, any conditional sale or other title retention agreement, and any
lease or license in the nature thereof) and any option, trust or other
preferential arrangement having the practical effect of any of the foregoing,
and (ii) in the case of Securities, any purchase option, call or similar right
of a third party with respect to such Securities.
“Loan” means any Revolving Loan or Swingline Loan, and the Base Rate Loans and
LIBOR Loans comprising such Loans.
“Mandatorily Redeemable Stock” means, with respect to any Person, any Capital
Stock of such Person which by the terms of such Capital Stock (or by the terms
of any security into which it is convertible or for which it is exchangeable or
exercisable), upon the happening of any event or otherwise (a) matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise
(other than Capital Stock which is redeemable solely in exchange for common
stock or other equivalent common Capital Stock), (b) is convertible into or
exchangeable or exercisable for Indebtedness or Mandatorily Redeemable Stock, or
(c) is redeemable at the option of the holder thereof, in whole or in part
(other than Capital Stock which is redeemable solely in exchange for common
stock or other equivalent common Capital Stock); in each case, on or prior to
the date on which all of the Obligations are scheduled to be due and payable in
full.
“Margin Stock” means as defined in Regulation U of the FRB as in effect from
time to time.
“Master Agreement” means as defined in the definition of “Swap Contract”
contained in this Section 1.1.

23

--------------------------------------------------------------------------------


“Material Adverse Effect” means any effect, event, condition, action, omission,
change or state of facts that has resulted in, or would reasonably be expected
to result in, a material adverse effect with respect to (i) the business,
operations, properties, assets, or financial condition of the Parent, the
Borrower and their Subsidiaries taken as a whole; (ii) the ability of the Credit
Parties, taken as a whole, to fully and timely perform the Obligations; (iii)
the legality, validity, binding effect, or enforceability against a Credit Party
of any Credit Document to which it is a party; (iv) the value of the whole or
any material part of the Collateral or the priority of Liens in the whole or any
material part of the Collateral in favor of the Administrative Agent for the
holders of the Obligations; or (v) the rights, remedies and benefits available
to, or conferred upon, the Administrative Agent and any Lender or any holder of
Obligations under any Credit Document.
“Material Contract” means any Contractual Obligation to which the Parent, the
Borrower or any of their Subsidiaries, or any of their respective assets, are
bound (other than those evidenced by the Credit Documents) for which breach,
nonperformance, cancellation or failure to renew would reasonably be expected to
have a Material Adverse Effect.
“Material Lease” means any Tenant Lease which, individually or when aggregated
with all other leases at such Borrowing Base Real Property with the same Tenant
or any Affiliate of such Tenant, (A) accounts for one hundred percent (100%) of
such Borrowing Base Real Property's rental income, or (B) demises either (x) (i)
10,000 square feet or more, in the case of a Borrowing Base Real Property that
is a retail property, or (ii) 50,000 square feet or more, in the case of a
Borrowing Base Real Property that is an office or industrial property, or (y)
35% or more of such Borrowing Base Real Property's gross leasable area. For
purposes of determining whether a Tenant Lease which is a “pad” or “ground
lease” is a Material Lease under the foregoing clause (B), the gross leasable
area of any building to be used by the tenant shall be considered and not the
surface land area to be leased pursuant to such Tenant Lease.
“Maturity Date” means (a) May 1, 2015 (the “Initial Maturity Date”), or (b) if
the Initial Maturity Date set forth in the preceding clause (a) is extended
pursuant to Section 2.18, such extended maturity date as determined pursuant to
such Section; provided, however, that, in either case, if such date is not a
Business Day, the Maturity Date shall be the next preceding Business Day.
“Monthly Borrowing Base Securities Certificate” shall mean a certificate
substantially in the form of Exhibit 7.1(c)-3 hereto delivered to the
Administrative Agent pursuant to Section 7.1(c)(iii) or otherwise pursuant
hereto and (a) setting forth all shares of Approved Securities owned by any
Credit Party, identifying which such shares of Approved Securities are Borrowing
Base Securities and certifying the Aggregate Borrowing Base Securities Value
Amount with respect to the Borrowing Base Securities, (b) certifying (in the
Borrower's good faith and based upon its own information and the information
made available to any Credit Party) (x) as to the calculation of the Borrowing
Base Securities Value Amount and the percentage of the Borrowing Base
attributable to Borrowing Base Securities, in each case as of the date of such
certificate and (y) that all shares of such Approved Securities included in the
calculation of the Borrowing Base Securities Value Amount meets each of the
criteria for qualification as Borrowing Base Securities, and (c) providing such
other information with respect to the Borrowing Base Securities as the
Administrative Agent may reasonably require.
“Moody's” means Moody's Investor Services, Inc., together with its successors.
“Mortgage” means any deed of trust, trust deed, deed to secure debt, indemnity
deed of trust, or mortgage, in substantially the form of Exhibit 6.23 (with such
changes as may be reasonably satisfactory to the Administrative Agent and its
counsel in their reasonable discretion to account for local law matters) or such
other form as may be reasonably satisfactory to the Administrative Agent and its
counsel (including, without limitation, an amendment to or amendment and
restatement of an existing deed of trust, trust deed, deed to secure debt,
indemnity deed of trust, or mortgage) and covering the Real Estate Asset
described therein (together with an assignment of leases and rents referred to
therein, if any).
“Mortgage Policy” means as defined in the definition of “Borrowing Base Real
Property Deliverables” contained in this Section 1.1.

24

--------------------------------------------------------------------------------


“Mortgage Receivables” means any loan receivables or similar contracts or
arrangements for the payment of money, whether senior or subordinated (in right
of payment or otherwise), the obligations under which are secured or backed by
commercial real estate, which loan receivables may include commercial mortgage
pass-through certificates and commercial mortgage-backed bonds or similar
securities and the commercial mortgage loans and properties underlying or
backing them, or whole loans , whether senior or subordinated (in right of
payment or otherwise), secured by commercial real estate.
“Multiemployer Plan” means any “multiemployer plan” as defined in Section 3(37)
of ERISA which is sponsored, maintained or contributed to by, or required to be
contributed to by, any Credit Party or any of its ERISA Affiliates or with
respect to which any Credit Party or any of its ERISA Affiliates previously,
within the preceding six (6) years, sponsored, maintained or contributed to or
was required to contributed to, and still has liability.
“Negative Pledge” means any agreement (other than this Agreement or any other
Credit Document) that in whole or in part prohibits the creation of any Lien on
any assets of a Person; provided, however, that an agreement that establishes a
maximum ratio of unsecured debt to unencumbered assets, or of secured debt to
total assets, or that otherwise conditions a Person's ability to encumber its
assets upon the maintenance of one or more specified ratios that limit such
Person's ability to encumber its assets but that do not generally prohibit the
encumbrance of its assets, or the encumbrance of specific assets, shall not
constitute a “Negative Pledge” for purposes of this Agreement.
“Net Operating Income” or “NOI” means, for any Property and for a given period,
an amount equal to the sum of (a) the gross revenues for such Property for such
fiscal period received in the ordinary course of business (excluding pre-paid
rents and revenues and security deposits except to the extent applied in
satisfaction of Tenants' obligations for rent), minus (b) all operating expenses
incurred with respect to such Property for such fiscal period (including an
appropriate accrual for property taxes, insurance and other expenses not paid
quarterly, but excluding debt service charges, income taxes, depreciation,
amortization and other non-cash expenses), including a management fee equal to
the greater of 3% or actual, minus, without duplication of the foregoing, rental
payments made by the applicable Credit Party with respect to any Eligible Ground
Lease relating to such Property.
“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Sections 11.4(b) or (c) and
(ii) has been approved by the Required Lenders (or all other Lenders, in the
case of any such consent, waiver or amendment that requires the approval of all
Lenders) (other than, in each case, any Defaulting Lender).
“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.
“Non-Recourse Indebtedness” means any Indebtedness of a Person or with respect
to the assets of such Person, in each case, which is not Recourse Indebtedness.
“Note” means a Revolving Loan Note or a Swingline Note.
“Notice” means a Funding Notice, an Issuance Notice or a Conversion/Continuation
Notice.
“Obligations” means, with respect to each Credit Party, all advances to, and
debts, liabilities, obligations, covenants and duties of, any Credit Party
arising under any Credit Document or otherwise with respect to any Loan or
Letter of Credit, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Credit Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include (a) all obligations under any
Swap Contract between any Credit Party and any Swap Bank that is permitted to be
incurred pursuant to Section 8.1(f) and (b) all obligations under any Treasury
Management Agreement between any Credit Party and any Treasury Management Bank;
provided, however, that the “Obligations” of a Credit Party shall exclude any
Excluded Swap Obligations with respect to such Credit Party.

25

--------------------------------------------------------------------------------


“Occupancy Rate” means, as of any date of determination (a) the aggregate square
footage of leaseable area of a Borrowing Base Real Property that is leased by
one or more Tenants on such date divided by (b) the gross square footage of
leaseable area of such Borrowing Base Real Property on such date.
“OFAC” means the U.S. Department of the Treasury's Office of Foreign Assets
Control.
“Off-Balance Sheet Obligation” means the monetary obligation of a Person under
(a) a Synthetic Lease or similar off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by‑laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization, certificate of formation or comparable documents,
as amended, and its operating agreement, as amended. In the event any term or
condition of this Agreement or any other Credit Document requires any
Organizational Document to be certified by a secretary of state or similar
governmental official, the reference to any such “Organizational Document” shall
only be to a document of a type customarily certified by such governmental
official.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Credit Document, or sold or assigned an interest in any Loan or Credit
Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Credit Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.17).
“Outstanding Amount” means (a) with respect to Revolving Loans and Swingline
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any Borrowings and prepayments or repayments of Revolving Loans
and Swingline Loans, as the case may be, occurring on such date; and (b) with
respect to any Letter of Credit Obligations on any date, the aggregate
outstanding amount of such Letter of Credit Obligations on such date after
giving effect to any Credit Extension of a Letter of Credit occurring on such
date and any other changes in the amount of the Letter of Credit Obligations as
of such date, including as a result of any reimbursements by the Borrower of any
drawing under any Letter of Credit.
“Ownership Share” means the percentage of the Capital Stock owned by a
Consolidated Party in an Unconsolidated Affiliate accounted for pursuant to the
equity method of accounting under GAAP.
“Parent” means as provided in the introductory paragraph to this Agreement.
“Participant” means as defined in Section 11.5(d).
“Participant Register” means as defined in Section 11.5(d).
“Patriot Act” means as defined in Section 6.15(f).
“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

26

--------------------------------------------------------------------------------


“Pension Plan” means any “employee pension benefit plan” as defined in Section
3(2) of ERISA other than a Multiemployer Plan, which is subject to Section 412
of the Internal Revenue Code or Section 302 of ERISA and which is sponsored,
maintained or contributed to by, or required to be contributed to by, any Credit
Party or any of its ERISA Affiliates or with respect to which any Credit Party
or any of its ERISA Affiliates previously, within the preceding six (6) years,
sponsored, maintained or contributed to, or was required to contribute to, and
still has liability.
“Permitted Liens” means each of the Liens permitted pursuant to Section 8.2.
“Permitted Refinancing” means any extension, renewal or replacement of any
existing Indebtedness so long as any such renewal, refinancing and extension of
such Indebtedness (a) has market terms and conditions, (b) has an average life
to maturity that is greater than that of the Indebtedness being extended,
renewed or refinanced, (c) does not include an obligor that was not an obligor
with respect to the Indebtedness being extended, renewed or refinanced, unless
such obligor is otherwise permitted to incur such Indebtedness pursuant to
Section 8.1, (d) remains subordinated, if the Indebtedness being refinanced or
extended was subordinated to the prior payment of the Obligations, such
extended, renewed or refinanced Indebtedness, (e) does not exceed in a principal
amount the Indebtedness being renewed, extended or refinanced plus reasonable
fees and expenses incurred in connection therewith, and (f) is not incurred,
created or assumed, if any Event of Default has occurred and continues to exist
or would result therefrom.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Pledge and Security Agreement” means each pledge and security agreement in
substantially the form of Exhibit 6.22 (with such changes as may be reasonably
satisfactory to the Administrative Agent and its counsel in their reasonable
discretion) or such other form as may be reasonably satisfactory to the
Administrative Agent and its counsel (including, without limitation, an
amendment or supplement to or amendment and restatement of an existing pledge
and security agreement) and covering the Collateral described therein given by
any Credit Party, as pledgor (or by the Credit Parties, as pledgors), to the
Administrative Agent for the benefit of the holders of the Secured Obligations
(as defined therein) pursuant to the terms hereof, in each case as the same may
be amended and modified from time to time.
“Preferred Dividends” means, for any given period and without duplication, all
Restricted Payments accrued or paid (and in the case of Restricted Payments
paid, which were not accrued during a prior period) during such period on
Preferred Stock issued by a Credit Party or a Subsidiary. Preferred Dividends
shall not include dividends or distributions paid or payable (a) solely in
Capital Stock (other than Mandatorily Redeemable Stock) payable to holders of
such class of Capital Stock; (b) to the Borrower or a Subsidiary; or (c)
constituting or resulting in the redemption of Preferred Stock, other than
scheduled redemptions not constituting balloon, bullet or similar redemptions in
full.
“Preferred Stock” means, with respect to any Person, Capital Stock in such
Person which are entitled to preference or priority over any other Capital Stock
in such Person in respect of the payment of dividends or distribution of assets
upon liquidation or both.
“Prime Rate” means the per annum rate which the Administrative Agent publicly
announces from time to time to be its prime lending rate, as in effect from time
to time. The Administrative Agent's prime lending rate is a reference rate and
does not necessarily represent the lowest or best rate charged to customers.
“Principal Office” means, for the Administrative Agent, the Swingline Lender and
the Issuing Bank, such Person's “Principal Office” as set forth on Appendix B,
or such other office as it may from time to time designate in writing to the
Borrower and each Lender.
“Property” means an interest of any kind in any property or asset, whether real,
personal or mixed, and whether tangible or intangible.
“Qualified ECP Guarantor” means, at any time, each Credit Party with total
assets exceeding $10,000,000 or that qualifies at such time as an “eligible
contract participant” under the Commodity Exchange Act and can cause

27

--------------------------------------------------------------------------------


another Person to qualify as an “eligible contract participant” at such time
under Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Real Estate Asset” means, a parcel of real property, together with all
improvements (if any) thereon (including all tangible personal property owned by
the person with a fee or leasehold interest in such real property and used in
connection with such fee or leasehold interest in such real property), owned in
fee simple or leased pursuant to a ground lease by any Person; “Real Estate
Assets” means a collective reference to each Real Estate Asset.
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) the
Issuing Bank, as applicable.
“Recourse Indebtedness” means any Indebtedness of any Person or with respect to
the assets of such Person, in each case, for which such Person is personally
liable to the holder of such Indebtedness, other than solely pursuant to
customary recourse exceptions to non-liability (including those related to
indemnities for environmentally-related costs, expenses and liabilities).
“Refunded Swingline Loans” as defined in Section 2.2(b)(iii).
“Register” means as defined in Section 11.5(c).
“Reimbursement Date” means as defined in Section 2.3(d).
“REIT” means a real estate investment trust as defined in Sections 856 through
860 of the Internal Revenue Code.
“Related Parties” means, with respect to any Person, such Person's Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person's Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of any Hazardous Material into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Material), including the movement of
any Hazardous Material through the air, soil, surface water or groundwater.
“Removal Effective Date” means as defined in Section 9.6(b).
“Required Lender BBP Deliverables” means, with respect to each Real Estate Asset
proposed for inclusion in the Borrowing Base as a Borrowing Base Real Property,
(a) each of the Conditional Approval BBP Deliverables and (b) each of the
following: (i) a copy of the Appraisal for such Real Estate Asset delivered or
obtained pursuant to clause (d) of the definition of “Borrowing Base Real
Property Deliverables,” (ii) evidence of insurance coverage with respect to such
Real Estate Asset delivered pursuant to clause (k) of the definition of
“Borrowing Base Real Property Deliverables,” (iii) a copy of each Material Lease
with respect to such Real Estate Asset, (iv) copies of each environmental site
assessment with respect to such Real Estate Asset delivered pursuant to clause
(i) of the definition of “Borrowing Base Real Property Deliverables,” (v) a copy
of the property condition report with respect to such Real Estate Asset
delivered pursuant to clause (j) of the definition of “Borrowing Base Real
Property Deliverables,” and (vi) if such Real Estate Asset is a ground leasehold
interest, a copy of the ground lease with respect thereto and each memorandum of
lease or other evidence of such ground lease delivered pursuant to clause (l) of
the definition of “Borrowing Base Real Property Deliverables.”
“Required Lenders” means, as of any date of determination, at least two (2)
Lenders (unless there is only one Lender as of such date of determination)
having at least sixty-six and two-thirds percent (66⅔%) of the aggregate amount
of the unfunded Commitments, the outstanding Loans and the Letter of Credit
Obligations, or, if the Commitments have been terminated, at least two (2)
Lenders (unless there is only one Lender as of such date of determination)
holding in the aggregate at least sixty-six and two-thirds percent (66⅔%) of the
outstanding Loans and Letter of Credit Obligations (including, in each case, the
aggregate amount of each Lender's risk participation and

28

--------------------------------------------------------------------------------


funded participation in Letter of Credit Obligations and Swingline Loans);
provided that the Commitments of, and the portion of the Loans and Letter of
Credit Obligations held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
“Resignation Effective Date” means as defined in Section 9.6(a).
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock of the any
Credit Party or any Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any such Capital Stock or on account of any return of capital to any Credit
Party's stockholders, partners or members (or the equivalent Person thereof), or
any setting apart of funds or property for any of the foregoing.
“Revolving Commitment” means the commitment of a Lender to make or otherwise
fund any Revolving Loan and to acquire participations in Letters of Credit and
Swingline Loans hereunder and “Revolving Commitments” means such commitments of
all Lenders in the aggregate. The amount of each Lender's Revolving Commitment,
if any, is set forth on Appendix A or in the applicable Assignment Agreement,
subject to any increase, adjustment or reduction pursuant to the terms and
conditions hereof. The aggregate amount of the Revolving Commitments as of the
Closing Date is FIFTY MILLION DOLLARS ($50,000,000.00).
“Revolving Commitment Percentage” means, for each Lender, a fraction (expressed
as a percentage carried to the ninth decimal place), the numerator of which is
such Lender's Revolving Commitment and the denominator of which is the Aggregate
Revolving Commitments; provided that if the commitment of each Lender to make
Revolving Loans and the obligation of the Issuing Bank to issue Letters of
Credit have been terminated pursuant to Section 9.2 or if the Aggregate
Revolving Commitments have expired, then the Revolving Commitment Percentage of
each Lender shall be determined based on the Revolving Commitment Percentage of
such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Revolving Commitment Percentages are set forth on
Appendix A. The Revolving Commitment Percentages shall be subject to adjustment
as provided in Section 2.16.
“Revolving Commitment Period” means the period from and including the Closing
Date to the earlier of (a)(i) in the case of Revolving Loans and Swingline
Loans, the Revolving Commitment Termination Date or (ii) in the case of the
Letters of Credit, the expiration date thereof, or (b) in each case, the date on
which the Revolving Commitments shall have been terminated as provided herein.
“Revolving Commitment Termination Date” means the earliest to occur of (a) the
Maturity Date; (b) the date the Revolving Commitments are permanently reduced to
zero pursuant to Section 2.11(b); and (c) the date of the termination of the
Revolving Commitments pursuant to Section 9.2.
“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Loans and such
Lender's participation in Letter of Credit Obligations and Swingline Loans at
such time.
“Revolving Loan” means a Loan made by a Lender to the Borrower pursuant to
Section 2.1(a).
“Revolving Loan Note” means a promissory note in the form of Exhibit 2.5-1, as
it may be amended, supplemented or otherwise modified from time to time.
“Revolving Obligations” means the Revolving Loans, the Letter of Credit
Obligations and the Swingline Loans.
“Sale and Leaseback Transaction” means, with respect to the Borrower or any
Subsidiary, any arrangement, directly or indirectly, with any Person (other than
a Credit Party) whereby the Borrower or such Subsidiary shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereafter acquired, and thereafter rent or lease such property or other
property that it intends to use for substantially the same purpose or purposes
as the property being sold or transferred.

29

--------------------------------------------------------------------------------


“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a person or entity
resident in or determined to be resident in a country, that is subject to a
country sanctions program administered and enforced by OFAC.
“Sanctioned Person” means a person named on the list of Specially Designated
Nationals maintained by OFAC.
“SEC” means the United States Securities and Exchange Commission.
“S&P” means Standard & Poor's Financial Services LLC, a subsidiary of The McGraw
Hill Corporation, together with its successors.
“Securities” means any stock, shares, partnership interests, limited liability
company interests, voting trust certificates, certificates of interest or
participation in any profit‑sharing agreement or arrangement (e.g., stock
appreciation rights), options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase or acquire, any of the foregoing.
“Securities Account” means the “Securities Account” described in the State
Street Securities Account Control Agreement, or any other or successor
securities account identified by the Borrower and approved by the Administrative
Agent (in its reasonable discretion) in which Borrowing Base Securities may be
held from time to time.
“Securities Account Control Agreement” shall mean (a) the State Street
Securities Account Control Agreement, or (b) any other or successor agreement
among the Borrower, a securities intermediary, and the Administrative Agent, in
a form reasonably acceptable to the Administrative Agent and which provides the
Administrative Agent with “control” (as such term is used in Articles 8 and 9 of
the Uniform Commercial Code) over the Securities Account described therein, as
the same may be as amended, modified, extended, restated, replaced, or
supplemented from time to time.
“Securitization Transaction” means any financing or factoring or similar
transaction (or series of such transactions) entered by the Borrower or any of
its Subsidiaries pursuant to which the Borrower or such Subsidiary may sell,
convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment (the “Securitization Receivables”) to a special purpose
subsidiary or affiliate (a “Securitization Subsidiary”) or any other Person.
“Share Redemption Program” means the share redemption plan of the Parent whereby
the Parent will redeem its Class A shares and Class B shares of its common
stock, as more particularly described in the Registration Statement on Form S-11
of the Parent (No. 333-180356).
“Shareholder Equity” means, as of any date of determination, consolidated
shareholders' equity of the Consolidated Parties as of that date determined in
accordance with GAAP.
“SNDA” means, with respect to any lease with respect to a Borrowing Base Real
Property, a subordination, non disturbance and attornment agreement by and
between the Administrative Agent, on behalf of the Lenders, and the Tenant that
is a party to such lease, in (i) the form attached hereto as Exhibit 6.26-1,
(ii) the form that such Tenant is required to provide to a lender pursuant to
the terms of its lease (with such revisions as are reasonably required by the
Administrative Agent) or (iii) such other form as is reasonably acceptable to
the Administrative Agent.
“Solvent” or “Solvency” means, with respect to any Person as of a particular
date, that on such date (a) such Person is able to pay its debts and other
liabilities, contingent obligations and other commitments as they mature in the
ordinary course of business, (b) such Person does not intend to, and does not
believe that it will, incur debts or liabilities beyond such Person's ability to
pay as such debts and liabilities mature in their ordinary course, (c) such
Person is not engaged in a business or a transaction, and is not about to engage
in a business or a transaction, for which

30

--------------------------------------------------------------------------------


such Person's property would constitute unreasonably small capital after giving
due consideration to the prevailing practice in the industry in which such
Person is engaged or is to engage, (d) the fair value of the property of such
Person is greater than the total amount of liabilities, including, without
limitation, contingent liabilities, of such Person and (e) the present fair
salable value of the assets of such Person is not less than the amount that will
be required to pay the probable liability of such Person on its debts as they
become absolute and matured. In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
which, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
“Specified Credit Party” means any Credit Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.11).
“Specified Negative Covenant” means as defined in Section 1.3(k).
“State Street Securities Account Control Agreement” means that certain Control
Agreement dated on or about the Closing Date by and among the Borrower, State
Street Bank and Trust Company, a Massachusetts trust company, and the
Administrative Agent, as the same may be as amended, modified, extended,
restated, replaced, or supplemented from time to time.
“Subordinated Debt” means any Indebtedness of the Borrower or any of its
Subsidiaries that by its terms is expressly subordinated in right of payment to
the prior payment of the Obligations under this Agreement on terms and
conditions, and evidenced by documentation, reasonably satisfactory to the
Administrative Agent.
“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture or other business entity
of which more than fifty percent (50%) of the total voting power of Capital
Stock entitled (without regard to the occurrence of any contingency) to vote in
the election of the Person or Persons (whether directors, managers, trustees or
other Persons performing similar functions) having the power to direct or cause
the direction of the management and policies thereof is at the time owned or
controlled, directly or indirectly, by that Person; provided, in determining the
percentage of ownership interests of any Person controlled by another Person, no
ownership interest in the nature of a “qualifying share” of the former Person
shall be deemed to be outstanding. Unless otherwise provided, “Subsidiary” shall
refer to a Subsidiary of the Borrower.
“Swap Bank” means (a) any Person that is a Lender or an Affiliate of a Lender at
the time that it becomes a party to a Swap Contract with any Credit Party and
(b) any Lender on the Closing Date or Affiliate of such Lender that is party to
a Swap Contract with any Credit Party in existence on the Closing Date, in each
case to the extent permitted by Section 8.1(f).
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligations” means with respect to any Guarantor any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

31

--------------------------------------------------------------------------------


“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s) and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Swingline Lender” means Regions Bank in its capacity as Swingline Lender
hereunder, together with its successors and permitted assigns in such capacity.
“Swingline Loan” means a Loan made by the Swingline Lender to the Borrower
pursuant to Section 2.2.
“Swingline Note” means a promissory note in the form of Exhibit 2.5-2, as it may
be amended, supplemented or otherwise modified from time to time.
“Swingline Rate” means the Base Rate plus the Applicable Margin applicable to
Base Rate Loans.
“Swingline Sublimit” means, at any time of determination, the lesser of (i) ten
percent (10%) of the Aggregate Revolving Commitments and (ii) the aggregate
Available Commitments then in effect.
“Synthetic Lease” means a lease transaction under which the parties intend that
(i) the lease will be treated as an “operating lease” by the lessee pursuant to
Statement of Financial Accounting Standards No. 13, as amended and (ii) the
lessee will be entitled to various tax and other benefits ordinarily available
to owners (as opposed to lessees) of like property.
“Tangible Net Worth” means, as of a given date, (a) the Shareholder Equity of
the Parent and its Subsidiaries determined on a consolidated basis plus (b)
accumulated depreciation and amortization expense minus (c) the following (to
the extent reflected in determining Shareholder Equity of the Parent and its
Subsidiaries): (i) the amount of any write-up in the book value of any assets
contained in any balance sheet resulting from revaluation thereof or any
write-up in excess of the cost of such assets acquired, and (ii) all amounts
appearing on the assets side of any such balance sheet for assets which would be
classified as intangible assets under GAAP, all determined on a consolidated
basis.
“Tax Tracking Fee” means as defined in Section 2.10(d).
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other similar
charges imposed by any Governmental Authority, including any interest, additions
to tax or penalties applicable thereto.
“Tenant” means any Person who is a lessee with respect to any Tenant Lease held
by a Credit Party as lessor or as an assignee of the lessor thereunder.
“Tenant Lease” means any lease, sublease or sub-sublease agreement (whether
written or oral) pursuant to which any Person (other than a Credit Party) is
granted a possessory interest in, or right to use or occupy all or any portion
of, any Borrowing Base Real Property (provided, the term “Tenant Lease” shall
not include any lease, sublease or sub-sublease agreement with respect to any
residential unit in a multi-family residential Real Estate Asset), and every
modification, amendment or other agreement relating to such lease, sublease or
sub-sublease agreement entered into in connection with such lease, sublease or
sub-sublease agreement, and every guarantee of the performance and observance of
the covenants, conditions and agreements to be performed and observed by such
Person under any such lease, sublease or sub-sublease agreement.
“Termination Date” means as defined in the lead-in to Section 7.

32

--------------------------------------------------------------------------------


“Total Asset Value” shall be defined as the sum of (i) the GAAP book value for
all Properties of the Borrower, the Parent and their Subsidiaries, plus the
allowance for accumulated depreciation for such Properties, plus (ii) market
value of all securities, plus (iii) cash and cash equivalents, plus (iv) the
GAAP book value of any other tangible assets, including Mortgage Receivables and
stock holdings, plus the allowance for accumulated depreciation for such assets,
plus (v) without duplication, the Ownership Share of any Consolidated Party of
items (i)-(iv) of Unconsolidated Affiliates.
“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services, including deposit accounts, funds
transfer, automated clearinghouse, commercial credit cards, purchasing cards,
cardless e-payable services, debit cards, stored value cards, zero balance
accounts, returned check concentration, controlled disbursement, lockbox,
account reconciliation and reporting and trade finance services.
“Treasury Management Bank” means (a) any Person that is a Lender or an Affiliate
of a Lender at the time that it becomes a party to a Treasury Management
Agreement with any Credit Party and (b) any Lender on the Closing Date or
Affiliate of such Lender that is a party to a Treasury Management Agreement with
any Credit Party in existence on the Closing Date.
“Type of Loan” means a Base Rate Loan or a LIBOR Loan.
“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in the State of New York (or any other applicable
jurisdiction, as the context may require).
“Unaudited First Quarter 2013 Financial Statements” means as defined in Section
6.7(b).
“Unconsolidated Affiliate” means any corporation, partnership, association,
joint venture or other entity in each case which is not a Consolidated Party and
in which a Consolidated Party owns, directly or indirectly, any Capital Stock.
“Unimproved Land” means any Real Estate Asset consisting solely of unimproved
land on which no construction or general development activity has commenced, but
which is zoned for its intended use and is otherwise suitable for future
development; provided, the term “Unimproved Land” shall not include any pad,
out-parcel or similar separate parcel included in or adjacent to and part of a
larger development of real property comprising any other Real Estate Asset
(unless such other Real Estate Asset is Unimproved Land).
“United States” or “U.S.” means the United States of America.
“Unused Fee” means as defined in Section 2.10(a).
“Usage Percentage” shall mean, for any applicable period of determination, the
quotient (expressed as a percentage) of (x) the actual daily amount of the
Outstanding Amount of Revolving Loans plus the Outstanding Amount of Letter of
Credit Obligations, subject to adjustments as provided in Section 2.16, for such
period, divided by (y) the Aggregate Revolving Commitments. For purposes of
calculating the Usage Percentage hereunder, Swingline Loans shall not be
included as Revolving Loans or otherwise be counted toward or be considered as
usage of the Aggregate Revolving Commitments.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Internal Revenue Code.
“U.S. Tax Compliance Certificate” means as defined in Section 3.3(f).
“Withholding Agent” means any Credit Party and the Administrative Agent.
Section 1.2    Accounting Terms.

33

--------------------------------------------------------------------------------


(a)    Except as otherwise expressly provided herein, all accounting terms not
otherwise defined herein shall have the meanings assigned to them in conformity
with GAAP. Financial statements and other information required to be delivered
by the Borrower to the Lenders pursuant to clauses (a), (b), (c) and (d) of
Section 7.1 shall be prepared in accordance with GAAP as in effect at the time
of such preparation (and delivered together with the reconciliation statements
provided for in Section 7.1(g), if applicable). If at any time any change in
GAAP or in the consistent application thereof would affect the computation of
any financial covenant or requirement set forth in any Credit Document, and
either the Borrower or the Required Lenders shall object in writing to
determining compliance based on such change, then the Administrative Agent and
Borrower shall negotiate in good faith to amend such financial covenant,
requirement or applicable defined terms to preserve the original intent thereof
in light of such change to GAAP (but which amendment shall be subject to the
approval of the Required Lenders), provided that, until so amended such
computations shall continue to be made on a basis consistent with the most
recent financial statements delivered pursuant to clauses (a), (b), (c) and (d)
of Section 7.1 as to which no such objection has been made.
(b)    FASB ASC 825 and FASB ASC 470-20. Notwithstanding the above, for purposes
of determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.
Section 1.3    Rules of Interpretation.
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include”, “includes” and “including” shall be deemed to be followed by the
phrase “without limitation”. The word “will” shall be construed to have the same
meaning and effect as the word “shall”. Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein or in any other Credit Document), (ii) any reference herein to
any Person shall be construed to include such Person's successors and permitted
assigns, (iii) the words “herein,” “hereof” and “hereunder,” and words of
similar import when used in any Credit Document, shall be construed to refer to
such Credit Document in its entirety and not to any particular provision
thereof, (iv) all references in a Credit Document to Sections, Exhibits,
Appendices and Schedules shall be construed to refer to Sections of, and
Exhibits, Appendices and Schedules to, the Credit Document in which such
references appear, (v) any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    The terms lease and license shall include sub-lease and sub-license.
(c)    All terms not specifically defined herein or by GAAP, which terms are
defined in the UCC, shall have the meanings assigned to them in the UCC of the
relevant jurisdiction, with the term “instrument” being that defined under
Article 9 of the UCC of such jurisdiction.
(d)    Unless otherwise expressly indicated, in the computation of periods of
time from a specified date to a later specified date, the word “from” means
“from and including”, the words “to” and “until” each mean “to but excluding”,
and the word “through” means “to and including”.
(e)    To the extent that any of the representations and warranties contained in
Section 6 under this Agreement or in any of the other Credit Documents is
qualified by “Material Adverse Effect”, the qualifier “in all material respects”
contained in Section 5.2(c) and the qualifier “in any material respect”
contained in Section 9.1(d) shall not apply.

34

--------------------------------------------------------------------------------


(f)    Whenever the phrase “to the knowledge of” or words of similar import
relating to the knowledge of a Person are used herein or in any other Credit
Document, such phrase shall mean and refer to the actual knowledge of the
Authorized Officers of such Person.
(g)    This Agreement and the other Credit Documents are the result of
negotiation among, and have been reviewed by counsel to, among others, the
Administrative Agent and the Credit Parties, and are the product of discussions
and negotiations among all parties. Accordingly, this Agreement and the other
Credit Documents are not intended to be construed against the Administrative
Agent or any of the Lenders merely on account of the Administrative Agent's or
any Lender's involvement in the preparation of such documents.
(h)    Unless otherwise indicated, all references to a specific time shall be
construed to Eastern Standard Time or Eastern Daylight Savings Time, as the case
may be. Unless otherwise expressly provided herein, all references to dollar
amounts and “$” shall mean Dollars.
(i)    Unless otherwise specified herein, the amount of a Letter of Credit at
any time shall be deemed to be the stated amount of such Letter of Credit in
effect at such time (after giving effect to any permanent reduction in the
stated amount of such Letter of Credit pursuant to the terms of such Letter of
Credit); provided, however, that with respect to any Letter of Credit that, by
its terms or the terms of any letter of credit application or other issuer
document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
(j)    Unless otherwise stated herein, when the performance of any covenant,
duty or obligation is stated to be required on a day which is not a Business
Day, the date of such performance shall extend to the next Business Day.
(k)    For purposes of determining compliance with any negative covenant set
forth in Section 8.2 (Liens), Section 8.6 (Investments), Section 8.10
(Fundamental Changes; Dispositions; Acquisitions), and Section 8.4 (Restricted
Payments) (each of the foregoing the “Specified Negative Covenants”), (i) in the
event that any Lien, Investment, disposition, or Restricted Payment meets the
criteria of more than one of the categories permitted under the Specified
Negative Covenants, the Borrower, in its sole discretion, may classify or
reclassify such Lien, Investment, Indebtedness, disposition, or Restricted
Payment, as the case may be (or any portion thereof), and will only be required
to include the amount and type of such Lien, Investment, Indebtedness,
disposition, or Restricted Payment, as the case may be, in one permitted
category of Lien, Investment, disposition, or Restricted Payment, as the case
may be and (ii) at the time of incurrence or reclassification, the Borrower will
be entitled to divide and classify such Lien, Investment, disposition, or
Restricted Payment, as the case may be, among the relevant categories permitted
under the Specified Negative Covenants.
Section 2    LOANS AND LETTERS OF CREDIT
Section 2.1    Revolving Loans.
(a)    Revolving Loans. During the Revolving Commitment Period, subject to the
terms and conditions hereof, each Lender severally agrees to make revolving
loans (each such loan, a “Revolving Loan”) to the Borrower in an aggregate
amount up to but not exceeding such Lender's Revolving Commitment; provided,
that after giving effect to the making of any Revolving Loan, in no event shall
the Outstanding Amount of Revolving Obligations exceed the lesser of (i) the
Aggregate Revolving Commitments, and (ii) the Borrowing Base as of such date.
Subject to Sections 2.11(d) and 2.12(b)(ii), amounts borrowed pursuant to this
Section 2.1(a) may be repaid and reborrowed without premium or penalty (subject
to Section 3.1(c)) during the Revolving Commitment Period. The Revolving Loans
may consist of Base Rate Loans, Adjusted LIBOR Rate Loans, or a combination
thereof, as the Borrower may request. Each Lender's Revolving Commitment

35

--------------------------------------------------------------------------------


shall expire on the Revolving Commitment Termination Date and all Revolving
Loans and all other amounts owed hereunder with respect to the Revolving Loans
and the Revolving Commitments shall be paid in full no later than such date.
(b)    [Reserved].
(c)    Mechanics for Revolving Loans.
(i)    Except pursuant to Section 2.2(b)(iii), all Revolving Loans shall be made
in an aggregate minimum amount of $500,000 and integral multiples of $100,000 in
excess of that amount.
(ii)    Whenever the Borrower desires that the Lenders make a Revolving Loan,
the Borrower shall deliver to the Administrative Agent a fully executed and
delivered Funding Notice no later than (x) 1:00 p.m. at least three (3) Business
Days in advance of the proposed Credit Date in the case of an Adjusted LIBOR
Rate Loan and (y) 1:00 p.m. at least one (1) Business Day in advance of the
proposed Credit Date in the case of a Loan that is a Base Rate Loan. Except as
otherwise provided herein, any Funding Notice for any Loans that are Adjusted
LIBOR Rate Loans shall be irrevocable on and after the related Interest Rate
Determination Date, and the Borrower shall be bound to make a borrowing in
accordance therewith.
(iii)    Notice of receipt of each Funding Notice in respect of each Revolving
Loan, together with the amount of each Lender's Revolving Commitment Percentage
thereof, respectively, if any, together with the applicable interest rate, shall
be provided by the Administrative Agent to each applicable Lender by
telefacsimile with reasonable promptness, but (provided the Administrative Agent
shall have received such notice by 1:00 p.m.) not later than 4:00 p.m. on the
same day as the Administrative Agent's receipt of such notice from the Borrower.
(iv)    Each Lender shall make its Revolving Commitment Percentage of the
requested Revolving Loan available to the Administrative Agent not later than
11:00 a.m. on the applicable Credit Date by wire transfer of same day funds in
Dollars, at the Administrative Agent's Principal Office. Except as provided
herein, upon satisfaction or waiver of the applicable conditions precedent
specified herein, the Administrative Agent shall make the proceeds of such
Credit Extension available to the Borrower on the applicable Credit Date by
causing an amount of same day funds in Dollars equal to the proceeds of all
Loans received by the Administrative Agent in connection with the Credit
Extension from the Lenders to be credited to the account of the Borrower at the
Administrative Agent's Principal Office or such other account as may be
designated in writing to the Administrative Agent by the Borrower.
(d)    Increase in Revolving Commitments. The Borrower may, at any time and from
time to time during the period beginning on the Closing Date and ending on the
date that is twelve (12) months following the Closing Date (such period, the
“Accordion Option Period”), increase the Revolving Commitments, subject to the
following:
(i)    the aggregate principal amount of all such increases in the Revolving
Commitments pursuant to this Section 2.1(d) shall not exceed ONE HUNDRED MILLION
DOLLARS ($100,000,000);
(ii)    the Borrower shall provide prior written notice to the Administrative
Agent that the Aggregate Revolving Commitments shall be increased, such increase
to be effective upon the receipt of (x) additional Revolving Commitments from
any existing Lender with a Revolving Commitment or (y) new Revolving Commitments
from any other Person selected by the Lead Arranger, the Borrower or the
Administrative Agent and which Person shall be reasonably acceptable to the Lead
Arranger, the Borrower, the Administrative Agent and the Issuing Bank; provided
that:

36

--------------------------------------------------------------------------------


(A)    (I) any such increase shall be in a minimum principal amount of
$25,000,000 and in integral multiples of $25,000,000 in excess thereof, and (II)
a maximum of two (2) such increases in the Aggregate Revolving Commitments may
be made during the Accordion Option Period;
(B)    no Default or Event of Default shall exist before and immediately after
giving effect to such increase;
(C)    the Borrower shall be in compliance, after giving effect to the
incurrence of any such increase in the Revolving Commitments, with the financial
covenants set forth in clauses (a) and (b) of Section 8.8, recomputed as of the
last day of the most recently ended Fiscal Quarter of the Borrower for which
financial statements have been delivered pursuant to Section 7.1;
(D)    no existing Lender shall be under any obligation to increase its
Revolving Commitment and any such decision whether to increase its Revolving
Commitment shall be in such Lender's sole and absolute discretion;
(E)    (1) any new Lender (which new Lender shall be acceptable to the Borrower,
the Administrative Agent and the Lead Arranger) providing a Revolving Commitment
in connection with any increase in Aggregate Revolving Commitments shall join
this Agreement by executing such joinder documents reasonably required by the
Administrative Agent and/or (2) any existing Lender electing to increase its
Revolving Commitment shall have executed a commitment agreement reasonably
satisfactory to the Administrative Agent;
(F)    any such increase in the Revolving Commitments shall be subject to
receipt by the Administrative Agent of a certificate of the Borrower dated as of
the date of such increase signed by an Authorized Officer of the Borrower
certifying that, before and after giving effect to such increase, (i) the
representations and warranties contained in Section 6 and the other Credit
Documents are true and correct in all material respects on and as of the date of
such increase, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
in all material respects as of such earlier date, and except that for purposes
of this Section 2.1(d), the representations and warranties contained in Section
6.7 shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b) of Section 7.1, and (ii) no Default or Event of Default
exists; and
(G)    to the extent that the joinder or commitment agreements described in
clause (D) above provide for an applicable margin of, and/or commitment or
unused fee for, additional Revolving Commitments greater than the Applicable
Margin and/or Unused Fee with respect to the existing Revolving Commitments at
such time, the Applicable Margin and/or the Unused Fee (as applicable) for the
existing Revolving Commitments shall be increased automatically (without the
consent of Required Lenders) such that the Applicable Margin and/or the Unused
Fee (as applicable) for such existing Revolving Commitments is not less than the
applicable margin and/or the commitment or unused fee (as applicable) for such
additional Revolving Commitments;
(iii)    the Borrower shall have delivered to each of the Lenders (including the
Swingline Lender) such Note or Notes (including the Swingline Note) as are
required to be delivered pursuant to Section 2.5(b); and
(iv)    the Borrower shall have delivered to each of the new Lenders a duly
completed and executed form FR U-1 for each applicable Credit Party and such new
Lender, along with such other documentation and certificates as are necessary to
comply with Regulation U of the FRB.

37

--------------------------------------------------------------------------------


The Borrower shall prepay any Revolving Loans owing under this Agreement on the
date of any such increase in the Revolving Commitments to the extent necessary
to keep the outstanding Revolving Loans ratable with any revised Revolving
Commitments arising from any non-ratable increase in the Revolving Commitments
under this Section.
Section 2.2    Swingline Loans.
(a)    Swingline Loans Commitments. If (x) the Aggregate Revolving Commitments
have been increased during the Accordion Option Period in accordance with
Section 2.1(d) and (y) at least one (1) new Lender shall have become a party
hereto as a Lender in connection with such increase, then, during the Revolving
Commitment Period and subject to the terms and conditions hereof, the Swingline
Lender may, in its sole discretion, make Swingline Loans to the Borrower in the
aggregate amount up to but not exceeding the Swingline Sublimit; provided, that
after giving effect to the making of any Swingline Loan, in no event shall the
Outstanding Amount of the Revolving Obligations exceed the lesser of (i) the
Revolving Commitments then in effect, and (ii) the Borrowing Base as of such
date. Subject to Sections 2.11(d) and 2.12(b)(ii), amounts borrowed pursuant to
this Section 2.2 may be repaid and reborrowed during the Revolving Commitment
Period. The Swingline Lender's Revolving Commitment shall expire on the
Revolving Commitment Termination Date and all Swingline Loans and all other
amounts owed hereunder with respect to the Swingline Loans and the Revolving
Commitments shall be paid in full no later than such date.
(b)    Borrowing Mechanics for Swingline Loans.
(i)    Whenever the Borrower desires that the Swingline Lender make a Swingline
Loan, the Borrower shall deliver to the Administrative Agent a Funding Notice no
later than 11:00 a.m. on the proposed Credit Date.
(ii)    The Swingline Lender shall make the amount of its Swingline Loan
available to the Administrative Agent not later than 3:00 p.m. on the applicable
Credit Date by wire transfer of same day funds in Dollars, at the Administrative
Agent's Principal Office. Except as provided herein, upon satisfaction or waiver
of the conditions precedent specified herein, the Administrative Agent shall
make the proceeds of such Swingline Loans available to the Borrower on the
applicable Credit Date by causing an amount of same day funds in Dollars equal
to the proceeds of all such Swingline Loans received by the Administrative Agent
from the Swingline Lender to be credited to the account of the Borrower at the
Administrative Agent's Principal Office, or to such other account as may be
designated in writing to the Administrative Agent by the Borrower.
(iii)    With respect to any Swingline Loans which have not been voluntarily
prepaid by the Borrower pursuant to Section 2.11, the Swingline Lender may at
any time in its sole and absolute discretion, deliver to the Administrative
Agent (with a copy to the Borrower), no later than 11:00 a.m. on the day of the
proposed Credit Date, a notice (which shall be deemed to be a Funding Notice
given by a Borrower) requesting that each Lender holding a Revolving Commitment
make Revolving Loans that are Base Rate Loans to the Borrower on such Credit
Date in an amount equal to the amount of such Swingline Loans (the “Refunded
Swingline Loans”) outstanding on the date such notice is given which the
Swingline Lender requests Lenders to prepay. Anything contained in this
Agreement to the contrary notwithstanding, (1) the proceeds of such Revolving
Loans made by the Lenders other than the Swingline Lender shall be immediately
delivered by the Administrative Agent to the Swingline Lender (and not to the
Borrower) and applied to repay a corresponding portion of the Refunded Swingline
Loans and (2) on the day such Revolving Loans are made, the Swingline Lender's
Revolving Commitment Percentage of the Refunded Swingline Loans shall be deemed
to be paid with the proceeds of a Revolving Loan made by the Swingline Lender to
the Borrower, and such portion of the Swingline Loans deemed to be so paid shall
no longer be outstanding as Swingline Loans and shall no longer be due under the
Swingline Note of the Swingline Lender but shall instead constitute part of the
Swingline Lender's outstanding Revolving Loans to the Borrower and shall be due
under the Revolving Loan Note issued by the Borrower to the Swingline Lender.
The Borrower hereby authorizes the

38

--------------------------------------------------------------------------------


Administrative Agent and the Swingline Lender to charge the Borrower's accounts
with the Administrative Agent and the Swingline Lender (up to the amount
available in each such account) in order to immediately pay the Swingline Lender
the amount of the Refunded Swingline Loans to the extent of the proceeds of such
Revolving Loans made by the Lenders, including the Revolving Loans deemed to be
made by the Swingline Lender, are insufficient to repay in full the Refunded
Swingline Loans. If any portion of any such amount paid (or deemed to be paid)
to the Swingline Lender should be recovered by or on behalf of the Borrower from
the Swingline Lender in bankruptcy, by assignment for the benefit of creditors
or otherwise, the loss of the amount so recovered shall be ratably shared among
all Lenders in the manner contemplated by Section 2.14.
(iv)    If for any reason Revolving Loans are not made pursuant to
Section 2.2(b)(iii) in an amount sufficient to repay any amounts owed to the
Swingline Lender in respect of any outstanding Swingline Loans on or before the
third Business Day after demand for payment thereof by the Swingline Lender,
each Lender holding a Revolving Commitment shall be deemed to, and hereby agrees
to, have purchased a participation in such outstanding Swingline Loans, and in
an amount equal to its Revolving Commitment Percentage of the applicable unpaid
amount together with accrued interest thereon. On the Business Day that notice
is provided by the Swingline Lender (or by the 11:00 a.m. on the following
Business Day if such notice is provided after 2:00 p.m.), each Lender holding a
Revolving Commitment shall deliver to the Swingline Lender an amount equal to
its respective participation in the applicable unpaid amount in same day funds
at the Principal Office of the Swingline Lender. In order to evidence such
participation each Lender holding a Revolving Commitment agrees to enter into a
participation agreement at the request of the Swingline Lender in form and
substance reasonably satisfactory to the Swingline Lender. In the event any
Lender holding a Revolving Commitment fails to make available to the Swingline
Lender the amount of such Lender's participation as provided in this paragraph,
the Swingline Lender shall be entitled to recover such amount on demand from
such Lender together with interest thereon for three (3) Business Days at the
rate customarily used by the Swingline Lender for the correction of errors among
banks and thereafter at the Base Rate, as applicable.
(v)    Notwithstanding anything contained herein to the contrary, (1) each
Lender's obligation to make Revolving Loans for the purpose of repaying any
Refunded Swingline Loans pursuant to clause (iii) above and each Lender's
obligation to purchase a participation in any unpaid Swingline Loans pursuant to
the immediately preceding paragraph shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any set‑off,
counterclaim, recoupment, defense or other right which such Lender may have
against the Swingline Lender, any Credit Party or any other Person for any
reason whatsoever; (B) the occurrence or continuation of a Default or Event of
Default; (C) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of any Credit Party; (D) any
breach of this Agreement or any other Credit Document by any party thereto; or
(E) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing; provided that such obligations of each Lender
are subject to the condition that the Swingline Lender had not received prior
notice from the Borrower or the Required Lenders that any of the conditions
under Section 5.2 to the making of the applicable Refunded Swingline Loans or
other unpaid Swingline Loans were not satisfied at the time such Refunded
Swingline Loans or other unpaid Swingline Loans were made; and (2) the Swingline
Lender shall not be obligated to make any Swingline Loans (A) if it has elected
not to do so after the occurrence and during the continuation of a Default or
Event of Default, or (B) it does not in good faith believe that all conditions
under Section 5.2 to the making of such Swingline Loan have been satisfied or
waived by the Required Lenders.
Section 2.3    Issuances of Letters of Credit and Purchase of Participations
Therein.
(a)    Letters of Credit. During the Revolving Commitment Period, subject to the
terms and conditions hereof (including Section 2.11(d)), the Issuing Bank agrees
to issue Letters of Credit for the account of the Borrower or any of its
Subsidiaries in the aggregate amount up to but not exceeding the Letter of
Credit Sublimit; provided, (i) each Letter of Credit shall be denominated in
Dollars; (ii) the stated amount of each

39

--------------------------------------------------------------------------------


Letter of Credit shall not be less than $50,000 or such lesser amount as is
acceptable to the Issuing Bank; (iii) after giving effect to such issuance, in
no event shall the Outstanding Amount of the Revolving Obligations exceed the
lesser of (x) the Revolving Commitments then in effect and (y) the Borrowing
Base as of such date; (iv) after giving effect to such issuance, in no event
shall the Outstanding Amount of the Letter of Credit Obligations exceed the
Letter of Credit Sublimit then in effect; and (v) in no event shall any standby
Letter of Credit have an expiration date later than the earlier of (1) seven (7)
days prior to the Revolving Commitment Termination Date, and (2) the date which
is one (1) year from the date of issuance of such standby Letter of Credit.
Subject to the foregoing (other than clause (v)), the Issuing Bank may agree
that a standby Letter of Credit will automatically be extended for one or more
successive periods not to exceed one (1) year each, unless the Issuing Bank
elects not to extend for any such additional period; provided, the Issuing Bank
shall not extend any such Letter of Credit if it has received written notice
that an Event of Default has occurred and is continuing or if the aggregate
Available Commitments and the aggregate Revolving Commitments have been
automatically and permanently reduced in accordance with the provisions of
Section 2.11(d), in either case at the time the Issuing Bank must elect to allow
such extension and ; provided, further, in the event that any Lender is at such
time a Defaulting Lender, unless the Issuing Bank has entered into arrangements
reasonably satisfactory to the Issuing Bank (in its sole discretion) with the
Borrower or such Defaulting Lender to eliminate the Issuing Bank's Fronting
Exposure with respect to such Lender (after giving effect to Section 2.16(a)(iv)
and any Cash Collateral provided by the Defaulting Lender), including by Cash
Collateralizing such Defaulting Lender's Revolving Commitment Percentage of the
Outstanding Amount of the Letter of Credit Obligations in a manner reasonably
satisfactory to the Administrative Agent, the Issuing Bank shall not be
obligated to issue or extend any Letter of Credit hereunder. The Issuing Bank
may send a Letter of Credit or conduct any communication to or from the
beneficiary via the Society for Worldwide Interbank Financial Telecommunication
(“SWIFT”) message or overnight courier, or any other commercially reasonable
means of communicating with a beneficiary.
(b)    Notice of Issuance. Whenever the Borrower desires the issuance of a
Letter of Credit, the Borrower shall deliver to the Administrative Agent an
Issuance Notice no later than 1:00 p.m. at least three (3) Business Days or such
shorter period as may be agreed to by the Issuing Bank in any particular
instance, in advance of the proposed date of issuance. Upon satisfaction or
waiver of the conditions set forth in Section 5.2, an Issuing Bank shall issue
the requested Letter of Credit only in accordance with the Issuing Bank's
standard operating procedures. Upon the issuance of any Letter of Credit or
amendment or modification to a Letter of Credit, the Issuing Bank shall promptly
notify the Administrative Agent and each Lender of such issuance, which notice
shall be accompanied by a copy of such Letter of Credit or amendment or
modification to a Letter of Credit and the amount of such Lender's respective
participation in such Letter of Credit pursuant to Section 2.3(e).
(c)    Responsibility of Issuing Bank With Respect to Requests for Drawings and
Payments. In determining whether to honor any drawing under any Letter of Credit
by the beneficiary thereof, the Issuing Bank shall be responsible only to
examine the documents delivered under such Letter of Credit with reasonable care
so as to ascertain whether they appear on their face to be in accordance with
the terms and conditions of such Letter of Credit. As between the Borrower and
the Issuing Bank, the Borrower assumes all risks of the acts and omissions of,
or misuse of the Letters of Credit issued by the Issuing Bank, by the respective
beneficiaries of such Letters of Credit. In furtherance and not in limitation of
the foregoing, no Issuing Bank shall be responsible for: (i) the form, validity,
sufficiency, accuracy, genuineness or legal effect of any document submitted by
any party in connection with the application for and issuance of any such Letter
of Credit, even if it should in fact prove to be in any or all respects invalid,
insufficient, inaccurate, fraudulent or forged; (ii) the validity or sufficiency
of any instrument transferring or assigning or purporting to transfer or assign
any such Letter of Credit or the rights or benefits thereunder or proceeds
thereof, in whole or in part, which may prove to be invalid or ineffective for
any reason; (iii) failure of the beneficiary of any such Letter of Credit to
comply fully with any conditions required in order to draw upon such Letter of
Credit; (iv) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they be in cipher; (v) errors in interpretation of technical terms; (vi)
any loss or delay in the transmission or otherwise of any document required in
order to make a drawing under any such Letter of Credit

40

--------------------------------------------------------------------------------


or of the proceeds thereof; (vii) the misapplication by the beneficiary of any
such Letter of Credit of the proceeds of any drawing under such Letter of
Credit; or (viii) any consequences arising from causes beyond the control of the
Issuing Bank, including any Governmental Acts; none of the above shall affect or
impair, or prevent the vesting of, the Issuing Bank's rights or powers
hereunder. Without limiting the foregoing and in furtherance thereof, any action
taken or omitted by the Issuing Bank under or in connection with the Letters of
Credit or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not give rise to any liability on the part of the
Issuing Bank to any Credit Party. Notwithstanding anything to the contrary
contained in this Section 2.3(c), the Borrower shall retain any and all rights
it may have against the Issuing Bank for any liability arising solely out of the
gross negligence or willful misconduct of the Issuing Bank, as determined by a
court of competent jurisdiction in a final, non-appealable order.
(d)    Reimbursement by the Borrower of Amounts Drawn or Paid Under Letters of
Credit. In the event an Issuing Bank has determined to honor a drawing under a
Letter of Credit, it shall immediately notify the Borrower and the
Administrative Agent, and the Borrower shall reimburse the Issuing Bank on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in same day funds
equal to the amount of such honored drawing; provided, anything contained herein
to the contrary notwithstanding, (i) unless the Borrower shall have notified the
Administrative Agent and the Issuing Bank prior to 11:00 a.m. on the date such
drawing is honored that the Borrower intends to reimburse the Issuing Bank for
the amount of such honored drawing with funds other than the proceeds of
Revolving Loans, the Borrower shall be deemed to have given a timely Funding
Notice to the Administrative Agent requesting the Lenders to make Revolving
Loans that are Base Rate Loans on the Reimbursement Date in an amount in Dollars
equal to the amount of such honored drawing, and (ii) subject to satisfaction or
waiver of the conditions specified in Section 5.2, the Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such honored drawing, the proceeds of which shall be applied directly by the
Administrative Agent to reimburse the Issuing Bank for the amount of such
honored drawing; and provided further, if for any reason proceeds of Revolving
Loans are not received by the Issuing Bank on the Reimbursement Date in an
amount equal to the amount of such honored drawing, the Borrower shall reimburse
the Issuing Bank, on demand, in an amount in same day funds equal to the excess
of the amount of such honored drawing over the aggregate amount of such
Revolving Loans, if any, which are so received. Nothing in this Section 2.3(d)
shall be deemed to relieve any Lender from its obligation to make Revolving
Loans on the terms and conditions set forth herein, and the Borrower shall
retain any and all rights it may have against any Lender resulting from the
failure of such Lender to make such Revolving Loans under this Section 2.3(d).
(e)    Lenders' Purchase of Participations in Letters of Credit. Immediately
upon the issuance of each Letter of Credit, each Lender having a Revolving
Commitment shall be deemed to have purchased, and hereby agrees to irrevocably
purchase, from the Issuing Bank a participation in such Letter of Credit and any
drawings honored thereunder in an amount equal to such Lender's Revolving
Commitment Percentage (with respect to the Revolving Commitments) of the maximum
amount which is or at any time may become available to be drawn thereunder. In
the event that the Borrower shall fail for any reason to reimburse an Issuing
Bank as provided in Section 2.3(d), the Issuing Bank shall promptly notify each
Lender of the unreimbursed amount of such honored drawing and of such Lender's
respective participation therein based on such Lender's Revolving Commitment
Percentage. Each Lender shall make available to the Issuing Bank an amount equal
to its respective participation, in Dollars and in same day funds, at the office
of the Issuing Bank specified in such notice, not later than 12:00 p.m. on the
first Business Day (under the laws of the jurisdiction in which such office of
the Issuing Bank is located) after the date notified by the Issuing Bank. In the
event that any Lender fails to make available to the Issuing Bank on such
Business Day the amount of such Lender's participation in such Letter of Credit
as provided in this Section 2.3(e), the Issuing Bank shall be entitled to
recover such amount on demand from such Lender together with interest thereon
for three (3) Business Days at the rate customarily used by the Issuing Bank for
the correction of errors among banks and thereafter at the Base Rate. Nothing in
this Section 2.3(e) shall be deemed to prejudice the right of any Lender to
recover from the Issuing Bank any amounts made available by such Lender to the
Issuing Bank pursuant to this Section in the event that it is determined that
the payment with respect to a Letter of Credit in respect of which payment was
made

41

--------------------------------------------------------------------------------


by such Lender constituted gross negligence or willful misconduct on the part of
the Issuing Bank, as determined by a court of competent jurisdiction in a final,
non-appealable order. In the event an Issuing Bank shall have been reimbursed by
other Lenders pursuant to this Section 2.3(e) for all or any portion of any
drawing honored by the Issuing Bank under a Letter of Credit, the Issuing Bank
shall distribute to each Lender which has paid all amounts payable by it under
this Section 2.3(e) with respect to such honored drawing such Lender's Revolving
Commitment Percentage of all payments subsequently received by the Issuing Bank
from the Borrower in reimbursement of such honored drawing when such payments
are received. Any such distribution shall be made to a Lender at its primary
address set forth below its name on Appendix B or at such other address as such
Lender may request.
(f)    Obligations Absolute. The obligation of the Borrower to reimburse the
Issuing Bank for drawings honored under the Letters of Credit issued by it and
to repay any Revolving Loans made by the Lenders pursuant to Section 2.3(d) and
the obligations of the Lenders under Section 2.3(e) shall be unconditional and
irrevocable and shall be paid strictly in accordance with the terms hereof under
all circumstances including any of the following circumstances: (i) any lack of
validity or enforceability of any Letter of Credit; (ii) the existence of any
claim, set‑off, defense (other than that such drawing has been repaid) or other
right which the Borrower or any Lender may have at any time against a
beneficiary or any transferee of any Letter of Credit (or any Persons for whom
any such transferee may be acting), the Issuing Bank, a Lender or any other
Person or, in the case of a Lender, against the Borrower, whether in connection
herewith, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or any of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);
(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect; (iv) payment by the
Issuing Bank under any Letter of Credit against presentation of a draft or other
document which does not substantially comply with the terms of such Letter of
Credit; (v) any adverse change in the business, operations, properties, assets,
or financial condition of the Borrower or any of its Subsidiaries; (vi) any
breach hereof or any other Credit Document by any party thereto; (vii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing; or (viii) the fact that an Event of Default or a Default shall have
occurred and be continuing; provided, in each case, that payment by the Issuing
Bank under the applicable Letter of Credit shall not have constituted gross
negligence or willful misconduct of the Issuing Bank under the circumstances in
question, as determined by a court of competent jurisdiction in a final,
non-appealable order.
(g)    Indemnification. Without duplication of any obligation of the Credit
Parties under Section 11.2, in addition to amounts payable as provided herein,
each of the Credit Parties hereby agrees, on a joint and several basis, to
protect, indemnify, pay and save harmless the Issuing Bank from and against any
and all claims, demands, liabilities, damages, losses, costs, charges and
expenses (including reasonable and documented out-of-pocket fees, expenses and
disbursements of counsel) which the Issuing Bank may incur or be subject to as a
consequence, direct or indirect, of (i) the issuance of any Letter of Credit by
the Issuing Bank, other than as a result of (1) the gross negligence or willful
misconduct of the Issuing Bank, as determined by a court of competent
jurisdiction in a final, non-appealable order, or (2) the wrongful dishonor by
the Issuing Bank of a proper demand for payment made under any Letter of Credit
issued by it, or (ii) the failure of the Issuing Bank to honor a drawing under
any such Letter of Credit as a result of any Governmental Act.
(h)    Applicability of ISP. Unless otherwise expressly agreed by the Issuing
Bank and the Borrower when a Letter of Credit is issued, the rules of the ISP
shall apply to such Letter of Credit.
(i)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary of the Borrower, the Borrower shall be
obligated to reimburse the Issuing Bank hereunder for any and all drawings under
such Letter of Credit. The Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of the Subsidiaries inures to the benefit of
the Borrower, and that the Borrower's business derives substantial benefits from
the businesses of such Subsidiaries.

42

--------------------------------------------------------------------------------


Section 2.4    Pro Rata Shares; Availability of Funds.
(a)    Pro Rata Shares. All Loans shall be made, and all participations
purchased, by the Lenders simultaneously and proportionately to their respective
pro rata shares of the Loans, it being understood that no Lender shall be
responsible for any default by any other Lender in such other Lender's
obligation to make a Loan requested hereunder or purchase a participation
required hereby nor shall any Revolving Commitment, or the portion of the
aggregate outstanding principal amount of the Revolving Loans, of any Lender be
increased or decreased as a result of a default by any other Lender in such
other Lender's obligation to make a Loan requested hereunder or purchase a
participation required hereby.
(b)    Availability of Funds.
(i)    Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing (or, in the case of any Borrowing of Base Rate
Loans, prior to 12:00 noon on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender's share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.1(c) or, in the case
of a Borrowing of Base Rate Loans, that such Lender has made such share
available in accordance with and at the time required by Section 2.1(c) and may,
in reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans, plus, in either case, any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection therewith. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender's Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by the Borrower; Presumptions by Administrative Agent. Unless
the Administrative Agent shall have received notice from the Borrower prior to
the date on which any payment is due to the Administrative Agent for the account
of the Lenders or the Issuing Bank hereunder that the Borrower will not make
such payment, the Administrative Agent may assume that the Borrower has made
such payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders or each applicable Issuing Bank, as the
case may be, the amount due. In such event, if the Borrower has not in fact made
such payment, then each of the Lenders or each applicable Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or the Issuing Bank, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation.
Notices given by the Administrative Agent under this subsection (b) shall be
conclusive absent manifest error.
Section 2.5    Evidence of Debt; Register; Lenders' Books and Records; Notes.

43

--------------------------------------------------------------------------------


(a)    Lenders' Evidence of Debt. Each Lender shall maintain on its internal
records an account or accounts evidencing the Obligations of the Borrower and
each other Credit Party to such Lender, including the amounts of the Loans made
by it and each repayment and prepayment in respect thereof. Any such recordation
shall be conclusive and binding on the Borrower, absent manifest error;
provided, that the failure to make any such recordation, or any error in such
recordation, shall not affect any Lender's Commitment or the Borrower's
obligations in respect of any applicable Loans; and provided, further, in the
event of any inconsistency between the Register and any Lender's records, the
recordations in the Register shall govern in the absence of demonstrable error
therein.
(b)    Notes. The Borrower shall execute and deliver to (i) each Lender on the
Closing Date, (ii) each Person who is a permitted assignee of such Lender
pursuant to Section 11.5 and (iii) each Person who becomes a Lender in
accordance with Section 2.1(d), in each case to the extent requested by such
Person, a Note or Notes to evidence such Person's portion of the Revolving Loans
or the Swingline Loans, as applicable, and (iv) the Swingline Lender, in
connection with any increase in the Revolving Commitments during the Accordion
Option Period pursuant to Section 2.1(d), a Swingline Note.
Section 2.6    Scheduled Principal Payments.
(a)    Revolving Loans. The principal amount of Revolving Loans is due and
payable in full on the Maturity Date.
(b)    Swingline Loans. The principal amount of the Swingline Loans is due and
payable in full on the earlier to occur of (i) the date of demand by the
Swingline Lender, and (ii) the Maturity Date.
Section 2.7    Interest on Loans.
(a)    Except as otherwise set forth herein, each Loan shall bear interest on
the unpaid principal amount thereof from the date made through repayment
(whether by acceleration or otherwise) thereof as follows:
(i)    in the case of Revolving Loans:
(A)    if a Base Rate Loan (including a Base Rate Loan referencing the LIBOR
Index Rate), the Base Rate plus the Applicable Margin; or
(B)    if an Adjusted LIBOR Rate Loan, the Adjusted LIBOR Rate plus the
Applicable Margin; and
(ii)    in the case of Swingline Loans, at the Swingline Rate.
(b)    The basis for determining the rate of interest with respect to any Loan
(except a Swingline Loan, which may only be made and maintained at the Swingline
Rate (unless and until converted into a Revolving Loan pursuant to the terms and
conditions hereof), and the Interest Period with respect to any Adjusted LIBOR
Rate Loan, shall be selected by the Borrower and notified to the Administrative
Agent and the Lenders pursuant to the applicable Funding Notice or
Conversion/Continuation Notice, as the case may be. If on any day a Loan is
outstanding with respect to which a Funding Notice or Conversion/Continuation
Notice has not been delivered to the Administrative Agent in accordance with the
terms hereof specifying the applicable basis for determining the rate of
interest, then for that day (i) if such Loan is an Adjusted LIBOR Rate Loan,
such Loan shall remain or become an Adjusted LIBOR Rate Loan with an Interest
Period of one (1) month and (ii) if such Loan is a Base Rate Loan, such Loan
shall remain a Base Rate Loan.
(c)    In connection with Adjusted LIBOR Rate Loans, there shall be no more than
five (5) Interest Periods outstanding at any time. In the event the Borrower
fails to specify between a Base Rate Loan or an Adjusted LIBOR Rate Loan in the
applicable Funding Notice or Conversion/Continuation Notice, such Loan

44

--------------------------------------------------------------------------------


(i) if outstanding as an Adjusted LIBOR Rate Loan, shall be continued as an
Adjusted LIBOR Rate Loan on the last day of the then‑current Interest Period for
such Loan with an Interest Period of one (1) month, and (ii) if outstanding as a
Base Rate Loan will remain as, or (if not then outstanding) will be made as, a
Base Rate Loan. In the event the Borrower fails to specify an Interest Period
for any Adjusted LIBOR Rate Loan in the applicable Funding Notice or
Conversion/Continuation Notice, the Borrower shall be deemed to have selected an
Interest Period of one (1) month. As soon as practicable after 10:00 a.m. on
each Interest Rate Determination Date and each Index Rate Determination Date,
the Administrative Agent shall determine (which determination shall, absent
manifest error, be final, conclusive and binding upon all parties) the interest
rate that shall apply to each of the LIBOR Loans for which an interest rate is
then being determined (and for the applicable Interest Period in the case of
Adjusted LIBOR Rate Loans) and shall promptly give notice thereof (in writing or
by telephone confirmed in writing) to the Borrower and each Lender.
(d)    Interest payable pursuant to this Section 2.7 shall be computed on the
basis of (i) for interest at the Base Rate, a 365-day or 366-day year, as the
case may be, and (ii) for all other computations of fees and interest, a 360-day
year, in each case, for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a LIBOR Loan, the date of
conversion of such LIBOR Loan to such Base Rate Loan, as the case may be, shall
be included, and the date of payment of such Loan or the expiration date of an
Interest Period applicable to such Loan or, with respect to a Base Rate Loan
being converted to a LIBOR Loan, the date of conversion of such Base Rate Loan
to such LIBOR Loan, as the case may be, shall be excluded; provided, if a Loan
is repaid on the same day on which it is made, one (1) day's interest shall be
paid on that Loan.
(e)    If, at any time prior to the Termination Date, as a result of any
restatement of or other adjustment to the financial statements of the Borrower
or for any other reason, the Borrower or the Lenders determine that (i) the
Consolidated Leverage Ratio as calculated by the Borrower as of any applicable
date was inaccurate and (ii) (x) a proper calculation of the Consolidated
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the Lenders promptly on demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code or
other Debtor Relief Law, automatically and without further action by the
Administrative Agent or any Lender), an amount equal to the excess of the amount
of interest and fees that should have been paid for such period over the amount
of interest and fees actually paid for such period, or (y) a proper calculation
of the Consolidated Leverage Ratio would have resulted in lower pricing for such
period, then, to the extent each Lender holds Revolving Loans, the Outstanding
Amount of such Lenders' Revolving Loans shall be automatically reduced by the
amount of such overpaid interest and if the Outstanding Amount of the Revolving
Loans, in the aggregate, is less than the amount owed to the Borrower hereunder,
the Administrative Agent shall make reasonable efforts to recover, and the
Lenders agree to remit to the Administrative Agent for the account of the
Borrower, the excess interest paid to the Lenders during the applicable period.
This subsection (e) shall not limit the rights of the Administrative Agent or
any Lender, as the case may be, under any other provision of this Agreement.
(f)    Except as otherwise set forth herein, interest on each Loan shall accrue
on a daily basis and shall be payable in arrears on and to (i) each Interest
Payment Date applicable to that Loan; (ii) upon any prepayment of that Loan
(other than a voluntary prepayment of a Revolving Loan which interest shall be
payable in accordance with clause (i) above), to the extent accrued on the
amount being prepaid; and (iii) at maturity, including final maturity.
(g)    The Borrower agrees to pay to the Issuing Bank, with respect to drawings
honored under any Letter of Credit issued by the Issuing Bank, interest on the
amount paid by the Issuing Bank in respect of each such honored drawing from the
date such drawing is honored to but excluding the date such amount is reimbursed
by or on behalf of the Borrower at a rate equal to (i) for the period from the
date such drawing is honored to but excluding the applicable Reimbursement Date,
the rate of interest otherwise payable hereunder with respect to Revolving Loans
that are Base Rate Loans, and (ii) thereafter, a rate which is the lesser of (y)

45

--------------------------------------------------------------------------------


2% per annum in excess of the rate of interest otherwise payable hereunder with
respect to Revolving Loans that are Base Rate Loans, and (z) the Highest Lawful
Rate.
(h)    Interest payable pursuant to Section 2.7(g) shall be computed on the
basis of a 365-day or 366-day year, as the case may be, for the actual number of
days elapsed in the period during which it accrues, and shall be payable on
demand or, if no demand is made, on the date on which the related drawing under
a Letter of Credit is reimbursed in full. Promptly upon receipt by the Issuing
Bank of any payment of interest pursuant to Section 2.7(g), the Issuing Bank
shall distribute to each Lender, out of the interest received by the Issuing
Bank in respect of the period from the date such drawing is honored to but
excluding the date on which the Issuing Bank is reimbursed for the amount of
such drawing (including any such reimbursement out of the proceeds of any
Revolving Loans), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period if no drawing had been honored
under such Letter of Credit. In the event the Issuing Bank shall have been
reimbursed by the Lenders for all or any portion of such honored drawing, the
Issuing Bank shall distribute to each Lender which has paid all amounts payable
by it under Section 2.3(e) with respect to such honored drawing such Lender's
Revolving Commitment Percentage of any interest received by the Issuing Bank in
respect of that portion of such honored drawing so reimbursed by the Lenders for
the period from the date on which the Issuing Bank was so reimbursed by the
Lenders to but excluding the date on which such portion of such honored drawing
is reimbursed by the Borrower.
Section 2.8    Conversion/Continuation.
(a)    So long as no Default or Event of Default shall have occurred and then be
continuing or would result therefrom, the Borrower shall have the option:
(i)    to convert at any time all or any part of any Loan equal to $100,000 and
integral multiples of $50,000 in excess of that amount from one Type of Loan to
another Type of Loan; provided, an Adjusted LIBOR Rate Loan may only be
converted on the expiration of the Interest Period applicable to such Adjusted
LIBOR Rate Loan unless the Borrower shall pay all amounts due under Section 2.15
in connection with any such conversion; or
(ii)    upon the expiration of any Interest Period applicable to any Adjusted
LIBOR Rate Loan, to continue all or any portion of such Loan as an Adjusted
LIBOR Rate Loan.
(b)    The Borrower shall deliver a Conversion/Continuation Notice to the
Administrative Agent no later than 1:00 p.m. at least three (3) Business Days in
advance of the proposed Conversion/Continuation Date. Except as otherwise
provided herein, a Conversion/Continuation Notice for conversion to, or
continuation of, any LIBOR Loans (or telephonic notice in lieu thereof) shall be
irrevocable on and after the related Interest Rate Determination Date, and the
Borrower shall be bound to effect a conversion or continuation in accordance
therewith.
Section 2.9    Default Rate of Interest.
(a)    If any amount of principal of any Loan is not paid when due, whether at
stated maturity, by acceleration or otherwise, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by Applicable Laws.
(b)    If any amount (other than principal of any Loan) payable by the Borrower
under any Credit Document is not paid when due (after the expiration of any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then at the request of the Required Lenders, such amount shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

46

--------------------------------------------------------------------------------


(c)    During the continuance of an Event of Default under Section 9.1(f) or
Section 9.1(g), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.
(d)    During the continuance of an Event of Default other than an Event of
Default under Section 9.1(f) or Section 9.1(g), the Borrower shall, at the
request of the Required Lenders, pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
Applicable Laws.
(e)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(f)    In the case of any Adjusted LIBOR Rate Loan, upon the expiration of the
Interest Period in effect at the time the Default Rate of interest is effective,
each such Adjusted LIBOR Rate Loan shall thereupon become a Base Rate Loan and
shall thereafter bear interest at the Default Rate then in effect for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.9 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of the Administrative Agent or any Lender.
Section 2.10    Fees.
(a)    Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Revolving Commitment Percentage,
an unused fee (the “Unused Fee”) equal to the Applicable Margin of the actual
daily amount by which the Aggregate Revolving Commitments exceeds the sum of
(i) the Outstanding Amount of Revolving Loans plus (ii) the Outstanding Amount
of Letter of Credit Obligations, subject to adjustments as provided in Section
2.16. The Unused Fee shall accrue at all times during the Revolving Commitment
Period, including at any time during which one or more of the conditions in
Section 5 is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the Closing Date, and on the Revolving
Commitment Termination Date; provided that (1) no Unused Fee shall accrue on the
Revolving Commitment of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender and (2) any Unused Fee accrued with respect to the Revolving
Commitment of a Defaulting Lender during the period prior to the time such
Lender became a Defaulting Lender and unpaid at such time shall not be payable
by the Borrower so long as such Lender shall be a Defaulting Lender. The Unused
Fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Margin during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect. For purposes hereof,
Swingline Loans shall not be counted toward or be considered as usage of the
Aggregate Revolving Commitments.
(b)    Letter of Credit Fees.
(i)    Commercial and Standby Letter of Credit Fees. The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Revolving Commitment Percentage a Letter of Credit fee for each standby Letter
of Credit equal to the Applicable Margin multiplied by the daily maximum amount
available to be drawn under such Letter of Credit (collectively, the “Letter of
Credit Fees”). For purposes of computing the daily amount available to be drawn
under any Letter of Credit, the amount of such Letter of Credit shall be
determined in accordance with Section 1.3(i). The Letter of Credit Fees shall be
computed on a quarterly basis in arrears, and shall be due and payable on the
last Business Day of each March, June, September and December, commencing with
the first such date to occur after the issuance of such Letter of Credit, on the
expiration date thereof and thereafter on demand; provided that (1) no Letter of
Credit Fees shall accrue in favor of a Defaulting Lender so long as such Lender
shall be a Defaulting Lender and (2) any Letter of Credit Fees accrued in favor
of a Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the

47

--------------------------------------------------------------------------------


Borrower so long as such Lender shall be a Defaulting Lender. If there is any
change in the Applicable Margin during any quarter, the daily maximum amount
available to be drawn under each standby Letter of Credit shall be computed and
multiplied by the Applicable Margin separately for each period during such
quarter that such Applicable Margin was in effect. Notwithstanding anything to
the contrary contained herein, during the continuance of an Event of Default
under Sections 9.1(f) and (g), all Letter of Credit Fees shall accrue at the
Default Rate, and during the continuance of an Event of Default other than an
Event of Default under Sections 9.1(f) or (g), then upon the request of the
Required Lenders, all Letter of Credit Fees shall accrue at the Default Rate.
(ii)    Fronting Fee and Documentary and Processing Charges Payable to Issuing
Bank. The Borrower shall pay directly to the Issuing Bank for its own account a
fronting fee with respect to each standby Letter of Credit equal to the greater
of (x) 0.125% multiplied by the entire amount available to be drawn under such
Letter of Credit, and (y) $1,500. Each such fronting fee shall be due and
payable on the date of the issuance of the applicable Letter of Credit. In
addition, the Borrower shall pay directly to the Issuing Bank for its own
account the customary issuance, presentation, amendment and other processing
fees, and other standard costs and charges, of the Issuing Bank relating to
letters of credit as from time to time in effect. Such customary fees and
standard costs and charges are due and payable on demand and are nonrefundable.
(c)    Other Fees. The Borrower shall pay to Regions Capital Markets, a division
of Regions Bank, and the Administrative Agent for their own respective accounts
fees in the amounts and at the times specified in the Fee Letter. Such fees
shall be fully earned when paid and shall not be refundable for any reason
whatsoever, except to the extent set forth in the Fee Letter.
(d)    Tax Tracking Fee. The Borrower agrees to pay to the Administrative Agent
a tax tracking fee (the “Tax Tracking Fee”) in the initial amount of $195.00,
and the Borrower agrees to pay an additional tax tracking fee (the “Extension
Tax Tracking Fee”) in the amount of $145.00 in the event the Maturity Date is
extended pursuant to Section 2.18. The initial Tax Tracking Fee will be paid to
the Administrative Agent or withheld from the Loan proceeds on the Closing Date,
and the Extension Tax Tracking Fee shall be payable on the Extension Effective
Date. The Tax Tracking Fee and the Extension Tax Tracking Fee will reimburse the
Administrative Agent for its cost of verifying that property taxes due on the
Real Estate Assets that constitute any part of the Collateral are paid during
the term of the Loans hereunder.
Section 2.11    Prepayments/Commitment Reductions.
(a)    Voluntary Prepayments.
(i)    Any time and from time to time, the Loans may be repaid in whole or in
part without premium or penalty (subject to Section 3.1):
(A)    with respect to Base Rate Loans (including Base Rate Loans referencing
the LIBOR Index Rate), the Borrower may prepay any such Loans on any Business
Day in whole or in part, in an aggregate minimum amount of $250,000 and integral
multiples of $100,000 in excess of that amount;
(B)    with respect to Adjusted LIBOR Rate Loans, the Borrower may prepay any
such Loans on any Business Day in whole or in part (together with any amounts
due pursuant to Section 3.1(c)) in an aggregate minimum amount of $250,000 and
integral multiples of $100,000 in excess of that amount; and
(C)    with respect to Swingline Loans, the Borrower may prepay any such Loans
on any Business Day in whole or in part in any amount;

48

--------------------------------------------------------------------------------


(ii)    All such prepayments shall be made:
(A)    upon written or telephonic notice on the date of prepayment in the case
of Base Rate Loans or Swingline Loans; and
(B)    upon not less than three (3) Business Days' prior written or telephonic
notice in the case of Adjusted LIBOR Rate Loans;
in each case given to the Administrative Agent, or the Swingline Lender, as the
case may be, by 11:00 a.m. on the date required and, if given by telephone,
promptly confirmed in writing to the Administrative Agent (and the
Administrative Agent will promptly transmit such telephonic or original notice
for a Credit Extension by telefacsimile or telephone to each Lender). Upon the
giving of any such notice, the principal amount of the Loans specified in such
notice shall become due and payable on the prepayment date specified therein.
Any such voluntary prepayment shall be applied as specified in Section 2.12(a).
Notwithstanding anything to the contrary contained in this Agreement, the
Borrower may rescind any notice of prepayment under this Section 2.11(a) if such
reduction would have resulted from a refinancing, replacement or repayment, in
whole or in part, of the Revolving Commitments, which refinancing, replacement
or repayment shall not be consummated or shall otherwise be delayed; provided,
no such rescission shall excuse or relieve the Borrower from its obligations
under Section 3.1(c) in connection with such notice of prepayment.
(b)    Voluntary Commitment Reductions.
(i)    The Borrower may, from time to time upon not less than three (3) Business
Days' prior written or telephonic notice confirmed in writing to the
Administrative Agent (which original written or telephonic notice the
Administrative Agent will promptly transmit by telefacsimile or telephone to
each applicable Lender), at any time and from time to time terminate in whole or
permanently reduce in part (i) the Revolving Commitments (ratably among the
Lenders in accordance with their respective commitment percentage thereof);
provided, (A) any such partial reduction of the Revolving Commitments shall be
in an aggregate minimum amount of $5,000,000 and integral multiples of
$1,000,000 in excess of that amount, (B) the Borrower shall not terminate or
reduce the Aggregate Revolving Commitments if, after giving effect thereto and
to any concurrent prepayments hereunder, the aggregate Outstanding Amount exceed
the Aggregate Revolving Commitments and (C) if, after giving effect to any
reduction of the Aggregate Revolving Commitments, the Letter of Credit Sublimit
and/or the Swingline Sublimit exceed the amount of the Aggregate Revolving
Commitments, the Letter of Credit Sublimit and/or the Swingline Sublimit, as
applicable, shall be automatically reduced by the amount of such excess.
(ii)    The Borrower's notice to the Administrative Agent shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction of the
Revolving Commitments shall be effective on the date specified in the Borrower's
notice and shall reduce the Revolving Commitments of each Lender proportionately
to its Revolving Commitment Percentage thereof.
(iii)    Notwithstanding anything to the contrary contained in this Agreement,
the Borrower may rescind any notice of a reduction of the Revolving Commitments
under this Section 2.11(b) if such reduction would have resulted from a
refinancing or replacement, in whole or in part, of the Revolving Commitments,
which refinancing or replacement shall not be consummated or shall otherwise be
delayed.
(c)    Mandatory Prepayments; Excess Outstanding Amounts.
If at any time (A) the Outstanding Amount of Revolving Obligations shall exceed
the lesser of (x) the Aggregate Revolving Commitments or (y) the Borrowing Base,
in each case as of such time, (B) the Outstanding Amount of Letter of Credit
Obligations shall exceed the Letter of Credit Sublimit, or (C) the Outstanding
Amount of Swingline Loans shall exceed the Swingline Sublimit, immediate
prepayment will be made on or

49

--------------------------------------------------------------------------------


in respect of the Revolving Obligations in an amount equal to such excess;
provided, however, that, except with respect to clause (B), Letter of Credit
Obligations will not be Cash Collateralized hereunder until the Revolving Loans
and Swingline Loans have been paid in full.
(d)    Mandatory Commitment Reductions.
If, as of the first anniversary of the Closing Date, Tangible Net Worth is less
than $50,000,000, the Available Commitment of each Lender shall automatically
and permanently be reduced to zero ($0), and the amount of each such Lender's
Revolving Commitment shall automatically and permanently be reduced to an amount
equal to the principal amount of such Lender's Revolving Credit Exposure
outstanding as of such date. Notwithstanding any provisions to the contrary set
forth herein or in any other Credit Document, the Borrower shall not be
permitted to re-borrow, and no Lender (including the Swingline Lender) shall be
obligated to re-lend, any amounts repaid or prepaid (or, in the case of any
outstanding Letter of Credit, the amount of such Letter of Credit following the
expiration thereof) with respect to any such outstanding Revolving Credit
Exposure hereunder following the date on which the Available Commitments and
Revolving Commitments are automatically and permanently reduced pursuant to this
Section 2.11(d). Without limiting the foregoing, the Borrower shall not request
the issuance or extension of, and the Issuing Bank shall not be obligated to
issue or extend, any Letters of Credit following the date on which the Available
Commitments and Revolving Commitments are automatically and permanently reduced
pursuant to this Section 2.11(d).
Section 2.12    Application of Prepayments.
Within each Loan, prepayments will be applied first to Base Rate Loans, then to
LIBOR Loans in direct order of Interest Period maturities. In addition:
(a)    Voluntary Prepayments. Voluntary prepayments will be applied as specified
by the Borrower.
(b)    Mandatory Prepayments. Mandatory prepayments will be applied as follows:
(i)    Except as set forth in clause (ii) below, mandatory prepayments under
Section 2.11(c) above shall be applied to the respective Revolving Obligations,
as appropriate, but without a permanent reduction thereof, and shall be
available for re-borrowing in accordance with the terms hereof and of the other
Credit Documents.
(ii)    Mandatory prepayments (including mandatory prepayments under Section
2.11(c) above) made on the date of, or on any date after, the automatic and
permanent reduction of the aggregate Available Commitments and the aggregate
Revolving Commitments pursuant to Section 2.11(d) above shall be applied to the
Revolving Obligations, as appropriate, shall constitute a permanent reduction
thereof, and shall not be re-borrowed.
(c)    Prepayments on the Revolving Obligations will be paid by the
Administrative Agent to the Lenders ratably in accordance with their respective
interests therein (except for Defaulting Lenders where their share will be
applied as provided in Section 2.16(a) hereof).
Section 2.13    General Provisions Regarding Payments.
(a)    All payments by the Borrower of principal, interest, fees and other
Obligations hereunder or under any other Credit Document shall be made in
Dollars in immediately available funds, without defense, recoupment, setoff or
counterclaim, free of any restriction or condition.
(b)    Payments hereunder and under any other Credit Document shall be delivered
to the Administrative Agent, for the account of the Lenders, not later than
2:00 p.m. on the date due at the Principal Office of the Administrative Agent or
via wire transfer of immediately available funds to an account designated by the
Administrative Agent (or at such other location as may be designated in writing
by the Administrative

50

--------------------------------------------------------------------------------


Agent from time to time); for purposes of computing interest and fees, funds
received by the Administrative Agent after that time on such due date shall be
deemed to have been paid by the Borrower on the next Business Day.
(c)    All payments in respect of the principal amount of any Loan (other than
voluntary repayments of Revolving Loans) shall be accompanied by payment of
accrued interest on the principal amount being repaid or prepaid, and all such
payments (and, in any event, any payments in respect of any Loan on a date when
interest is due and payable with respect to such Loan) shall be applied to the
payment of interest then due and payable before application to principal.
(d)    The Administrative Agent shall promptly distribute to each Lender at such
address as such Lender shall indicate in writing, such Lender's applicable pro
rata share of all payments and prepayments of principal and interest due to such
Lender hereunder, together with all other amounts due with respect thereto,
including all fees payable with respect thereto, to the extent received by the
Administrative Agent.
(e)    Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its pro rata share of any
Adjusted LIBOR Rate Loans, the Administrative Agent shall give effect thereto in
apportioning payments received thereafter.
(f)    Subject to the provisos set forth in the definition of “Interest Period,”
whenever any payment to be made hereunder shall be stated to be due on a day
that is not a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall be included in the computation of
the payment of interest hereunder or of the Unused Fee hereunder, but such
payment shall be deemed to have been made on the date therefor for all other
purposes hereunder.
(g)    The Administrative Agent may, but shall not be obligated to, deem any
payment by or on behalf of the Borrower hereunder that is not made in same day
funds prior to 2:00 p.m. to be a non‑conforming payment. Any such payment shall
not be deemed to have been received by the Administrative Agent until the later
of (i) the time such funds become available funds, and (ii) the applicable next
Business Day. The Administrative Agent shall give prompt telephonic notice to
the Borrower and each applicable Lender (confirmed in writing) if any payment is
non‑conforming. Any non‑conforming payment may constitute or become a Default or
Event of Default in accordance with the terms of Section 9.1(a); provided, if
such payment by or on behalf of the Borrower is actually received by the
Administrative Agent (and such funds are or become available funds) after 2:00
p.m. on the date on which such payment is due, then any such Default or Event of
Default shall be deemed waived. Interest shall continue to accrue on any
principal as to which a non‑conforming payment is made until such funds become
available funds (but in no event less than the period from the date of such
payment to the next succeeding applicable Business Day) at the Default Rate
(unless otherwise provided by the Required Lenders) from the date such amount
was due and payable until the date such amount is paid in full.
Section 2.14    Sharing of Payments by Lenders.
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans or other obligations hereunder resulting in such Lender receiving
payment of a proportion of the aggregate amount of such Loans and accrued
interest thereon or other such obligations greater than its pro rata share
thereof as provided herein, then the Lender receiving such greater proportion
shall (a) notify the Administrative Agent of such fact, and (b) purchase (for
cash at face value) participations in the Loans and such other obligations of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided that:

51

--------------------------------------------------------------------------------


(i)    if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest; and
(ii)    the provisions of this Section shall not be construed to apply to (A)
any payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds arising from the
existence of a Defaulting Lender), (B) any amounts applied by the Swingline
Lender to outstanding Swingline Loans, (C) any amounts applied to Letter of
Credit Obligations by the Issuing Bank or Swingline Loans by the Swingline
Lender, as appropriate, from Cash Collateral provided under Section 2.15 or
Section 2.16, or (D) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans or participations
in Letter of Credit Obligations, Swingline Loans or other obligations hereunder
to any assignee or participant, other than to the Borrower or any Subsidiary
thereof (as to which the provisions of this Section shall apply).
Each of the Credit Parties consents to the foregoing and agrees, to the extent
it may effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Credit Party rights of setoff and counterclaim with respect to such
participation as fully as if such Lender were a direct creditor of such Credit
Party in the amount of such participation.
Section 2.15    Cash Collateral.
At any time that there shall exist a Defaulting Lender, within one (1) Business
Day following the written request of the Administrative Agent or the Issuing
Bank (with a copy to the Administrative Agent) the Borrower shall Cash
Collateralize the Issuing Bank's Fronting Exposure with respect to such
Defaulting Lender in an amount sufficient to cover the applicable Fronting
Exposure (after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).
(a)    Grant of Security Interest. The Borrower, and to the extent provided by
any Defaulting Lender, such Defaulting Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Bank, and agrees to
maintain, a perfected first priority security interest in all such Cash
Collateral as security for the Defaulting Lenders' obligation to fund
participations in respect of Letter of Credit Obligations, to be applied
pursuant to clause (b) below. If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent and the Issuing Bank as herein provided (other than the
Permitted Liens), or that the total amount of such Cash Collateral is less than
the applicable Fronting Exposure, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Defaulting Lender).
(b)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.15 or Section 2.16 in
respect of Letters of Credit shall be applied to the satisfaction of the
Defaulting Lender's obligation to fund participations in respect of Letter of
Credit Obligations (including, as to Cash Collateral provided by a Defaulting
Lender, any interest accrued on such obligation) for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.
(c)    Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce the Issuing Bank's Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.15
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Defaulting Lender status of the applicable Lender), or (ii)
the determination by the Administrative Agent and the Issuing Bank that there
exists excess Cash Collateral; provided, however, (x) Cash Collateral furnished
by or on behalf of a Credit Party shall not be released during the continuance
of a Default or Event of Default (and following application as provided in this
Section 2.15 may be otherwise applied in accordance with Section 9.3) but shall
be released upon the cure, termination or waiver of such Default or Event of
Default in accordance with the terms of this Agreement, and (y) the Person
providing Cash

52

--------------------------------------------------------------------------------


Collateral and the Issuing Bank or Swingline Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
Section 2.16    Defaulting Lenders.
(a)    Defaulting Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by Applicable Law:
(i)    Waivers and Amendments. Such Defaulting Lender's right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.4(a)(iii).
(ii)    Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amount (other than fees which any Defaulting Lender is not entitled to
receive pursuant to Section 2.16(a)(iii)) received by the Administrative Agent
for the account of such Defaulting Lender (whether voluntary or mandatory, at
maturity, pursuant to Section 9 or otherwise, and including any amounts made
available to the Administrative Agent by that Defaulting Lender pursuant to
Section 11.3), shall be applied at such time or times as may be determined by
the Administrative Agent as follows: first, to the payment of any amounts owing
by that Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by that Defaulting Lender to
the Issuing Bank or the Swingline Lender hereunder; third, if so determined by
the Administrative Agent or requested by the Issuing Bank or the Swingline
Lender, to be held as Cash Collateral for future funding obligations of that
Defaulting Lender of any participation in any Swingline Loan or Letter of
Credit; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which that Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a non-interest bearing
deposit account and released in order to satisfy obligations of that Defaulting
Lender to fund Loans under this Agreement; sixth, to the payment of any amounts
owing to the Lenders, the Issuing Bank or the Swingline Lender as a result of
any judgment of a court of competent jurisdiction obtained by any Lender, the
Issuing Bank or the Swingline Lender against that Defaulting Lender as a result
of that Defaulting Lender's breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against that Defaulting Lender
as a result of that Defaulting Lender's breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided, that, if (x) such payment is a
payment of the principal amount of any Loans or Letter of Credit Borrowings in
respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or Letter of Credit Borrowings were made at a time when
the conditions set forth in Section 5.2 were satisfied or waived, such payment
shall be applied solely to the pay the Loans of, and Letter of Credit Borrowings
owed to, all Non-Defaulting Lenders on a pro rata basis prior to being applied
to the payment of any Loans of, or Letter of Credit Borrowings owed to, that
Defaulting Lender. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post Cash Collateral pursuant to this Section
2.16(a)(ii) shall be deemed paid to (and the underlying obligations satisfied to
the extent of such payment) and redirected by that Defaulting Lender, and each
Lender irrevocably consents hereto.
(iii)    Certain Fees.
(A)    Such Defaulting Lender shall not be entitled to receive any Unused Fee,
any fees with respect to Letters of Credit (except as provided in clause (b)
below) or any other fees hereunder for any period during which that Lender is a
Defaulting Lender (and the

53

--------------------------------------------------------------------------------


Borrower shall not be required to pay any such fee that otherwise would have
been required to have been paid to that Defaulting Lender).
(B)    Each Defaulting Lender shall be entitled to receive Letter of Credit Fees
for any period during which that Lender is a Defaulting Lender only to the
extent allocable to its Revolving Commitment Percentage of the stated amount of
Letters of Credit for which such Lender (rather than the Borrower or any other
Credit Party) has provided Cash Collateral pursuant to Section 2.3(a), Section
2.15 or otherwise.
(C)    With respect to any fee not required to be paid to any Defaulting Lender
pursuant to clause (A) or (B) above, the Borrower shall (x) pay to each
Non-Defaulting Lender that portion of any such fee otherwise payable to such
Defaulting Lender with respect to such Defaulting Lender's participation in
Letter of Credit Obligations or Swingline Loans that has been reallocated to
such Non-Defaulting Lender pursuant to clause (iv) below, (y) pay to the Issuing
Bank and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to the Issuing Bank's
or Swingline Lender's Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.
(iv)    Reallocation of Participations to Reduce Fronting Exposure. All or any
part of such Defaulting Lender's participation in Letter of Credit Obligations
and Swingline Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolving Commitment Percentages (calculated
without regard to such Defaulting Lender's Revolving Commitment) but only to the
extent that (x) the conditions set forth in Section 5.2 are satisfied at the
time of such reallocation (and, unless the Borrower shall have otherwise
notified the Administrative Agent at such time, the Borrower shall be deemed to
have represented and warranted that such conditions are satisfied at such time),
and (y) such reallocation does not cause the aggregate Outstanding Amount of
Revolving Loans of such Lender together with such Lender's participation in
Letter of Credit Obligations and Swingline Loans at such time to exceed such
Non-Defaulting Lender's Revolving Commitment. No reallocation hereunder shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender's increased exposure following such reallocation.
(v)    Cash Collateral, Repayment of Swingline Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under law, (x) first, prepay Swingline Loans in an amount equal to
the Swingline Lenders' Fronting Exposure and (y) second, Cash Collateralize the
Issuing Bank's Fronting Exposure in accordance with the procedures set forth in
Section 2.15.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent and the
Swingline Lender and the Issuing Bank agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held pro rata by the Lenders in accordance with the Revolving
Commitments (without giving effect to Section 2.16(a)(iv), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender's having
been a Defaulting Lender.

54

--------------------------------------------------------------------------------


(c)    New Swingline Loans/Letters of Credit. So long as any Lender is a
Defaulting Lender, no Issuing Bank shall be required to issue, extend, renew or
increase any Letter of Credit unless it is satisfied that the participations in
the Letter of Credit Obligations related to any existing Letters of Credit as
well as the new, extended, renewed or increased Letter of Credit has been or
will be fully allocated among the Non-Defaulting Lenders in a manner consistent
with clause (a)(iv) above and such Defaulting Lender shall not participate
therein except to the extent such Defaulting Lender's participation has been or
will be fully Cash Collateralized in accordance with Section 2.15.
(d)    Qualified Counterparties. So long as any Lender is a Defaulting Lender,
such Lender shall not be a Swap Bank with respect to any Swap Contract entered
into while such Lender was a Defaulting Lender.
Section 2.17    Removal or Replacement of Lenders.
If (a) any Lender requests compensation under Section 3.2, (b) any Credit Party
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.3, (c) any Lender
gives notice of an inability to fund LIBOR Loans under Section 3.1(b), (d) any
Lender is a Defaulting Lender, or (e) any Lender (a “Non-Consenting Lender”)
does not consent (including by way of a failure to respond in writing to a
proposed amendment, consent or waiver by the date and time specified by the
Administrative Agent) to a proposed amendment, consent, change, waiver,
discharge or termination hereunder or with respect to any Credit Document that
has been approved by the Required Lenders, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.5, all of its interests, rights (other than its rights under Section 3.2,
Section 3.3 and Section 11.2) and obligations under this Agreement and the
related Credit Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.5(b)(iv);
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, as applicable, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder and under the other Credit Documents (including
any amounts under Section 3.1(c)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the Borrower (in the
case of all other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.2 or payments required to be made pursuant to
Section 3.3, such assignment is reasonably expected to result in a reduction in
such compensation or payments thereafter;
(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any such assignment resulting from a Non-Consenting
Lender's failure to consent to a proposed amendment, consent, change, waiver,
discharge or termination, the successor replacement Lender shall have consented
to the proposed amendment, consent, change, waiver, discharge or termination.
Each Lender agrees that in the event it, or its interests in the Loans and
obligations hereunder, shall become subject to the replacement and removal
provisions of this Section, it will cooperate with the Borrower and the
Administrative Agent to give effect to the provisions hereof, including
execution and delivery of an Assignment Agreement in connection therewith, but
the replacement and removal provisions of this Section shall be effective
regardless of whether an Assignment Agreement shall have been given.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

55

--------------------------------------------------------------------------------


Section 2.18    Extension of Maturity Date.
(a)    Request for Extension. The Borrower may, by notice (the “Extension
Notice”) to the Administrative Agent (who shall promptly notify the Lenders) not
earlier than 90 days and not later than 45 days prior to the Maturity Date, make
a one-time request that each Lender extend the Maturity Date for an additional
year from the Maturity Date then in effect, such extension to be irrevocably
granted on the date (the “Extension Effective Date”) that each of the conditions
set forth in this Section 2.18 have been satisfied. Upon the satisfaction of
each of the conditions set forth in this Section 2.18, the Extension Effective
Date shall occur and the Maturity Date then in effect shall be extended for one
(1) additional year.
(b)    Conditions to Effectiveness of Extension. Subject to the provisions of
the foregoing clause (a), the extension of the Maturity Date pursuant to this
Section shall not be effective with respect to any Lender unless:
(i)    no Default or Event of Default has occurred and is continuing on the
Extension Effective Date;
(ii)    the representations and warranties contained in Section 4 and the other
Credit Documents are true and correct in all material respects on and as of the
Extension Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and except that
for purposes of this Section 2.18, the representations and warranties contained
in subsections (a) and (b) of Section 6.7 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 7.1;
(iii)    no material adverse change in the financial condition of the Borrower
and its Subsidiaries, or any Guarantor and its Subsidiaries, taken as a whole,
shall have occurred prior to or on the Extension Effective Date;
(iv)    Tangible Net Worth shall be greater than or equal to $125,000,000 on the
Extension Effective Date;
(v)    the Borrowers shall pay to the Administrative Agent (for the benefit of
the Lenders) on the Extension Effective Date a fee (to be shared among and paid
to the Lenders based upon their Revolving Commitment Percentages of the
Aggregate Revolving Commitments) equal to the product of (i) 0.25% multiplied by
(ii) the then Aggregate Revolving Commitments; and
(vi)    The Administrative Agent shall have received the Extension Tax Tracking
Fee pursuant to Section 2.10(d).
(c)    Conflicting Provisions. This Section shall supersede any provisions in
Section 11.4 to the contrary.
Section 3    YIELD PROTECTION
Section 3.1    Making or Maintaining LIBOR Loans.
(a)    Inability to Determine Applicable Interest Rate. In the event that the
Administrative Agent shall have determined (which determination shall be final
and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date or any Index Rate Determination Date with respect to any
LIBOR Loans, that by reason of circumstances affecting the London interbank
market adequate and fair means do not exist for ascertaining the interest rate
applicable to such LIBOR Loans on the basis provided for in the definition of
Adjusted LIBOR Rate or LIBOR Index Rate, as applicable, the Administrative Agent
shall on such date give notice (by telefacsimile or by telephone confirmed in
writing) to the Borrower and each Lender of such determination, whereupon (i) no
Loans may be made as, or converted to, LIBOR Loans until such time as the

56

--------------------------------------------------------------------------------


Administrative Agent notifies the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, and (ii) any Funding
Notice or Conversion/Continuation Notice given by the Borrower with respect to
the Loans in respect of which such determination was made shall be deemed to be
rescinded by the Borrower and such Loans shall be automatically made or
continued as, or converted to, as applicable, Base Rate Loans without reference
to the LIBOR Index Rate component of the Base Rate.
(b)    Illegality or Impracticability of LIBOR Loans. In the event that on any
date any Lender shall have determined (which determination shall be final and
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and the Administrative Agent) that the making,
maintaining or continuation of its LIBOR Loans (i) has become unlawful as a
result of compliance by such Lender in good faith with any law, treaty,
governmental rule, regulation, guideline or order (or would conflict with any
such treaty, governmental rule, regulation, guideline or order not having the
force of law even though the failure to comply therewith would not be unlawful),
or (ii) has become impracticable, as a result of contingencies occurring after
the date hereof which materially and adversely affect the London interbank
market or the position of such Lender in that market, then, and in any such
event, such Lender shall be an “Affected Lender” and it shall on that day give
notice (by telefacsimile or by telephone confirmed in writing) to the Borrower
and the Administrative Agent of such determination (which notice the
Administrative Agent shall promptly transmit to each other Lender). Thereafter
(1) the obligation of the Affected Lender to make Loans as, or to convert Loans
to, LIBOR Loans shall be suspended until such notice shall be withdrawn by the
Affected Lender, (2) to the extent such determination by the Affected Lender
relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Affected Lender shall
make such Loan as (or continue such Loan as or convert such Loan to, as the case
may be) a Base Rate Loan without reference to the LIBOR Index Rate component of
the Base Rate, (3) the Affected Lender's obligation to maintain its outstanding
LIBOR Loans (the “Affected Loans”) shall be terminated at the earlier to occur
of the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (4) the Affected Loans shall
automatically convert into Base Rate Loans without reference to the LIBOR Index
Rate component of the Base Rate on the date of such termination. Notwithstanding
the foregoing, to the extent a determination by an Affected Lender as described
above relates to a LIBOR Loan then being requested by the Borrower pursuant to a
Funding Notice or a Conversion/Continuation Notice, the Borrower shall have the
option, subject to the provisions of Section 3.1(a), to rescind such Funding
Notice or Conversion/Continuation Notice as to all Lenders by giving notice (by
telefacsimile or by telephone confirmed in writing) to the Administrative Agent
of such rescission on the date on which the Affected Lender gives notice of its
determination as described above (which notice of rescission the Administrative
Agent shall promptly transmit to each other Lender). Except as provided in the
immediately preceding sentence, nothing in this Section 3.1(b) shall affect the
obligation of any Lender other than an Affected Lender to make or maintain Loans
as, or to convert Loans to, LIBOR Loans in accordance with the terms hereof.
(c)    Compensation for Breakage or Non‑Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by such Lender
(which request shall set forth the basis for requesting such amounts), for all
reasonable out-of-pocket losses, expenses and liabilities (including any
interest paid or calculated to be due and payable by such Lender to lenders of
funds borrowed by it to make or carry its Adjusted LIBOR Rate Loans and any
loss, expense or liability sustained by such Lender in connection with the
liquidation or re‑employment of such funds but excluding loss of anticipated
profits) which such Lender sustains: (i) if for any reason (other than a default
by such Lender) a borrowing of any Adjusted LIBOR Rate Loans does not occur on a
date specified therefor in a Funding Notice or a telephonic request for
borrowing, or a conversion to or continuation of any Adjusted LIBOR Rate Loans
does not occur on a date specified therefor in a Conversion/Continuation Notice
or a telephonic request for conversion or continuation; (ii) if any prepayment
or other principal payment of, or any conversion of, any of its Adjusted LIBOR
Rate Loans occurs on any day other than the last day of an Interest Period
applicable to that Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise), including as a result of an assignment in
connection with the replacement of a Lender pursuant to Section 3.4(b); or
(iii) if any prepayment of any of its Adjusted LIBOR Rate Loans is not made on
any date specified in a notice of prepayment given by the Borrower.

57

--------------------------------------------------------------------------------


(d)    Booking of LIBOR Loans. Any Lender may make, carry or transfer LIBOR
Loans at, to, or for the account of any of its branch offices or the office of
an Affiliate of such Lender.
(e)    Assumptions Concerning Funding of Adjusted LIBOR Rate Loans. Calculation
of all amounts payable to a Lender under this Section 3.1 and under Section 3.2
shall be made as though such Lender had actually funded each of its relevant
Adjusted LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (i) of the definition of
Adjusted LIBOR Rate in an amount equal to the amount of such Adjusted LIBOR Rate
Loans and having a maturity comparable to the relevant Interest Period and
through the transfer of such LIBOR deposit from an offshore office of such
Lender to a domestic office of such Lender in the United States of America;
provided, however, each Lender may fund each of its Adjusted LIBOR Rate Loans in
any manner it sees fit and the foregoing assumptions shall be utilized only for
the purposes of calculating amounts payable under this Section 3.1 and under
Section 3.2.
(f)    Certificates for Reimbursement. A certificate of a Lender setting forth
in reasonable detail the amount or amounts necessary to compensate such Lender,
as specified in paragraph (c) of this Section and the circumstances giving rise
thereto shall be delivered to the Borrower and shall be conclusive absent
manifest error. In the absence of any such manifest error, the Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten (10) Business Days after receipt thereof.
(g)    Delay in Requests. The Borrower shall not be required to compensate a
Lender pursuant to this Section for any such amounts incurred more than six (6)
months prior to the date that such Lender delivers to the Borrower the
certificate referenced in Section 3.1(f).
Section 3.2    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in the Adjusted LIBOR Rate)
or the Issuing Bank;
(ii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or
(iii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting to, continuing or
maintaining any Loan or of maintaining its obligation to make any such Loan, or
to increase the cost to such Lender, the Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender, Issuing Bank or
other Recipient hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender, Issuing Bank or other Recipient, the Borrower
will pay to such Lender, Issuing Bank or other Recipient, as the case may be,
such additional amount or amounts as will reasonably compensate such Lender,
Issuing Bank or other Recipient, as the case may be, for such additional costs
incurred or reduction suffered.
(b)    Capital Requirements. If any Lender, the Issuing Bank or the Swingline
Lender (for purposes hereof, may be referred to collectively as “the Lenders” or
a “Lender”) determines that any Change in Law

58

--------------------------------------------------------------------------------


affecting such Lender or any lending office of such Lender or such Lender's
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender's capital or on the capital
of such Lender's holding company, if any, as a consequence of this Agreement,
the commitments of such Lender hereunder or the Loans made by, or participations
in Letters of Credit and Swingline Loans held by, such Lender, or the Letters of
Credit issued by the Issuing Bank, to a level below that which such Lender or
such Lender's holding company could have achieved but for such Change in Law
(taking into consideration such Lender's policies and the policies of such
Lender's holding company with respect to capital adequacy), then from time to
time the Borrower will pay to such Lender, as the case may be, such additional
amount or amounts as will compensate such Lender or such Lender's holding
company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an Issuing
Bank setting forth in reasonable detail the amount or amounts necessary to
compensate such Lender or the Issuing Bank or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section and the
circumstances giving rise thereto shall be delivered to the Borrower and shall
be conclusive absent manifest error. In the absence of any such manifest error,
the Borrower shall pay such Lender or the Issuing Bank, as the case may be, the
amount shown as due on any such certificate within ten (10) Business Days after
receipt thereof.
(d)    Delay in Requests. Failure or delay on the part of any Lender or the
Issuing Bank to demand compensation pursuant to this Section shall not
constitute a waiver of such Lender's or the Issuing Bank's right to demand such
compensation, provided that the Borrower shall not be required to compensate a
Lender or an Issuing Bank pursuant to this Section for any increased costs
incurred or reductions suffered more than six (6) months prior to the date that
such Lender or the Issuing Bank, as the case may be, delivers to the Borrower
the certificate referenced in Section 3.2(c) and notifies the Borrower of such
Lender's or the Issuing Bank's intention to claim compensation therefor (except
that, if the Change in Law giving rise to such increased costs or reductions is
retroactive, then the six-month period referred to above shall be extended to
include the period of retroactive effect thereof).
Section 3.3    Taxes.
(a)    Issuing Bank. For purposes of this Section 3.3, the term “Lender” shall
include the Issuing Bank.
(b)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. Any and all payments by or on account of any obligation of any Credit
Party hereunder or under any other Credit Document shall be made without
deduction or withholding for any Taxes, except as required by Applicable Law. If
any Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Credit Party shall be increased as necessary so that after
such deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deduction or withholding been made.
(c)    Payment of Other Taxes by the Credit Parties. The Credit Parties shall
timely pay to the relevant Governmental Authority in accordance with Applicable
Law, or at the option of the Administrative Agent timely reimburse it for the
payment of, any Other Taxes.
(d)    Tax Indemnification. (i) The Credit Parties shall jointly and severally
indemnify each Recipient within ten (10) Business Days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes

59

--------------------------------------------------------------------------------


were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.
(ii)    Each Lender shall severally indemnify the Administrative Agent within
ten (10) Business Days after demand therefor, for (i) any Indemnified Taxes
attributable to such Lender (but only to the extent that any Credit Party has
not already indemnified the Administrative Agent for such Indemnified Taxes and
without limiting the obligation of the Credit Parties to do so), (ii) any Taxes
attributable to such Lender's failure to comply with the provisions of Section
11.5(d) relating to the maintenance of a Participant Register and (iii) any
Excluded Taxes attributable to such Lender, in each case, that are payable or
paid by the Administrative Agent in connection with any Credit Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Credit Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this clause (ii).
(e)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Credit Party to a Governmental Authority pursuant to this Section, such
Credit Party shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of a return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.
(f)    Status of Lenders; Tax Documentation. (i) Any Lender that is entitled to
an exemption from or reduction of withholding Tax with respect to payments made
under any Credit Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
Applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in clauses (ii)(A),
(ii)(B) and (ii)(D) below) shall not be required if in the Lender's reasonable
judgment such completion, execution or submission would subject such Lender to
any material unreimbursed cost or expense or would materially prejudice the
legal or commercial position of such Lender.
(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(i) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Credit Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal

60

--------------------------------------------------------------------------------


withholding Tax pursuant to the “interest” article of such tax treaty and (y)
with respect to any other applicable payments under any Credit Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;
(ii) executed originals of IRS Form W-8ECI;
(iii) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Internal Revenue Code, (x) a
certificate substantially in the form of Exhibit 3.3-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”) and (y) executed originals of IRS
Form W-8BEN; or
(iv) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.3-2 or
Exhibit 3.3-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 3.3-4 on
behalf of each such direct and indirect partner;
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by Applicable Law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by Applicable Law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D) if a payment made to a Lender under any Credit Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by Applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender's obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (D), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. Unless required by Applicable Law, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section (including by the payment of additional amounts
pursuant to this Section), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such

61

--------------------------------------------------------------------------------


refund), net of all out-of-pocket expenses (including Taxes) of such indemnified
party and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund). Such indemnifying party,
upon the request of the indemnified party, shall repay to such indemnified party
the amount paid over pursuant to this paragraph (g) (plus any penalties,
interest or other charges imposed by the relevant Governmental Authority) in the
event that such indemnified party is required to repay such refund to such
Governmental Authority. Notwithstanding anything to the contrary in this
paragraph (g), in no event will the indemnified party be required to pay any
amount to an indemnifying party pursuant to this paragraph (g) the payment of
which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(i)    Survival. Each party's obligations under this Section 3.3 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Credit
Document.
Section 3.4    Mitigation Obligations; Designation of a Different Lending
Office.
(a) Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.2, or requires the Borrower to pay any Indemnified
Taxes or additional amounts to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 3.3, then such Lender shall (at the
request of the Borrower) use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.2 or Section 3.3, as the case
may be, in the future, and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.2, or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.3 and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section
3.4(a), or if any Lender is a Defaulting Lender or a Non-Consenting Lender, then
the Borrower may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in, and
consents required by, Section 11.5), all of its interests, rights (other than
its existing rights to payments pursuant to Section 3.2 or Section 3.3) and
obligations under this Agreement and the related Credit Documents to an Eligible
Assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment); provided that:
(i)    the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.5;
(ii)    such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in Letter of Credit
Borrowings, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Credit Documents (including any amounts
under Section 3.1) from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrower (in the case of all
other amounts);
(iii)    in the case of any such assignment resulting from a claim for
compensation under Section 3.2 or payments required to be made pursuant to
Section 3.3, such assignment will result in a reduction in such compensation or
payments thereafter;

62

--------------------------------------------------------------------------------


(iv)    such assignment does not conflict with Applicable Law; and
(v)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
Section 4    Guaranty
Section 4.1.    The Guaranty.
Each of the Guarantors hereby jointly and severally guarantees to each Lender,
each Swap Bank, each Treasury Management Bank, and the Administrative Agent as
hereinafter provided, as primary obligor and not as surety, the prompt payment
of the Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization or otherwise)
strictly in accordance with the terms thereof. The Guarantors hereby further
agree that if any of the Obligations are not paid in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise), the Guarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization or otherwise) in accordance with the terms of such extension
or renewal.
Notwithstanding any provision to the contrary contained herein or in any other
of the Credit Documents, Swap Contracts or Treasury Management Agreements, (a)
the obligations of each Guarantor under this Agreement and the other Credit
Documents shall be limited to an aggregate amount equal to the largest amount
that would not render such obligations subject to avoidance under the Debtor
Relief Laws or any comparable provisions of any applicable state law and (b) no
Guarantor shall be deemed under this Section 4 to be a guarantor of any
Obligations arising under any Swap Contracts if such Guarantor was not an
“Eligible Contract Participant” as defined in § 1a(18) of the Commodity Exchange
Act, as further defined and modified by the final rules issued jointly by the
Commodity Futures Trading Commission and the SEC as published in 77 FR 30596
(May 23, 2012) (as amended, modified or replaced from time to time,
collectively, with the Commodity Exchange Act, the “ECP Rules”), at the time the
guaranty of such obligations was entered into, and at such other relevant time
or time as provided in the ECP Rules or otherwise, and to the extent that the
providing of such guaranty by such Guarantor would violate the ECP Rules or any
other Applicable Law or regulation; provided however that in determining whether
any Guarantor is an “Eligible Contract Participant” under the ECP Rules, the
guaranty of the Obligations of such Guarantor under this Article IV by a
Guarantor that qualifies as an “Eligible Contract Participant” under §
1a(18)(A)(v)(I) of the Commodity Exchange Act shall be taken into account.
Section 4.2    Obligations Unconditional.
The obligations of the Guarantors under Section 4.1 are joint and several,
absolute and unconditional, irrespective of the value, genuineness, validity,
regularity or enforceability of any of the Credit Documents, Swap Contracts or
Treasury Management Agreements, or any other agreement or instrument referred to
therein, or any substitution, release, impairment or exchange of any other
guarantee of or security for any of the Obligations, and, to the fullest extent
permitted by Applicable Law, irrespective of any law or regulation or other
circumstance whatsoever which might otherwise constitute a legal or equitable
discharge or defense of a surety or guarantor (other than the defense of payment
of the Obligations in full), it being the intent of this Section 4.2 that the
obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances. Each Guarantor agrees that such Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrower or any other Guarantor for amounts paid under this Section 4 until
the Termination Date. Without limiting the generality of the foregoing, it is
agreed that, to the fullest extent permitted by law, the occurrence of any one
or more of the following

63

--------------------------------------------------------------------------------


shall not alter or impair the liability of any Guarantor hereunder, which shall
remain absolute and unconditional as described above:
(a)    at any time or from time to time, without notice to any Guarantor, the
time for any performance of or compliance with any of the Obligations shall be
extended, or such performance or compliance shall be waived;
(b)    any of the acts mentioned in any of the provisions of any of the Credit
Documents, any Swap Contract between any Credit Party and any Swap Bank, or any
Treasury Management Agreement between any Credit Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Credit
Documents, such Swap Contracts or such Treasury Management Agreements shall be
done or omitted;
(c)    the maturity of any of the Obligations shall be accelerated, or any of
the Obligations shall be modified, supplemented or amended in any respect, or
any right under any of the Credit Documents, any Swap Contract between any
Credit Party and any Swap Bank or any Treasury Management Agreement between any
Credit Party and any Treasury Management Bank, or any other agreement or
instrument referred to in the Credit Documents, such Swap Contracts or such
Treasury Management Agreements shall be waived or any other guarantee of any of
the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;
(d)    any Lien granted to, or in favor of, the Administrative Agent or any
Lender or Lenders as security for any of the Obligations shall fail to attach or
be perfected; or
(e)    any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including,
without limitation, any creditor of any Guarantor).
With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever, and any requirement that the Administrative Agent or any Lender
exhaust any right, power or remedy or proceed against any Person under any of
the Credit Documents, any Swap Contract between any Credit Party and any Swap
Bank or any Treasury Management Agreement between any Credit Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Credit Documents, such Swap Contracts or such Treasury Management
Agreements, or against any other Person under any other guarantee of, or
security for, any of the Obligations.
Section 4.3    Reinstatement.
The obligations of the Guarantors under this Section 4 shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of any Person in respect of the Obligations is rescinded or must be otherwise
restored by any holder of any of the Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and each Guarantor
agrees that it will indemnify the Administrative Agent and each Lender on demand
for all reasonable costs and expenses (including, without limitation, the fees,
charges and disbursements of counsel) incurred by the Administrative Agent or
such Lender in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar law.
Section 4.4    Certain Additional Waivers.
Each Guarantor agrees that such Guarantor shall have no right of recourse to
security for the Obligations, except through the exercise of rights of
subrogation pursuant to Section 4.2 and through the exercise of rights of
contribution pursuant to Section 4.6.
Section 4.5    Remedies.

64

--------------------------------------------------------------------------------


The Guarantors agree that, to the fullest extent permitted by law, as between
the Guarantors, on the one hand, and the Administrative Agent and the Lenders,
on the other hand, the Obligations may be declared to be forthwith due and
payable as provided in Section 9.2 (and shall be deemed to have become
automatically due and payable in the circumstances provided in said Section 9.2)
for purposes of Section 4.1 notwithstanding any stay, injunction or other
prohibition preventing such declaration (or preventing the Obligations from
becoming automatically due and payable) as against any other Person and that, in
the event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 4.1. The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that, subject to Section 10.10(c), the Lenders may exercise their
remedies thereunder in accordance with the terms thereof.
Section 4.6    Rights of Contribution.
The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under Applicable Law. Such contribution rights shall be
subordinate and subject in right of payment to the obligations of such
Guarantors under the Credit Documents and no Guarantor shall exercise such
rights of contribution until the Termination Date.
Section 4.7    Guarantee of Payment; Continuing Guarantee.
The guarantee in this Section 4 is a guaranty of payment and not of collection,
is a continuing guarantee, and shall apply to all Obligations whenever arising.
Section 4.8    Keepwell.
Each Credit Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Credit Documents, in each case, by any Specified
Credit Party becomes effective with respect to any Swap Obligation, hereby
jointly and severally, absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support to each Specified Credit Party with respect
to such Swap Obligation as may be needed by such Specified Credit Party from
time to time to honor all of its obligations under the Credit Documents in
respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor's obligations and undertakings under this Section 4
voidable under Applicable Law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
each Qualified ECP Guarantor under this Section shall remain in full force and
effect until the Termination Date. Each Credit Party intends this Section to
constitute, and this Section shall be deemed to constitute, a guarantee of the
obligations of, and a “keepwell, support, or other agreement” for the benefit
of, each Specified Credit Party for all purposes of the Commodity Exchange Act
or any regulations promulgated thereunder.
Section 5    CONDITIONS PRECEDENT
Section 5.1    Conditions Precedent to Initial Credit Extensions.
The obligation of each Lender to make a Credit Extension on the Closing Date is
subject to the satisfaction of the following conditions on or before the Closing
Date:
(a)    Executed Credit Documents. Receipt by the Administrative Agent of fully
executed counterparts of the following:
(i)    this Agreement.
(ii)    a Revolving Loan Note in favor of each Lender requesting a Note.
(iii)    a Pledge and Security Agreement encumbering (x) the Capital Stock of
each Credit Party held by any other Credit Party and (y) the Borrowing Base
Securities (if any).

65

--------------------------------------------------------------------------------


(iv)    the State Street Securities Account Control Agreement.
(v)    a Mortgage with respect to each Borrowing Base Real Property (if any),
together, in each case, with the Borrowing Base Real Property Deliverables
related thereto.
(vi)    each of the other Credit Documents which is to be executed on the
Closing Date, in each case in form and substance reasonably satisfactory to the
Administrative Agent and the Lenders and duly executed by the appropriate
parties thereto.
(b)    Organizational Documents. Receipt by the Administrative Agent of the
following:
(i)    Charter Documents. Copies of articles of incorporation, certificate of
organization or formation, or other like document for each of the Credit Parties
certified as of a recent date by the appropriate Governmental Authority.
(ii)    Organizational Documents Certificate. (i) Copies of bylaws, operating
agreement, partnership agreement or like document, (ii) copies of resolutions
approving the transactions contemplated in connection with the financing and
authorizing execution and delivery of the Credit Documents, and (iii) incumbency
certificates, for each of the Credit Parties, in each case certified by an
Authorized Officer in form and substance reasonably satisfactory to the
Administrative Agent.
(iii)    Good Standing Certificate. Copies of certificates of good standing,
existence or other like document for each of the Credit Parties, dated as of a
recent date, from the appropriate Governmental Authority of its jurisdiction of
formation or organization.
(iv)    Closing Certificate. A certificate from an Authorized Officer of the
Borrower, in form and substance reasonably satisfactory to the Administrative
Agent, confirming, among other things, (A) all consents, approvals,
authorizations, registrations, or filings required to be made or obtained by the
Borrower and the other Credit Parties, if any, in connection with this Agreement
and the other Credit Documents and the transactions contemplated herein and
therein have been obtained and are in full force and effect, (B) no
investigation or inquiry by any Governmental Authority regarding this Agreement
and the other Credit Documents and the transactions contemplated herein and
therein is ongoing, (C) since the date of the most-recent annual audited
financial statements for the Parent, there has been no event or circumstance
which could be reasonably expected to have a Material Adverse Effect, (D) the
most recent annual audited financial statements were prepared in accordance with
GAAP consistently applied, except as noted therein, and fairly presents in all
material respects the financial condition and results from operations of the
Parent and its Subsidiaries, and (E) as of the Closing Date, the Borrower,
individually, and the Credit Parties taken as a whole on a consolidated basis,
are Solvent.
(v)    Form FR U-1. A duly completed and executed form FR U-1 for each
applicable Credit Party and each Lender, along with such other documentation and
certificates as are necessary to comply with Regulation U of the FRB.
(c)    Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of counsel (including local counsel to the extent required by the
Administrative Agent) for each of the Credit Parties, including, among other
things, opinions regarding the due authorization, execution and delivery of the
Credit Documents, the enforceability thereof and the perfection of the Liens
granted thereunder or pursuant thereto.
(d)    Personal Property Collateral. Receipt by the Administrative Agent of the
following:
(i)    UCC Financing Statements. Such UCC financing statements necessary or
appropriate to perfect the security interests in the personal property
collateral, as determined by the Administrative Agent.

66

--------------------------------------------------------------------------------


(ii)    Pledged Capital Stock. Original certificates evidencing any certificated
Capital Stock pledged as collateral, together with undated stock transfer powers
executed in blank.
(iii)    Evidence of Insurance. Certificates of insurance for casualty,
liability and any other insurance required by the Credit Documents, identifying
the Administrative Agent as loss payee with respect to the casualty insurance
and additional insured with respect to the liability insurance, as appropriate.
(iv)    UCC Searches. Searches of Uniform Commercial Code filings in the
jurisdiction of organization of each Credit Party and each jurisdiction where
any Collateral is located or where a filing would need to be made in order to
perfect the Administrative Agent's security interest in the Collateral, copies
of the financing statements on file in such jurisdictions and evidence that no
Liens exist other than Permitted Liens.
(e)    Other Due Diligence Matters. Without limiting the foregoing, satisfaction
of all of the following conditions:
(i)    All due diligence with respect to the Borrower, the Guarantors, and
Strategic Capital Advisory Services, LLC shall be satisfactory to the
Administrative Agent, the Lead Arranger and the Lenders;
(ii)    There exists no action, suit, investigation or proceeding, pending or
threatened, in any court or before any arbitrator or other Governmental
Authority that purports to affect any transaction contemplated hereby or by any
of the other Credit Documents, or that will have a Material Adverse Effect on
the Borrower, the Guarantors, their Affiliates or their Subsidiaries, except to
the extent approved by the Administrative Agent; and
(iii)    Each of the Borrower, the Guarantors and their respective Subsidiaries
are in compliance with all terms and covenants set forth herein and in each of
the other Credit Documents.
(f)    Funding Notice; Funds Disbursement Instructions. The Administrative Agent
shall have received (a) a duly executed Funding Notice with respect to the
Credit Extension to occur on the Closing Date (if any) and (b) duly executed
disbursement instructions (with wiring instructions and account information) for
all disbursements to be made on the Closing Date (if any).
(g)    Fees and Expenses. The Administrative Agent shall have confirmation that
all reasonable and documented out-of-pocket fees and expenses required to be
paid on or before the Closing Date have been paid, including the reasonable and
documented out-of-pocket fees and expenses of counsel for the Administrative
Agent.
For purposes of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
The funding of the initial Loans hereunder (whether on the Closing Date or on a
later Credit Date) shall evidence the satisfaction of the foregoing conditions
[except to the extent the Borrower and the other Credit Parties have agreed to
fulfill conditions following the Closing Date (or such later Credit Date)
pursuant to Section 7.19.]
Section 5.2    Conditions to Each Credit Extension.

67

--------------------------------------------------------------------------------


The obligation of each Lender to fund its Revolving Commitment Percentage of any
Credit Extension on any Credit Date, including the Closing Date, are subject to
the satisfaction, or waiver in accordance with Section 11.4, of the following
conditions precedent:
(a)    the Administrative Agent shall have received a fully executed and
delivered Funding Notice, together with the documentation and certifications
required therein with respect to each Credit Extension;
(b)    after making the Credit Extension requested on such Credit Date, (i) the
aggregate outstanding principal amount of the Revolving Loans shall not exceed
the lesser of (i) the aggregate Revolving Commitments then in effect, and (ii)
the Borrowing Base as of such Credit Date.
(c)    as of such Credit Date, the representations and warranties contained
herein and in the other Credit Documents shall be true and correct in all
material respects on and as of that Credit Date to the same extent as though
made on and as of that date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date;
(d)    as of such Credit Date, no event shall have occurred and be continuing or
would result from the consummation of the applicable Credit Extension that would
constitute an Event of Default or a Default; and
(e)    all of the conditions precedent set forth in Section 5.1 shall have been
satisfied on or prior to such Credit Date.
The Administrative Agent or the Required Lenders shall be entitled, but not
obligated to, request and receive, prior to the making of any Credit Extension,
additional information reasonably satisfactory to the requesting party
confirming the satisfaction of any of the foregoing if, in the reasonable good
faith judgment of such Administrative Agent or Required Lenders, such request is
warranted under the circumstances.
Section 6    REPRESENTATIONS AND WARRANTIES
In order to induce the Administrative Agent and the Lenders to enter into this
Agreement and to make each Credit Extension to be made thereby, the Borrower and
each other Credit Party represents and warrants to the Administrative Agent and
each of the Lenders, on the Closing Date that:
Section 6.1    Organization; Requisite Power and Authority; Qualification.
Each Credit Party (a) is duly organized, validly existing and in good standing
under the laws of its jurisdiction of organization as identified in Schedule 6.1
as of the Closing Date, (b) has all requisite power and authority to own and
operate its properties, to carry on its business as now conducted and as
proposed to be conducted, to enter into the Credit Documents to which it is a
party and to carry out the transactions contemplated thereby, and (c) is
qualified to do business and in good standing in every jurisdiction where
necessary to carry out its business and operations, except in jurisdictions
where the failure to be so qualified or in good standing has not had, and could
not be reasonably expected to have, a Material Adverse Effect.
Section 6.2    Capital Stock and Ownership.
Schedule 6.2 correctly sets forth the ownership interest of the Borrower in its
Subsidiaries as of the Closing Date. The Capital Stock of each Credit Party and
its Subsidiaries has been duly authorized and validly issued and, to the extent
applicable, is fully paid and non‑assessable. Except as set forth on
Schedule 6.2, as of the Closing Date, there is no existing option, warrant,
call, right, commitment, buy-sell, voting trust or other shareholder agreement
or other agreement to which any Subsidiary is a party requiring, and there is no
membership interest or other Capital Stock of any Subsidiary outstanding which
upon conversion or exchange would require, the issuance by any Subsidiary of any

68

--------------------------------------------------------------------------------


additional membership interests or other Capital Stock of any Subsidiary or
other Securities convertible into, exchangeable for or evidencing the right to
subscribe for or purchase, a membership interest or other Capital Stock of any
Subsidiary.
Section 6.3    Due Authorization.
The execution, delivery and performance of the Credit Documents have been duly
authorized by all necessary action on the part of each Credit Party that is a
party thereto.
Section 6.4    No Conflict.
The execution, delivery and performance by Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not (a) violate in any
material respect any provision of any Applicable Laws relating to any Credit
Party, any of the Organizational Documents of any Credit Party, or any order,
judgment or decree of any court or other agency of government binding on any
Credit Party; (b) except as would not reasonably be expected to have a Material
Adverse Effect, conflict with, result in a breach of or constitute (with due
notice or lapse of time or both) a default under any other Contractual
Obligations of any Credit Party; (c) result in or require the creation or
imposition of any Lien upon any of the properties or assets of any Credit Party
(other than any Liens created under any of the Credit Documents in favor of the
Administrative Agent for the benefit of the holders of the Obligations) whether
now owned or hereafter acquired; or (d) require any approval of stockholders,
members or partners or any approval or consent of any Person under any
Contractual Obligation of any Credit Party (other than those which have already
been obtained or to the extent the failure to obtain any such approval or
consent would not reasonably be expected to have a Material Adverse Effect).
Section 6.5    Governmental Consents.
The execution, delivery and performance by the Credit Parties of the Credit
Documents to which they are parties and the consummation of the transactions
contemplated by the Credit Documents do not and will not require, as a condition
to the effectiveness thereof, any registration with, consent or approval of, or
notice to, or other action to, with or by, any Governmental Authority except for
filings and recordings with respect to the Collateral to be made, or otherwise
delivered to the Administrative Agent for filing and/or recordation, as of the
Closing Date and other filings, recordings or consents which have been obtained
or made, as applicable.
Section 6.6    Binding Obligation.
Each Credit Document has been duly executed and delivered by each Credit Party
that is a party thereto and is the legally valid and binding obligation of such
Credit Party, enforceable against such Credit Party in accordance with its
respective terms, except as may be limited by Debtor Relief Laws or by equitable
principles relating to enforceability.
Section 6.7    Financial Statements.
(a)    The audited consolidated balance sheet of the Parent and its Subsidiaries
for the most recent Fiscal Year ended, and the related consolidated statements
of income or operations, shareholders' equity and cash flows for such fiscal
year, including the notes thereto (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (ii) fairly present in all material respects the
financial condition of the Consolidated Parties as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein.
(b)    The unaudited consolidated balance sheet of the Parent and its
Subsidiaries for the most recent Fiscal Quarter ended, and the related
consolidated statements of income or operations, shareholders' equity and cash
flows for such Fiscal Quarter (i) were (or, in the case of such consolidated
balance sheet and related consolidated statements of income or operations,
shareholders' equity and cash flows for the Fiscal Quarter ended March 31, 2013
(the “Unaudited First Quarter 2013 Financial Statements”), when delivered in

69

--------------------------------------------------------------------------------


accordance with Section 7.1(a), will be) prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, (ii) fairly present (or, in the case of the Unaudited
First Quarter 2013 Financial Statements, when delivered in accordance with
Section 7.1(a), will fairly present) in all material respects the financial
condition of the Consolidated Parties as of the date thereof and their results
of operations for the period covered thereby, subject, in the case of
clauses (i) and (ii), to the absence of footnotes and to normal year‑end audit
adjustments, and (iii) show (or, in the case of the Unaudited First Quarter 2013
Financial Statements, when delivered in accordance with Section 7.1(a), will
show) all material indebtedness and other liabilities, direct or contingent, of
the Consolidated Parties as of the date of such financial statements, including
liabilities for taxes, material commitments and Indebtedness, in each case, that
would appear as a liability on a balance sheet prepared in accordance with GAAP.
(c)    The annual operating budget consisting of statements of income or
operations and cash flows and other information for each of the Borrowing Base
Real Properties (or any Real Estate Assets or other properties proposed to be
included as Borrowing Base Real Properties) supporting pro forma covenant
compliance calculations hereunder and delivered prior to the Closing Date or
otherwise pursuant to Section 7.1(d) were prepared in good faith on the basis of
the good faith estimates and assumptions stated therein, which good faith
estimates and assumptions were fair in light of the conditions existing at the
time of delivery of such statements or other information, and represented, at
the time of delivery, the Borrower's reasonable estimate of the future income,
operations or cash flows for such Borrowing Base Properties (or other Real
Estate Assets or other properties), it being recognized by the Administrative
Agent and the Lenders that the budget as to future events should not be viewed
as fact, is subject to uncertainties and contingencies, many of which are beyond
the control of the Borrower, that actual results during the period or periods
covered by any such budget may differ from the projected results and that such
differences may be material.
Section 6.8    No Material Adverse Effect; No Default.
(a)    No Material Adverse Effect. Since December 31, 2012, no event,
circumstance or change has occurred that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect.
(b)    No Default. No Default has occurred and is continuing.
Section 6.9    Tax Matters.
Each Credit Party and its Subsidiaries have filed all federal, state and other
material tax returns and reports required to be filed, and have paid all
federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their respective properties,
assets, income, businesses and franchises otherwise due and payable, except
those being actively contested in good faith and by appropriate proceedings and
for which adequate reserves have been provided in accordance with GAAP. There is
no proposed tax assessment against any Credit Party or any of its Subsidiaries
that would reasonably be expected to have a Material Adverse Effect.
Section 6.10    Properties.
(a)    Title. Each of the Credit Parties and its Subsidiaries has (i) good,
insurable and fee simple title to (in the case of fee interests in real
property), (ii) valid leasehold interests in (in the case of leasehold interests
in real or personal property), and (iii) good title to (in the case of all other
personal property), all of their respective material properties and assets
(including without limitation each of the Borrowing Base Properties) reflected
in their financial statements and other information referred to in Section 6.7
and in the most recent financial statements delivered pursuant to Section 7.1,
in each case except for assets disposed of since the date of such financial
statements as permitted under Section 8.10. All such properties and assets are
free and clear of Liens other than Permitted Liens.
(b)    Real Estate Assets. As of the Closing Date, Schedule 6.10(b) contains a
true, accurate and complete list of all Real Estate Assets of the Credit
Parties.

70

--------------------------------------------------------------------------------


(c)    Intellectual Property. Each Credit Party and its Subsidiaries owns or is
validly licensed to use all Intellectual Property that is necessary for the
present conduct of its business, free and clear of Liens (other than Permitted
Liens), without conflict with the rights of any other Person unless the failure
to own or benefit from such valid license would not reasonably be expected to
have a Material Adverse Effect. To the knowledge of each Credit Party, no Credit
Party nor any of its Subsidiaries is infringing, misappropriating, diluting, or
otherwise violating the Intellectual Property rights of any other Person unless
such infringement, misappropriation, dilution or violation would not reasonably
be expected to have a Material Adverse Effect.
Section 6.11    Environmental Matters.
No Credit Party nor any of its Subsidiaries nor any of their respective current
Facilities (solely during and with respect to Person's ownership thereof) or
operations, and to their knowledge, no former Facilities (solely during and with
respect to any Credit Party's or its Subsidiary's ownership thereof), is or are
subject to any outstanding order, ongoing consent decree with any Person
relating to any Environmental Law, any Environmental Claim, or any Hazardous
Materials Activity that would reasonably be expected to have a Material Adverse
Effect; (b) no Credit Party nor any of its Subsidiaries has received any letter
or request for information under Section 104 of the Comprehensive Environmental
Response, Compensation, and Liability Act (42 U.S.C. § 9604) or any comparable
state law; (c) there are and, to the each Credit Party's and its Subsidiaries'
knowledge, have been, no Hazardous Materials Activities which would reasonably
be expected to form the basis of an Environmental Claim against such Credit
Party or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect; (d) no Credit Party nor any of its Subsidiaries has
filed any notice under any Environmental Law indicating past or present
treatment of Hazardous Materials at any Facility (solely during and with respect
to such Credit Party's or its Subsidiary's ownership thereof), and neither the
Borrower's nor any of its Subsidiaries' operations involves the generation,
transportation, treatment, storage or disposal of hazardous waste, as defined
under 40 C.F.R. Parts 260 270 or any equivalent state rule defining hazardous
waste. Compliance with all current requirements pursuant to or under
Environmental Laws would not be reasonably expected to have a Material Adverse
Effect.
Section 6.12    No Defaults.
No Credit Party nor any of its Subsidiaries is in default in the performance,
observance or fulfillment of any of the obligations, covenants or conditions
contained in any of its Contractual Obligations (other than Contractual
Obligations relating to Indebtedness), except in each case where the
consequences, direct or indirect, of such default or defaults, if any, would not
reasonably be expected to have a Material Adverse Effect.
Section 6.13    No Litigation or other Adverse Proceedings.
There are no Adverse Proceedings that (a) purport to affect or pertain to this
Agreement or any other Credit Document, or any of the transactions contemplated
hereby or (b) would reasonably be expected to have a Material Adverse Effect.
Neither the Borrower nor any of its Subsidiaries is subject to or in default
with respect to any final judgments, writs, injunctions, decrees, rules or
regulations of any Governmental Authority that would reasonably be expected to
have a Material Adverse Effect.
Section 6.14    Information Regarding the Borrower and its Subsidiaries.
Set forth on Schedule 6.14, is the jurisdiction of organization, the exact legal
name (and for the prior five years or since the date of its formation has been)
and the true and correct U.S. taxpayer identification number (or foreign
equivalent, if any) of the Borrower and each of its Subsidiaries as of the
Closing Date.
Section 6.15    Governmental Regulation.
(a)    No Credit Party nor any of its Subsidiaries is subject to regulation
under the Investment Company Act of 1940. No Credit Party nor any of its
Subsidiaries is an “investment company” or a company “controlled” by a
“registered investment company” or a “principal underwriter” of a “registered
investment company” as such terms are defined in the Investment Company Act of
1940.

71

--------------------------------------------------------------------------------


(b)    No Credit Party nor any of its Subsidiaries is an “enemy” or an “ally of
the enemy” within the meaning of Section 2 of the Trading with the Enemy Act of
the United States of America (50 U.S.C. App. §§ 1 et seq.). To its knowledge, no
Credit Party nor any of its Subsidiaries is in violation of (a) the Trading with
the Enemy Act, (b) any of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V) or any enabling
legislation or executive order relating thereto or (c) the Patriot Act. No
Credit Party nor any of its Subsidiaries (i) is a blocked person described in
Section 1 of the Anti-Terrorism Order or (ii) to its knowledge, engages in any
dealings or transactions, or is otherwise associated, with any such blocked
person.
(c)    None of the Credit Parties or their Subsidiaries or their respective
Affiliates is in violation of any of the country or list based economic and
trade sanctions administered and enforced by OFAC that are described or
referenced at http://www.ustreas.gov/offices/enforcement/ofac/ or as otherwise
published from time to time.
(d)    None of the Credit Parties or their Subsidiaries or their respective
Affiliates (i) is a Sanctioned Person or a Sanctioned Entity, (ii) has a more
than ten percent (10%) of its assets located in Sanctioned Entities, or (iii)
derives more than ten percent (10%) of its operating income from investments in,
or transactions with Sanctioned Persons or Sanctioned Entities. The proceeds of
any Loan will not be used and have not been used to fund any operations in,
finance any investments or activities in or make any payments to, a Sanctioned
Person or a Sanctioned Entity.
(e)    Each Credit Party and its Subsidiaries is in compliance with the Foreign
Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq., and any foreign counterpart
thereto. None of the Credit Parties or their respective Subsidiaries has made a
payment, offering, or promise to pay, or authorized the payment of, money or
anything of value (a) in order to assist in obtaining or retaining business for
or with, or directing business to, any foreign official, foreign political
party, party official or candidate for foreign political office, (b) to a
foreign official, foreign political party or party official or any candidate for
foreign political office, and (c) with the intent to induce the recipient to
misuse his or her official position to direct business wrongfully to such Credit
Party or any of its Subsidiaries or to any other Person, in violation of the
Foreign Corrupt Practices Act, 15 U.S.C. §§ 78dd-1, et seq.
(f)    To the extent applicable, each Credit Party and its Subsidiaries are in
compliance with Uniting and Strengthening America by Providing Appropriate Tools
Required to Intercept and Obstruct Terrorism (USA Patriot Act of 2001) (as
amended from time to time, the “Patriot Act”).
(g)    No Credit Party or any of its Subsidiaries is engaged principally, or as
one of its important activities, in the business of extending credit for the
purpose of purchasing or carrying any Margin Stock. No part of the proceeds of
the Loans made to such Credit Party will be used to purchase or carry any such
Margin Stock (other than Approved Securities proposed to be included as
Borrowing Base Securities, the purchase or carrying of which will not violate,
and is not inconsistent with, the provisions of Regulation T, U or X of the FRB
as in effect from time to time) or to extend credit to others for the purpose of
purchasing or carrying any such Margin Stock or for any purpose that violates,
or is inconsistent with, the provisions of Regulation T, U or X of the FRB as in
effect from time to time.
Section 6.16    Employee Matters.
No Credit Party nor any of its Subsidiaries is engaged in any unfair labor
practice that would reasonably be expected to have a Material Adverse Effect.
There is (a) no unfair labor practice complaint pending against any Credit Party
or any of its Subsidiaries, or to the knowledge of each Credit Party, threatened
in writing against any of them before the National Labor Relations Board and no
grievance or arbitration proceeding arising out of or under any collective
bargaining agreement that is so pending against any Credit Party or any of its
Subsidiaries or to the knowledge of each Credit Party, threatened in writing
against any of them, (b) no strike or work stoppage in existence or to the
knowledge of each Credit Party, threatened in writing that involves any Credit
Party or any of its Subsidiaries, and (c) to the knowledge of each Credit Party,
no union representation question existing with respect to the employees of any
Credit

72

--------------------------------------------------------------------------------


Party or any of its Subsidiaries and, to the knowledge of each Credit Party, no
union organization activity that is taking place, except (with respect to any
matter specified in clause (a), (b) or (c) above, either individually or in the
aggregate) such as would not reasonably be expected to have a Material Adverse
Effect.
Section 6.17    Pension Plans.
(a) Except as would not reasonably be expected to have a Material Adverse
Effect, each of the Credit Parties and their Subsidiaries are in compliance with
all applicable provisions and requirements of ERISA and the Internal Revenue
Code and the regulations and published interpretations thereunder with respect
to its Pension Plan, and have performed all their obligations under each Pension
Plan in all material respects, (b) each Pension Plan which is intended to
qualify under Section 401(a) of the Internal Revenue Code has received a
favorable determination letter or is the subject of a favorable opinion or
advisory letter from the Internal Revenue Service indicating that such Pension
Plan is so qualified and, to the knowledge of the Credit Parties, nothing has
occurred subsequent to the issuance of such determination letter which would
cause such Pension Plan to lose its qualified status except where such event
would not reasonably be expected to result in a Material Adverse Effect, (c)
except as would not reasonably be expected to have a Material Adverse Effect, no
liability to the PBGC (other than required premium payments), the Internal
Revenue Service, any Pension Plan (other than for routine claims and required
funding obligations in the ordinary course) or any trust established under
Title IV of ERISA has been incurred by any Credit Party, any of its Subsidiaries
or any of their ERISA Affiliates, and (d) except as would not reasonably be
expected to have a Material Adverse Effect, no ERISA Event has occurred.
Section 6.18    Solvency.
As of the Closing Date, the Borrower, individually, and the Credit Parties taken
as a whole on a consolidated basis are, and on each Credit Date will be,
Solvent.
Section 6.19    Compliance with Laws.
Each Credit Party and its Subsidiaries is in compliance with (a) the Patriot Act
and OFAC rules and regulations as provided in Section 6.15 and (b) except such
non‑compliance with such other Applicable Laws that would not reasonably be
expected to result in a Material Adverse Effect, all other Applicable Laws. Each
Credit Party and its Subsidiaries possesses all certificates, authorities or
permits issued by appropriate Governmental Authorities necessary to conduct the
business now operated by them and the failure of which to have would reasonably
be expected to have a Material Adverse Effect and have not received any notice
of proceedings relating to the revocation or modification of any such
certificate, authority or permit the failure of which to have or retain would
reasonably be expected to have a Material Adverse Effect.
Section 6.20    Disclosure.
No representation or warranty of any Credit Party contained in any Credit
Document or in any other documents, certificates or written statements furnished
to the Lenders by or on behalf of the Borrower or any of its Subsidiaries for
use in connection with the transactions contemplated hereby (other than
projections, pro forma financial information or any other forward-looking
information or information of an industry-specific or general economic nature
contained in such materials) contains any untrue statement of a material fact or
omits to state a material fact (known to any Credit Party, in the case of any
document not furnished by any of them) necessary in order to make the statements
contained herein or therein not misleading in any material manner in light of
the circumstances in which the same were made. Any projections, pro forma
financial information or other forward-looking statements contained in such
materials are based upon good faith estimates and assumptions believed by the
Credit Parties to be reasonable at the time made, it being recognized by the
Administrative Agent and the Lenders that such projections as to future events
are not to be viewed as facts, are subject to uncertainties and contingencies,
many of which are beyond the control of the Credit Parties, that actual results
during the period or periods covered by any such projections may differ from the
projected results and that such differences may be material. There are no facts
known to any Credit Party (other than matters of a general economic nature) that
would reasonably be expected to result in a Material Adverse Effect and that
have not been disclosed herein or in such other documents, certificates and
statements furnished to the Lenders.

73

--------------------------------------------------------------------------------


Section 6.21    Insurance.
The properties of the Credit Parties and their Subsidiaries are insured with
insurance companies that are not Affiliates of such Persons, in such amounts,
with such deductibles and covering such risks as are customarily carried by
companies engaged in similar businesses and owning similar properties in
localities where the applicable Credit Party or the applicable Subsidiary
operates. The insurance coverage of the Borrower and its Subsidiaries as in
effect on the Closing Date is outlined as to carrier, policy number, expiration
date, type, amount and deductibles on Schedule 6.21.
Section 6.22    Pledge and Security Agreements.
Each Pledge and Security Agreement is effective to create in favor of the
Administrative Agent, for the ratable benefit of the holders of the Obligations,
a legal, valid and enforceable security interest in the Collateral identified
therein, except to the extent the enforceability thereof may be limited by
applicable Debtor Relief Laws affecting creditors' rights generally and by
equitable principles of law (regardless of whether enforcement is sought in
equity or at law), and each Pledge and Security Agreement shall create a fully
perfected Lien on, and security interest in, all right, title and interest of
the obligors thereunder in such Collateral, in each case prior and superior in
right to any other Lien (i) with respect to any such Collateral that is a
“security” (as such term is defined in the UCC) and is evidenced by a
certificate, when such Collateral is delivered to the Administrative Agent with
duly executed stock powers with respect thereto, (ii) with respect to any such
Collateral that is a “security” (as such term is defined in the UCC) but is not
evidenced by a certificate, when UCC financing statements in appropriate form
are filed in the appropriate filing offices in the jurisdiction of organization
of the pledgor or when “control” (as such term is defined in the UCC) is
established by the Administrative Agent over such interests in accordance with
the provision of Section 8-106 of the UCC, or any successor provision, and
(iii) with respect to any such Collateral that is not a “security” (as such term
is defined in the UCC), when UCC financing statements in appropriate form are
filed in the appropriate filing offices in the jurisdiction of organization of
the pledgor (to the extent such security interest can be perfected by filing
under the UCC).
Section 6.23    Mortgages.
Each of the Mortgages is effective to create in favor of the Administrative
Agent, for the ratable benefit of the holders of the Obligations, a legal, valid
and enforceable security interest in the Real Estate Assets identified therein
in conformity with Applicable Laws, except to the extent the enforceability
thereof may be limited by applicable Debtor Relief Laws affecting creditors'
rights generally and by equitable principles of law (regardless of whether
enforcement is sought in equity or at law) and, when the Mortgages and UCC
financing statements in appropriate form are duly recorded at the locations
required pursuant to Applicable Laws, and recording or similar taxes, if any,
are paid, the Mortgages shall constitute a legal, valid and enforceable Lien on,
and security interest in, all right, title and interest of the grantors
thereunder in such Real Estate Assets, in each case prior and superior in right
to any other Lien (other than Permitted Liens).
Section 6.24    Securities Account Control Agreements.
Each of the Securities Account Control Agreements provides the Administrative
Agent with “control” (as such term is used in Articles 8 and 9 of the Uniform
Commercial Code) over the Securities held in the Securities Account(s) described
or identified therein.
Section 6.25    REIT Status.
For all dates prior to the first date upon which the Parent elects to be
qualified as a REIT, the Parent has been organized and operated in a manner such
that upon its election of REIT status, it shall be treated as a REIT for
purposes of the Internal Revenue Code. For all dates thereafter, the Parent is
qualified as a REIT. The Borrower is a partnership or other disregarded entity
for federal income tax purposes under the Internal Revenue Code. None of the
Subsidiaries of the Parent are taxable REIT subsidiaries, as such term is used
in the Internal Revenue Code.
Section 6.26    Borrowing Base Real Properties.

74

--------------------------------------------------------------------------------


Schedule 6.26 (as updated pursuant to the terms hereof through the delivery of a
Borrowing Base Certificate, including pursuant to Section 8.18) is, in all
material respects, a true and complete list of (i) the street address of each
Borrowing Base Real Property, (ii) the Credit Party which owns or leases,
pursuant to an Eligible Ground Lease, each such Borrowing Base Real Property,
(iii) the facility type of each such Borrowing Base Real Property, (iv) the name
and address of the Approved Manager with respect to such Borrowing Base Real
Property (if such Borrowing Base Real Property is managed by a third-party
property manager), and (iv) the Tenant Leases to which each such Borrowing Base
Real Property is subject, together with the name and addresses of the applicable
Tenants thereunder and the termination dates thereof (other than in the case of
multi-family Borrowing Base Real Properties). Each parcel of real property
identified on Schedule 6.26 is a Real Estate Asset that qualifies as a Borrowing
Base Real Property pursuant to the terms hereof and is subject to a first
priority Lien (subject to Permitted Liens) in favor of the Administrative Agent
(for the benefit of the Lenders). To the extent any such Borrowing Base Real
Property is leased by a Credit Party pursuant to an Eligible Ground Lease, (i)
such Eligible Ground Lease is in full force and effect and remains unmodified
except to the extent expressly permitted by Section 7.15(b)(vii); (ii) except as
expressly permitted by Section 7.15(b)(vii), no rights in favor of the
applicable Credit Party lessee have been waived, canceled or surrendered; (iii)
except as expressly permitted by Section 7.15, no election or option under such
Eligible Ground Lease has been exercised by the Credit Party ground lessee
(other than options to renew or extend the term thereof); (iv) all rental and
other charges due and payable thereunder have been paid in full (except to the
extent such payment is not yet overdue subject to applicable cure or grace
periods); (v) no Credit Party is in default under such Eligible Ground Lease
(beyond any applicable cure or grace periods) which would permit the applicable
ground lessor to terminate or exercise any other remedy with respect to the
applicable Eligible Ground Lease, nor has any Credit Party received any notice
of default with respect to such Eligible Ground Lease that has not been
delivered to the Administrative Agent pursuant to Section 7.15(b)(viii); (vi) to
the knowledge of the Credit Parties, the ground lessor under such Eligible
Ground Lease is not in default with respect to its material obligations
thereunder; (vii) a true and correct copy of such Eligible Ground Lease
(together with any amendments, modifications, restatements or supplements
thereof) has been delivered to the Administrative Agent; and (viii) there exist
no adverse claims as to the applicable Credit Party's title or right to
possession of the leasehold premises referenced in such Eligible Ground Lease.
Section 6.27    Borrowing Base Securities.
Schedule 6.27 (as updated pursuant to the terms hereof through the delivery of a
Monthly Borrowing Base Securities Certificate or otherwise pursuant to Section
8.18) is, in all material respects, a true and complete list of all Approved
Securities included in the Borrowing Base as Borrowing Base Securities, setting
forth (i) the number of shares of each Approved Security owned by the Borrower,
and (ii) the name and address of the securities intermediary and the account
number of the Securities Account in which such shares of such Approved
Securities are held. All of the shares of Approved Securities identified on
Schedule 6.27 qualify as Borrowing Base Securities pursuant to the terms hereof
and are subject to a first priority Lien (subject only to applicable Permitted
Liens) in favor of the Administrative Agent (for the benefit of the Lenders).
Section 7    AFFIRMATIVE COVENANTS
Each Credit Party covenants and agrees that until the date on which the
Revolving Obligations shall have been paid in full or otherwise satisfied (other
than with respect to contingent indemnification obligations for which no claim
has been made and Letters of Credit that have been Cash Collateralized or
otherwise backstopped (including by “grandfathering” into one or more future
credit agreements) and other obligations of the Credit Parties hereunder or
under any other Credit Document which, by their express terms, survive such
payment in full or satisfaction), and the Commitments hereunder shall have
expired or been terminated (such date, the “Termination Date”), such Credit
Party shall perform, and shall cause each of its Subsidiaries to perform, all
covenants in this Section 7.
Section 7.1    Financial Statements and Other Reports.
The Borrower will deliver, or will cause to be delivered, to the Administrative
Agent:
(a)    Quarterly Financial Statements for the Parent and its Subsidiaries.
Within sixty (60) days after the end of each Fiscal Quarter of each Fiscal Year
(excluding the fourth Fiscal Quarter), the consolidated

75

--------------------------------------------------------------------------------


balance sheets of the Parent and its Subsidiaries as at the end of such Fiscal
Quarter and the related consolidated statements of income, stockholders' equity
and cash flows of the Parent and its Subsidiaries for such Fiscal Quarter and
for the period from the beginning of the then current Fiscal Year to the end of
such Fiscal Quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year,
all in reasonable detail and consistent in all material respects with the manner
of presentation as of the Closing Date, together with a Financial Officer
Certification with respect thereto;
(b)    Audited Annual Financial Statements for the Parent and its Subsidiaries.
Upon the earlier of the date that is one hundred twenty (120) days after the end
of each Fiscal Year of the Borrower or the date such information is filed with
the SEC, (i) the consolidated balance sheets of the Parent and its Subsidiaries
as at the end of such Fiscal Year and the related consolidated statements of
income, stockholders' equity and cash flows of the Parent and its Subsidiaries
for such Fiscal Year, setting forth in each case in comparative form the
corresponding figures for the previous Fiscal Year, in reasonable detail and
consistent in all material respects with the manner of presentation as of the
Closing Date, together with a Financial Officer Certification with respect
thereto; and (ii) with respect to such consolidated financial statements a
report thereon of KPMG LLP or other independent certified public accountants of
recognized national standing selected by the Borrower, which report shall be
unqualified as to going concern and scope of audit, and shall state that such
consolidated financial statements fairly present, in all material respects, the
consolidated financial position of the Parent and its Subsidiaries as at the
dates indicated and the results of their operations and their cash flows for the
periods indicated in conformity with GAAP applied on a basis consistent with
prior years (except as otherwise disclosed in such financial statements) and
that the examination by such accountants in connection with such consolidated
financial statements has been made in accordance with generally accepted
auditing standards);
(c)    Compliance Certificate; Borrowing Base Certificate; Quarterly Operating
Statements for Borrowing Base Real Properties; Monthly Certification of
Borrowing Base Securities Value.
(i)    Together with each delivery of the financial statements pursuant to
clauses (a) and (b) of Section 7.1, a duly completed Compliance Certificate;
(ii)    As soon as available, and in any event within sixty (60) days after the
end of each Fiscal Quarter of each Fiscal Year (including the fourth Fiscal
Quarter), (A) a duly completed Borrowing Base Certificate, and (B) quarterly
operating statements (including a profit and loss summary showing the operating
condition) for each of the then-existing Borrowing Base Real Properties; and
(iii)    As soon as available, and in any event within ten (10) days after the
end of each calendar month of each calendar year, (A) a duly completed Monthly
Borrowing Base Securities Certificate, and (B) copies of monthly statements,
calculations or other evidence reasonably satisfactory to the Administrative
Agent demonstrating the Borrowing Base Securities Value of the Borrowing Base
Securities and the Aggregate Borrowing Base Securities Value Amount as of the
last day of such month just ended;
(d)    Annual Budget. As soon as available, but in any event on or prior to
January 1st of each calendar year, and in each case reasonably acceptable to the
Administrative Agent an annual operating budget consisting of statements of
income or operations and cash flows and other information for the Parent and its
Subsidiaries and each of the Borrowing Base Real Properties supporting pro forma
covenant compliance calculations hereunder, for the Fiscal Year of Borrower
beginning on such 1st day of January (including the Fiscal Year in which the
Revolving Commitment Termination Date shall occur). In addition, as soon as
available, but in any event on or prior to January 31st of each calendar year,
Borrower will deliver to the Administrative Agent and the Lenders statements
reflecting actual capital expenditures for each of the Borrowing Base Real
Properties, in each case for the most recent Fiscal Year then ended;
(e)    Information Regarding Collateral. Each Credit Party will furnish to the
Administrative Agent prompt written notice of any change (i) in such Credit
Party's legal name, (ii) in such Credit Party's corporate structure, or (iii) in
such Credit Party's Federal Taxpayer Identification Number;

76

--------------------------------------------------------------------------------


(f)    Securities and Exchange Commission Filings. Promptly after the same are
filed, copies of all annual, regular, periodic and special reports and
registration statements that the Parent may file or be required to file with the
SEC under Section 13 or 15(d) of the Exchange Act, provided that any documents
required to be delivered pursuant to this Section 7.1(f) shall be deemed to have
been delivered on the date (i) on which the Parent posts such documents, or
provides a link thereto on the Parent's website; or (ii) on which such documents
are posted on the Borrower's behalf on Debtdomain or another relevant website,
if any to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent); provided further that: (x) upon written request by the Administrative
Agent, the Borrower shall deliver paper copies of such documents to the
Administrative Agent for further distribution to each Lender until a written
request to cease delivering paper copies is given by the Administrative Agent
and (y) the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents and, upon written
request by the Administrative Agent, provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents.
Notwithstanding anything to the contrary, as to any information contained in
materials furnished pursuant to this Section 7.1(f), the Borrower shall not be
separately required to furnish such information under Sections 7.1(a) or (b)
above or pursuant to any other requirement of this Agreement or any other Credit
Document.
(g)    Notice of Default and Material Adverse Effect. Promptly upon any
Authorized Officer of any Credit Party obtaining knowledge (i) of any condition
or event that constitutes a Default or an Event of Default or that notice has
been given to any Credit Party with respect thereto; (ii) that any Person has
given any notice to any Credit Party or any of its Subsidiaries or taken any
other action with respect to any event or condition set forth in Section 9.1(b),
or (iii) the occurrence of any Material Adverse Effect, a certificate of its
Authorized Officers specifying the nature and period of existence of such
condition, event or change, or specifying the notice given and action taken by
any such Person and the nature of such claimed Event of Default, Default, event
or condition or change, and what action the Credit Parties have taken, are
taking and propose to take with respect thereto;
(h)    ERISA. (i) Promptly upon becoming aware of the occurrence of or
forthcoming occurrence of any ERISA Event, a written notice specifying the
nature thereof, what action any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates has taken, is taking or proposes to take with
respect thereto and, when known, any action taken or threatened in writing by
the Internal Revenue Service, the Department of Labor or the PBGC with respect
thereto; and (ii) (1) promptly upon reasonable request of the Administrative
Agent, copies of each Schedule B (Actuarial Information) to the annual report
(Form 5500 Series) filed by any Credit Party, any of its Subsidiaries or any of
their respective ERISA Affiliates with respect to each Pension Plan; and (2)
promptly after their receipt, copies of all notices received by any Credit
Party, any of its Subsidiaries or any of their respective ERISA Affiliates from
a Multiemployer Plan sponsor concerning an ERISA Event;
(i)    [Reserved].
(j)    Securities and Exchange Commission Investigations. Promptly, and in any
event within ten (10) Business Days after receipt thereof by any Credit Party or
any Subsidiary thereof, copies of each notice or other correspondence received
from the Securities and Exchange Commission (or comparable agency in any
applicable non-U.S. jurisdiction) concerning any investigation or possible
investigation or other inquiry by such agency regarding financial or other
operational results of any Credit Party or any Subsidiary thereof; and
(k)    Other Information. (i) Promptly upon their becoming available, to the
extent not otherwise delivered under this Section 7.1, copies of all financial
statements, reports, notices and proxy statements and other communications
(other than account statements of security holders) sent or made available
generally by the Parent to its security holders acting in such capacity or by
any Subsidiary of the Parent to its security holders, if any, other than the
Parent or another Subsidiary of the Parent, provided that no Credit Party shall
be required to deliver to the Administrative Agent or any Lender the minutes of
any meeting of its Board of

77

--------------------------------------------------------------------------------


Directors, and (ii) such other information and data with respect to the Parent
or any of its Subsidiaries as from time to time may be reasonably requested by
the Administrative Agent or the Required Lenders.
Each notice pursuant to clauses (g) and (h) of this Section 7.1 shall be
accompanied by a statement of an Authorized Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower and/or the other applicable Credit Party has taken and proposes to take
with respect thereto. Each notice pursuant to Section 7.1(g) shall describe with
particularity any and all provisions of this Agreement and any other Credit
Document that have been breached.
Section 7.2    Existence.
Each Credit Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect (a) its existence under the laws of
its jurisdiction of formation or organization, and (b) all rights and
franchises, licenses and permits required in connection with its business,
except in either case to the extent the failure to do so would not reasonably be
expected to result in a Material Adverse Effect; provided, however, that nothing
in this Section 7.2 shall prevent any Credit Party or any of its Subsidiaries
from consummating any transaction permitted by Section 8.10 or not constituting
an Asset Sale hereunder.
Section 7.3    Payment of Taxes and Claims.
Each Credit Party will, and will cause each of its Subsidiaries to, pay (a) all
federal, state and other material taxes imposed upon it or any of its properties
or assets or in respect of any of its income, businesses or franchises before
any penalty or fine accrues thereon and (b) all material claims (including
claims for labor, services, materials and supplies) for sums that have become
due and payable and that by law have or may become a Lien upon any of its
properties or assets, prior to the time when any penalty or fine shall be
incurred with respect thereto; provided, no such tax or claim need be paid if it
is being contested in good faith by appropriate proceedings promptly instituted
and diligently conducted, so long as (i) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP shall have been made
therefor, and (ii) in the case of a tax or claim which has or may become a Lien
against any of the Collateral, such contest proceedings conclusively operate to
stay the sale of any portion of the Collateral to satisfy such tax or claim. The
Borrower will not, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than the Borrower or any Subsidiary).
Section 7.4    Maintenance of Properties.
Each Credit Party will, and will cause each of its Subsidiaries to, maintain or
cause to be maintained in good repair, working order and condition all material
properties used or useful in the business of any Credit Party and its
Subsidiaries and from time to time will make or cause to be made all appropriate
repairs, renewals and replacements thereof, except (i) for ordinary wear and
tear and casualty and condemnation and (ii) to the extent the failure to do so
would not reasonably be expected to have a Material Adverse Effect.
Section 7.5    Insurance.
(a)    The Credit Parties will maintain or cause to be maintained, with insurers
meeting the criteria specified in clause (d) below, property insurance, such
public liability insurance, third party property damage insurance with respect
to liabilities, losses or damage in respect of the assets, properties and
businesses of the each Credit Party and its Subsidiaries as may customarily be
carried or maintained under similar circumstances by Persons engaged in similar
businesses, in each case in such amounts, with such deductibles, covering such
risks and otherwise on such terms and conditions as shall be customary for such
Persons; provided that the Parent, the Borrower and each of its Subsidiaries
shall maintain at all times pollution legal liability insurance with coverage
amounts equal to or greater than, deductibles no greater than, and otherwise
with terms and conditions no less favorable to the Lenders than, the pollution
legal liability insurance in effect as of the Closing Date.
(b)    Without limiting the generality of the foregoing, each of the Parent, the
Borrower and its respective Subsidiaries will maintain or cause to be
maintained, at its (or their) sole expense:

78

--------------------------------------------------------------------------------


(i)    property insurance with respect to all insurable property located at or
on or constituting a part of such Borrowing Base Real Property, against loss or
damage by fire, lightning, windstorm, explosion, hail, tornado and such
additional hazards as are presently included in “Special Form (also known as
“all-risk”) coverage and against any and all acts of terrorism and such other
insurable hazards as the Administrative Agent may require, in an amount not less
than 100% of the full replacement cost, including the cost of debris removal,
without deduction for depreciation and sufficient to prevent the applicable
Credit Parties and the Administrative Agent from becoming a coinsurer, such
insurance to be in “builder's risk” completed value (non-reporting) form during
and with respect to any construction on or with respect to such Borrowing Base
Real Property;
(ii)    flood insurance with respect to each Borrowing Base Real Property that
is a Flood Hazard Property, if any, that is located in a community that
participates in the National Flood Insurance Program, in each case in compliance
with any applicable regulations of the FRB;
(iii)    general liability insurance, on an "occurrence" basis, against claims
for “personal injury” liability, including bodily injury, death or property
damage liability, for the benefit of the applicable Credit Party as named
insured and the Administrative Agent as additional insured;
(iv)    statutory workers' compensation insurance with respect to any work on or
about such Borrowing Base Real Property (including employer's liability
insurance, if required by the Administrative Agent), covering all employees of
the applicable Credit Party and/or its applicable Subsidiaries and any
contractor;
(v)    if there is a general contractor, commercial general liability insurance,
including products and completed operations coverage, and in other respects
similar to that described in clause (iv) above, for the benefit of the general
contractor as named insured and the applicable Credit Party and the
Administrative Agent as additional insureds, in addition to statutory workers'
compensation insurance with respect to any work on or about the premises
(including employer's liability insurance, if required by the Administrative
Agent), covering all employees of the general contractor and any contractor; and
(vi)    such other insurance (and related endorsements) as may from time to time
be required by the Administrative Agent (including but not limited to soft cost
coverage, automobile liability insurance, business interruption insurance or
delayed rental insurance, boiler and machinery insurance, earthquake insurance
(if then customarily carried by owners of premises similarly situated), wind
insurance, sinkhole coverage, and/or permit to occupy endorsement) and against
other insurable hazards or casualties which at the time are commonly insured
against in the case of premises similarly situated, due regard being given to
the height, type, construction, location, use and occupancy of buildings and
improvements.
(c)    All insurance policies obtained by any Credit Party with respect to or in
connection with any Borrowing Base Real Property shall be issued and maintained
in amounts and with deductibles, limits and retentions and in forms reasonably
satisfactory to the Administrative Agent, and shall require not less than thirty
(30) days' prior written notice to the Administrative Agent of any cancellation
of coverage.
(d)    All insurance companies providing coverage pursuant to clauses (a) or (b)
of this Section 7.5 or any other general coverage required pursuant to any Loan
Documents must be licensed to do business in the state in which the applicable
Borrowing Base Real Property is located and must have an A.M. Best Company
financial and performance ratings of A-:IX or better (or such lower financial
and/or performance ratings approved by the Administrative Agent, from time to
time and on a case-by-case basis, in its reasonable discretion).
(e)    All insurance policies maintained, or caused to be maintained, by any
Credit Party or its applicable Subsidiaries with respect to any Borrowing Base
Real Property, except for general liability insurance, shall provide that each
such policy shall be primary without right of contribution from any other
insurance that may be carried by such Credit Party or its applicable
Subsidiaries or the Administrative Agent and that all of the provisions thereof,
except the limits of liability, shall operate in the same manner as if there
were a separate policy covering each insured.

79

--------------------------------------------------------------------------------


(f)    If any insurer which has issued a policy of title, hazard, liability or
other insurance required pursuant to this Section 7.5 or any other provision of
any Credit Document becomes insolvent or the subject of any petition, case,
proceeding or other action pursuant to any debtor relief law, or if in the
Administrative Agent's opinion the financial responsibility of such insurer is
or becomes inadequate, such Credit Party shall, in each instance promptly upon
its discovery thereof or upon the request of the Administrative Agent therefor,
and at the Credit Party's expense, promptly obtain and deliver (or cause to be
obtained and delivered) to the Administrative Agent a like policy (or, if and to
the extent permitted by the Administrative Agent, acceptable evidence of
insurance) issued by another insurer, which insurer and policy meet the
requirements of this Section 7.5 or any other provision of any Credit Document,
as the case may be.
(g)    Without limiting the discretion of the Administrative Agent with respect
to required endorsements to insurance policies, all such policies for loss of or
damage to any Borrowing Base Real Property shall contain a standard mortgagee
clause (without contribution) naming the Administrative Agent as mortgagee with
loss proceeds payable to the Administrative Agent notwithstanding (i) any act,
failure to act or negligence of or violation of any warranty, declaration or
condition contained in any such policy by any named or additional insured; (ii)
the occupation or use of such Borrowing Base Real Property for purposes more
hazardous than permitted by the terms of any such policy; (iii) any foreclosure
or other action by the Administrative Agent under the Credit Documents; or (iv)
any change in title to or ownership of such Borrowing Base Real Property or any
portion thereof, such proceeds to be held for application as provided in the
Credit Documents.
(h)    Certificates of insurance (or such other evidence of insurance as may be
acceptable to the Administrative Agent) evidencing insurance coverage in
compliance with this Section 7.5 shall be delivered to the Administrative Agent
on the Closing Date and, in the case of insurance policies with respect to any
Real Estate Asset that is a Borrowing Base Real Property (other than the
mortgagee title insurance policy with respect to such Real Estate Asset), on or
before the date that such Real Estate Asset is first included as a Borrowing
Base Real Property, with all premiums fully paid current. The applicable Credit
Party shall pay (or cause to be paid) all renewal or other premiums on policies
required hereunder as they become due and payable. Each applicable Credit Party
shall deliver (or cause the applicable insurance company to deliver) additional
certificates of insurance (or such other evidence of insurance as may be
acceptable to the Administrative Agent) promptly following the renewal of any
such policy (or the obtaining of any substitute policy) in accordance with this
Section 7.5.
(i)    If any loss occurs at any time when the applicable Credit Party has
failed to perform the covenants and agreements set forth in this Section 7.5
with respect to any insurance payable because of loss sustained to any part of
the premises whether or not such insurance is required by the Administrative
Agent, then the Administrative Agent shall nevertheless be entitled to the
benefit of all insurance covering the loss and held by or for the applicable
Credit Party, to the same extent as if it had been made payable to the
Administrative Agent.
(j)    Upon any foreclosure of any Mortgage or transfer of title to all or any
portion of any Borrowing Base Real Property in extinguishment of the whole or
any part of the Obligations, all of the applicable Credit Party's right, title
and interest in and to the insurance policies referred to in this Section 7.5
with respect to such Borrowing Base Real Property (including unearned premiums)
and all proceeds payable thereunder shall thereupon vest in the purchaser at
foreclosure or other such transferee, to the extent permissible under such
policies.
(k)    During the continuance of any Event of Default, the Administrative Agent
shall have the right (but not the obligation) to make proof of loss for, settle
and adjust any claim under, and receive the proceeds of, all insurance for loss
of or damage to any Borrowing Base Real Property, regardless of whether or not
such insurance policies are required by the Administrative Agent, and the
reasonable expenses incurred by the Administrative Agent in the adjustment and
collection of insurance proceeds shall be a part of the Obligations and shall be
due and payable to the Administrative Agent on demand. So long as no Event of
Default then exists, the applicable Credit Party shall have the exclusive right
to make proof of loss for, settle and adjust any claim under, and receive the
proceeds of, all insurance for loss of or damage to any Borrowing Base Real
Property. The Administrative Agent shall not be, under any circumstances, liable
or responsible for failure to collect or exercise diligence in the collection of
any of such proceeds or for the obtaining, maintaining or adequacy of any
insurance or for failure to see to the proper application of any amount paid
over to any Credit Party. Any such proceeds received by the Administrative Agent
shall, after deduction

80

--------------------------------------------------------------------------------


therefrom of all reasonable expenses actually incurred by the Administrative
Agent, including attorneys' fees, at the Administrative Agent's option be (i)
released to the applicable Credit Party, or (ii) applied (upon compliance with
such terms and conditions as may be required by the Administrative Agent ) to
repair or restoration, either partly or entirely, of the Borrowing Base Real
Property so damaged, or (iii) applied to the payment of the Obligations in such
order and manner as the Administrative Agent, in its sole discretion, may elect,
whether or not due (provided, that to the extent any such proceeds are applied
to any portion of the outstanding principal or interest on any of the Loans,
such proceeds shall be applied to all such Loans on a pro rata basis). In any
event, the unpaid portion of the Obligations shall remain in full force and
effect and the payment thereof shall not be excused.
(l)    Each Credit Party shall at all times comply in all material respects with
the requirements of the insurance policies required hereunder and of the issuers
of such policies and of any board of fire underwriters or similar body as
applicable to or affecting any Borrowing Base Real Property.
Section 7.6    Inspections.
Each Credit Party will, and will cause each of its Subsidiaries to, permit
representatives and independent contractors of the Administrative Agent (or any
Lender solely if accompanying the Administrative Agent) to visit and inspect any
of its properties, to conduct field audits, to examine its corporate, financial
and operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (in the presence of an officer of the Borrower if
an Event of Default does not then exist), all at the expense of the Borrower and
at such reasonable times during normal business hours, upon reasonable advance
notice to the Borrower; provided, however, that (a) so long as no Event of
Default exists, (i) the Administrative Agent shall not exercise its rights under
this Section 7.6 more often than two (2) times during any Fiscal Year, and (ii)
the Borrower shall not be obligated to pay for more than one (1) such inspection
per Fiscal Year and any such compensation shall be subject to the limits in
Section 11.2, and (b) when an Event of Default exists, the Administrative Agent
(or any of their respective representatives or independent contractors) may do
any of the foregoing at the expense of the Borrower at any time during normal
business hours and without advance notice.
Section 7.7    Lenders Meetings.
The Borrower will, upon the request of the Administrative Agent or the Required
Lenders, participate in a meeting of the Administrative Agent and the Lenders
once during each Fiscal Year to be held at the Borrower's corporate offices (or
at such other location as may be agreed to by the Borrower and the
Administrative Agent) or via telephonic conference at such time as may be agreed
to by the Borrower and the Administrative Agent.
Section 7.8    Compliance with Laws and Material Contracts.
Each Credit Party will comply, and shall cause each of its Subsidiaries and all
other Persons, if any, on or occupying any Facilities to comply, with (a) the
Patriot Act and OFAC rules and regulations, (b) all other Applicable Laws and
(c) all Material Contracts, noncompliance with, with respect to clauses (b) and
(c), would reasonably be expected to have a Material Adverse Effect.
Section 7.9    Use of Proceeds.
The Credit Parties will use the proceeds of the Credit Extensions for (a)
working capital, capital expenditures, payment of dividends and redemptions, and
other lawful corporate purposes (including property acquisitions), and (b) to
pay transaction fees, costs and expenses related to credit facilities
established pursuant to this Agreement and the other Credit Documents, in each
case not in contravention of Applicable Laws or of any Credit Document. No
portion of the proceeds of any Credit Extension shall be used in any manner that
causes or might cause such Credit Extension or the application of such proceeds
to violate Regulation T, Regulation U or Regulation X of the FRB as in effect
from time to time or any other regulation thereof or to violate the Exchange
Act.
Section 7.10    Environmental Matters.

81

--------------------------------------------------------------------------------


(a)    Environmental Disclosure. Each Credit Party will deliver to the
Administrative Agent and the Lenders with reasonable promptness, such documents
and information as from time to time may be reasonably requested by the
Administrative Agent or any Lender, which, if no Event of Default shall have
occurred and be continuing, shall be no more frequently than once per Fiscal
Year.
(b)    Hazardous Materials Activities, Etc. The Borrower shall promptly take,
and shall cause each of its Subsidiaries promptly to take, any and all actions
necessary to (i) cure any violation of applicable Environmental Laws by such
Credit Party or its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect, and (ii) respond to any Environmental Claim against
such Credit Party or any of its Subsidiaries and discharge any obligations it
may have to any Person thereunder where failure to do so would reasonably be
expected to have a Material Adverse Effect.
Section 7.11    [Reserved].
Section 7.12    Collateral.
(a)    Capital Stock. The Borrower and each other Credit Party shall cause (i)
one hundred percent (100%) of the issued and outstanding Capital Stock of each
Domestic Subsidiary that owns or holds, directly or indirectly, any interest in
any Borrowing Base Property and (ii) sixty-five percent (65%) (or such greater
percentage that (A) could not reasonably be expected to cause the undistributed
earnings of such Foreign Subsidiary as determined for United States federal
income tax purposes to be treated as a deemed dividend to such Foreign
Subsidiary's United States parent and (B) could not reasonably be expected to
cause any material adverse tax consequences) of the issued and outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg. Section
1.956-2(c)(2)) and 100% of the issued and outstanding Capital Stock not entitled
to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2)) of each
Foreign Subsidiary that owns or holds, directly or indirectly, any interest in
any Borrowing Base Property to be subject at all times to a first priority Lien
(subject to any Permitted Lien) in favor of the Administrative Agent, for the
benefit of the Lenders, pursuant to the terms and conditions of the Collateral
Documents, together with any filings and deliveries or other items reasonably
requested by the Administrative Agent necessary in connection therewith (to the
extent not delivered on the Closing Date) to perfect the security interests
therein, all in form and substance reasonably satisfactory to the Administrative
Agent.
(b)    Borrowing Base Real Properties; Mortgages. The Borrower and each other
Credit Party shall cause (i) all real property interests related to the
Borrowing Base Real Properties, and (ii) all personal property related to such
Borrowing Base Real Properties, in each case owned or held by any Credit Party
(including, without limitation, any and all construction drawings, construction
plans and architectural renderings relating thereto and any leases, rents,
leasing agreements, and, unless such agreements expressly prohibit the grant of
a security interest in such Credit Party's rights thereunder, management
contracts and franchise agreements (whether or not any such property is included
in the real property interests covered under clause (i))), other than vehicles
subject to certificates of title, to, in each case, be subject at all times to
first priority (subject only to Permitted Liens), perfected and, in the case of
the real property interests in each Borrowing Base Real Property, title insured
Liens in favor of the Administrative Agent to secure the Obligations pursuant to
the terms and conditions of the Mortgages and the other Collateral Documents,
including, with respect to any such Borrowing Base Real Property acquired
subsequent to the Closing Date, such other additional security documents as the
Administrative Agent shall request (including additional Mortgages or other
Collateral Documents, appropriate UCC-1 financing statements, opinions of
counsel to such Person (which shall cover, among other things, the legality,
validity, binding effect and enforceability of the documentation referred to
above and the perfection of the Administrative Agent's Liens thereunder)), all
in form, content and scope reasonably satisfactory to the Administrative Agent.
Notwithstanding anything in this clause (b) to the contrary, no Credit Party
shall be required to enter into any deposit account control agreement or
securities account control agreement or take any other action with respect to
deposit accounts or securities accounts (except as provided in clause (c) with
respect to the Borrowing Base Securities and otherwise to the extent provided in
Section 2.15 and other provisions of this Agreement regarding Cash Collateral).

82

--------------------------------------------------------------------------------


(c)    Borrowing Base Securities; Pledge and Security Agreements; Securities
Account Control Agreements. The Borrower and each other Credit Party shall cause
all shares of Securities constituting Borrowing Base Securities (and all
proceeds of such Securities, including cash proceeds and additional Approved
Securities acquired with the proceeds thereof in accordance with Section
8.18(c)(ii)) to be subject at all times to first priority (subject only to
applicable Permitted Liens), perfected Liens in favor of the Administrative
Agent to secure the Obligations pursuant to the terms and conditions of the
Pledge and Security Agreements, the related Securities Account Control
Agreements and the other Collateral Documents.
(d)    Indemnity; Costs and Expenses. The Borrower and each other Credit Party
shall indemnify and/or reimburse (as applicable) the Administrative Agent for
any and all reasonable, documented out-of-pocket costs, expenses, claims, fees
or other amounts paid or incurred by the Administrative Agent to the extent paid
or incurred in connection with the filing or recording of any documents,
agreement or instruments related to the Collateral, the protection of any of the
Collateral, its rights and interests therein or any Credit Party's underlying
rights and interests therein or the enforcement of any of its other rights with
respect to the Collateral; provided, that the reimbursement and indemnity
obligations set forth in this clause (d) shall be in addition to and in
furtherance of all other reimbursement or indemnity obligations of the Credit
Parties (including the Borrower) referenced herein or in any other Credit
Document.
Section 7.13    Books and Records.
Each Credit Party will keep proper books of record and account in which true and
correct entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Parent in conformity with GAAP.
Section 7.14    Additional Subsidiaries.
Within thirty (30) days after the acquisition or formation of any Subsidiary (or
in the case of clause (b) below, such later date, with the written consent of
the Administrative Agent), the Borrower and the other Credit Parties shall:
(a)    notify the Administrative Agent thereof in writing, together with the (i)
jurisdiction of formation, (ii) number of shares of each class of Capital Stock
outstanding, (iii) number and percentage of outstanding shares of each class
owned (directly or indirectly) by the Borrower or any other Credit Party and
(iv) number and effect, if exercised, of all outstanding options, warrants,
rights of conversion or purchase and all other similar rights with respect
thereto; and
(b)    if such Subsidiary is a Domestic Subsidiary (other than an Excluded
Domestic Subsidiary), (i) cause such Person to become a Guarantor by executing
and delivering to the Administrative Agent a Guarantor Joinder Agreement or such
other documents as the Administrative Agent shall deem appropriate for such
purpose, and (ii) deliver to the Administrative Agent documents of the types
referred to in Sections 5.1(b) and (d) and favorable opinions of counsel to such
Person (which shall cover, among other things, the legality, validity, binding
effect and enforceability of the documentation referred to in the immediately
foregoing clause (i)), all in form, content and scope reasonably satisfactory to
the Administrative Agent.
Notwithstanding the foregoing, no such Subsidiary shall be required to become a
Guarantor hereunder if such Subsidiary (I) is an Excluded Domestic Subsidiary,
or (II) is expressly prohibited in writing from guaranteeing Indebtedness of any
other Person pursuant to (x) a provision in any document, instrument or
agreement evidencing Indebtedness or other material agreement of such
Subsidiary, (y) a provision of such Subsidiary's Organizational Documents to the
extent required by another holder of the Capital Stock of such Subsidiary in
connection with the formation thereof or (z) a provision of such Subsidiary's
Organizational Documents, which provision was included in such Organizational
Document or such other document, instrument or agreement as an express condition
to the extension of Indebtedness to such Subsidiary by any of a third party
creditor providing the subject financing, any other third-party guarantor
thereof or any rating agency in respect thereof, or was included in such
Organizational Documents in contemplation of such Subsidiary's entering into any
such Indebtedness or other material agreement; provided, that if (A) any
Subsidiary qualifying as an Excluded Domestic Subsidiary as of the date of its
acquisition or formation ceases

83

--------------------------------------------------------------------------------


to qualify as an Excluded Domestic Subsidiary, or (B) the applicable prohibition
against guaranteeing Indebtedness of any other Person shall no longer be in
effect with respect to a Subsidiary that is or was not required to become a
Guarantor under clause (II) above, the Credit Parties shall promptly notify the
Administrative Agent that such Subsidiary no longer qualifies as an Excluded
Domestic Subsidiary or that such prohibition is no longer in effect with respect
to such Subsidiary (as applicable), and the Credit Parties shall, within thirty
(30) days after the date that such Subsidiary ceases to so qualify or such
prohibition is no longer in effect with respect to such Subsidiary (or such
later date, in each case, with the written consent of the Administrative Agent),
cause such Subsidiary to become a Guarantor in accordance with the provisions of
clause (b) of this Section 7.14 (unless, in the case of a Subsidiary previously
subject to a prohibition against guaranteeing Indebtedness, such Subsidiary
otherwise qualifies as an Excluded Domestic Subsidiary thereafter).
Without limiting the foregoing, as a condition to the inclusion of any Real
Estate Asset owned by such Subsidiary in the Borrowing Base (if such Subsidiary
is not already a Guarantor or is an Excluded Domestic Subsidiary or is not
otherwise required to become a Guarantor pursuant hereto), the Borrower and the
other Credit Parties shall cause such Subsidiary to become a Guarantor and
deliver such documents as are required in connection therewith in accordance
with the foregoing clause (b), in each case on or before the earlier of (A) the
date on which such Real Estate Asset owned by such Subsidiary is included in any
calculation (pro forma or otherwise) of the Borrowing Base and (B) the deadline
for the delivery of the next Borrowing Base Certificate.
Section 7.15    Borrowing Base Real Properties Subject to Eligible Ground
Leases.
  
The Borrower (and each applicable Credit Party) shall, with respect to each
Borrowing Base Real Property subject to an Eligible Ground Lease:
(a)    Make all payments and otherwise perform in all material respects all
obligations in respect of each such Eligible Ground Lease and keep each such
Eligible Ground Lease in full force and effect and not allow any such Eligible
Ground Lease to lapse or be terminated or any rights to renew any such Eligible
Ground Lease to be forfeited or cancelled, notify the Administrative Agent of
any default by any party with respect to any such Eligible Ground Lease and
cooperate with the Administrative Agent in all respects to cure any such
default, except, in any case, where the failure to do so would not be reasonably
likely to have a Material Adverse Effect.
(b)    Without limiting the foregoing, with respect to each Eligible Ground
Lease related to any Borrowing Base Real Property:
(i)    pay when due the rent and other amounts due and payable thereunder
(subject to applicable cure or grace periods);
(ii)    timely perform and observe all of the material terms, covenants and
conditions required to be performed and observed by it as tenant thereunder
(subject to applicable cure or grace periods);
(iii)    do all things necessary to preserve and keep unimpaired such Eligible
Ground Lease and its material rights thereunder;
(iv)    not waive, excuse or discharge any of the material obligations of the
ground lessor or other obligor thereunder;
(v)    diligently and continuously enforce the material obligations of the
ground lessor or other obligor thereunder;

84

--------------------------------------------------------------------------------


(vi)    not do, permit or suffer any act, event or omission which would result
in a default thereunder (or which, with the giving of notice or the passage of
time, or both, would constitute a default thereunder), in each case which would
permit the applicable ground lessor to terminate or exercise any other remedy
with respect to such Eligible Ground Lease;
(vii)    cancel, terminate, surrender, modify or amend any of the provisions of
any such Eligible Ground Lease or agree to any termination, amendment,
modification or surrender thereof if the effect of such cancellation,
termination, surrender, modification, amendment or agreement is to (A) shorten
the term of such Eligible Ground Lease, (B) increase the rent payable under such
Eligible Ground Lease, (C) increase the purchase price under any purchase option
concerning the property included in and subject to such Eligible Ground Lease,
(D) modify the gross or net leasable area subject to such Eligible Ground Lease,
(E) transfer to the ground lessee any costs and/or expenses previously paid by
the ground lessor under such Eligible Ground Lease, (F) terminate (or grant the
ground lessor additional rights to unilaterally terminate) such Eligible Ground
Lease, or (G) subordinate the rights of the applicable Credit Party under such
Eligible Ground Lease to any property manager or any other Person, in each case
without the prior written consent of the Administrative Agent;
(viii)    deliver to the Administrative Agent all default and other material
notices received by it or sent by it under the applicable Eligible Ground Lease;
(ix)    upon Administrative Agent's reasonable written request, provide to
Administrative Agent any information or materials relating to such Eligible
Ground Lease and evidencing such Credit Party's due observance and performance
of its material obligations thereunder;
(x)    not permit or consent to the subordination of such Eligible Ground Lease
to any mortgage or other leasehold interest of the premises related thereto;
(xi)    execute and deliver (to the extent permitted to do so under such
Eligible Ground Lease), upon the reasonable request of the Administrative Agent,
any documents, instruments or agreements as may be required to permit the
Administrative Agent to cure any default under such Eligible Ground Lease;
(xii)    provide to Administrative Agent written notice of its intention to
exercise any option or renewal or extension rights with respect to such Eligible
Ground Lease or easement at least thirty (30) days prior to the expiration of
the time to exercise such right or option and duly exercise any renewal or
extension option with respect to any such Eligible Ground Lease or easement
(either consistent with such notice or upon the direction of the Administrative
Agent); provided, that each Credit Party further hereby appoints the
Administrative Agent its attorney-in-fact, coupled with an interest, to execute
and deliver, for and in the name of such Person, all instruments, documents or
agreements necessary to extend or renew any such Eligible Ground Lease;
(xiii)    not treat, in connection with the bankruptcy or other insolvency
proceedings of any ground lessor or other obligor, any Eligible Ground Lease as
terminated, cancelled or surrendered pursuant to the Bankruptcy Code without the
Administrative Agent's prior written consent;
(xiv)    in connection with the bankruptcy or other insolvency proceedings of
any ground lessor or other obligor, ratify the legality, binding effect and
enforceability of the applicable Eligible Ground Lease as against the applicable
Credit Party within the applicable time period therefor in such proceedings,
notwithstanding any rejection by such ground lessor or trustee, custodian or
receiver related thereto;
(xv)    provide to the Administrative Agent not less than thirty (30) days prior
written notice of the date on which the applicable Credit Party shall apply to
any court or other governmental authority for authority or permission to reject
the applicable Eligible Ground Lease in the event that there shall

85

--------------------------------------------------------------------------------


be filed by or against any Credit Party any petition, action or proceeding under
the Bankruptcy Code or any similar federal or state law; provided, that the
Administrative Agent shall have the right, but not the obligation, to serve upon
the applicable Credit Party within such thirty (30) day period a notice stating
that (A) the Administrative Agent demands that such Credit Party assume and the
assign the relevant Eligible Ground Lease to the Administrative Agent subject to
and in accordance with the Bankruptcy Code and (B) the Administrative Agent
covenants to cure or provide reasonably adequate assurance thereof with respect
to all defaults susceptible of being cured by the Administrative Agent and of
future performance under the applicable Eligible Ground Lease; provided,
further, that if the Administrative Agent serves such notice upon the applicable
Credit Party, such Credit Party shall not seek to reject the applicable
agreement and shall promptly comply with such demand;
(xvi)    permit the Administrative Agent (at its option), during the continuance
of any Event of Default, to (i) perform and comply with all obligations under
the applicable Eligible Ground Lease; (ii) do and take such action as the
Administrative Agent deems necessary or desirable to prevent or cure any default
by such Credit Party under such Eligible Ground Lease and (iii) enter in and
upon the applicable premises related to such Eligible Ground Lease to the extent
and as often as the Administrative Agent deems necessary or desirable in order
to prevent or cure any default under the applicable Eligible Ground Lease;
(xvii)    during the continuance of an Event of Default, in the event of any
arbitration, court or other adjudicative proceedings under or with respect to
any such Eligible Ground Lease, permit the Administrative Agent (at its option)
to exercise all right, title and interest of the applicable Credit Party in
connection with such proceedings; provided, that (i) each Credit Party hereby
irrevocably appoint the Administrative Agent as its attorney-in-fact (which
appointment shall be deemed coupled with an interest) to exercise such right,
interest and title and (ii) the Borrower and the other Credit Parties shall bear
all costs, fees and expenses related to such proceedings; provided, further,
that each Credit Party hereby further agrees that the Administrative Agent shall
have the right, but not the obligation, to proceed in respect of any claim,
suit, action or proceeding relating to the rejection of any of the Eligible
Ground Leases referenced above by the relevant ground lessor or obligor as a
result of bankruptcy or similar proceedings (including, without limitation, the
right to file and prosecute all proofs of claims, complaints, notices and other
documents in any such bankruptcy case or similar proceeding); and
(xviii)    deliver to the Administrative Agent (and, if it has the ability
pursuant to the subject Eligible Ground Lease, cause the applicable ground
lessor under such Eligible Ground Lease to deliver to the Administrative Agent)
an estoppel certificate from the ground lessor in relation to such Eligible
Ground Lease in form and substance acceptable to the Administrative Agent, in
its reasonable discretion, and, in any case, setting forth (A) the name of
lessee and lessor under the Eligible Ground Lease; (B) that such Eligible Ground
Lease is in full force and effect and has not been modified except to the extent
Administrative Agent has received notice of such modification; (C) that no
rental and other payments due thereunder are delinquent as of the date of such
estoppel; and (D) whether such Person knows of any actual or alleged defaults or
events of default under the applicable Eligible Ground Lease as of the date of
such estoppel;
provided, that each applicable Credit Party hereby agrees to execute and deliver
to Administrative Agent, within ten (10) Business Days of any request therefor,
such documents, instruments, agreements, assignments or other conveyances
reasonably requested by the Administrative Agent in connection with or in
furtherance of any of the provisions set forth above or the rights granted to
the Administrative Agent in connection therewith.
Section 7.16    Additional Appraisals.
The Credit Parties hereby acknowledge and agree that the Administrative Agent
shall have the right, in its discretion, to obtain, at the sole expense of the
Borrower, a new or updated Appraisal with respect to any of the Borrowing Base
Real Properties to the extent that the most recently delivered Appraisal with
respect to such Borrowing Base Real

86

--------------------------------------------------------------------------------


Property is more than twelve (12) calendar months old; provided, without
limiting the foregoing right of the Administrative Agent, so long as no Event of
Default shall then exist, the Administrative Agent shall, within fifteen (15)
Business Days following the written request of the Borrower and at the sole cost
and expense of the Borrower, order new or updated Appraisals for any of the
Borrowing Base Real Properties to the extent that the most recently delivered
Appraisal related to any such Borrowing Base Real Property is more than six (6)
calendar months old. In addition, to the extent the Administrative Agent incurs
any out-of-pocket costs or expenses related to any new or updated Appraisal
provided for in this Section 7.16, the Borrower shall reimburse the
Administrative Agent promptly following written demand (accompanied by
reasonable documentation evidencing such out-of-pocket costs or expenses) in the
amount of such out-of-pocket costs or expenses. As such new or updated
Appraisals are obtained and approved by the Administrative Agent, such
Appraisals shall, immediately upon such approval, be used in the determination
of the Borrowing Base Real Property Value of the applicable Borrowing Base Real
Property.
Section 7.17    REIT Status.
 
The Parent and the Borrower will, and will cause each of their respective
Subsidiaries to, operate their businesses at all times so as to satisfy all
requirements necessary for the Parent to qualify as a REIT, and the Parent shall
elect to be qualified as a REIT in connection with the filing of the Parent's
tax returns for the Fiscal Year ended December 31, 2013. From and after the date
upon which the Parent elects to be qualified as a REIT, the Parent will maintain
its status, and such election to be treated, as a REIT. The Borrower shall at
all times be a partnership or other disregarded entity for federal income tax
purposes under the Internal Revenue Code.
Section 7.18    Leasing Matters Regarding Borrowing Base Real Properties.
The Borrower and each of the other applicable Credit Parties will comply with
the following requirements in connection with Tenant Leases regarding Borrowing
Base Real Properties:
(a)    Any Material Leases with respect to any Borrowing Base Real Property
entered into after such Real Estate Asset is first included as a Borrowing Base
Real Property (other than extensions or renewals of existing Material Leases
pursuant to options provided therein at the sole discretion of the Tenant with
respect thereto or otherwise on substantially similar or better terms to the
applicable existing Material Leases), shall be subject to the prior approval of
the Administrative Agent, as to the economic terms only, which approval shall
not be unreasonably withheld. All renewals of Material Leases (other than
extensions or renewals of existing Material Leases pursuant to options provided
therein or otherwise on substantially similar or better terms to the applicable
existing Material Lease) and all new Material Leases executed after such Real
Estate Asset is first included as a Borrowing Base Real Property shall provide
for rental rates and other economic terms and conditions substantially
consistent with or better than then-current market rates and conditions. Unless
otherwise approved by the Administrative Agent, in its reasonable discretion,
all Tenant Leases with respect to a particular Borrowing Base Real Property
executed after such Real Estate Asset is first included as a Borrowing Base Real
Property (other than extensions or renewals of existing Tenant Leases pursuant
to options provided therein or otherwise on substantially similar or better
terms to the applicable existing Tenant Leases) shall provide that they are
subordinate to the Mortgage encumbering the related Borrowing Base Real Property
and that the tenant agrees, subject to appropriate provisions for
non-disturbance to the extent the tenant is not in default thereunder, to attorn
to the Administrative Agent or any purchaser at a sale by foreclosure or power
of sale. Without limiting the foregoing, if reasonably requested by the
Administrative Agent, the Borrower (or the applicable Credit Party with respect
to such Borrowing Base Real Property) shall use commercially reasonable efforts
to cause the Tenant under each new Material Lease to deliver to the
Administrative Agent an estoppel certificate and an SNDA with respect to such
Material Lease.
(b)    For purposes of clarification, no approval or consent of the
Administrative Agent or any of the Lenders is required for any new Tenant
Leases, or Tenant Lease renewals or modifications, in each case executed after
such Real Estate Asset is first included as a Borrowing Base Real Property, if
such Tenant Lease is not a Material Lease.

87

--------------------------------------------------------------------------------


(c)    Except as otherwise agreed to by the Administrative Agent (which such
agreement shall not be unreasonably withheld, conditioned or delayed), the
Borrower (or the applicable Credit Party with respect to such Borrowing Base
Real Property) (i) shall observe and perform the material obligations imposed
upon the landlord under the Tenant Leases in a commercially reasonable manner;
(ii) (x) except as otherwise provided in the following clauses (y) or (z), shall
enforce the terms, covenants and conditions contained in each Tenant Lease
against the Tenant thereunder in a commercially reasonable manner, (y) may amend
or waive the terms, covenants and conditions contained in the Tenant Leases
(other than the material or economic terms of a Material Lease) in a
commercially reasonable manner, and (z) may amend or waive any of the material
or economic terms of any Material Lease with the prior consent of the
Administrative Agent, such consent not to be unreasonably withheld; (iii) shall
not collect any of the rents from Tenant Leases more than three (3) months in
advance (other than security deposits); and (iv) shall not execute any other
assignment of lessor's interest in the Tenant Leases or the rents from Tenant
Lease (except as contemplated hereby or by the other Credit Documents).
(d)    With regard to any action described in this Section 7.18 for which the
Administrative Agent's consent is required, the Administrative Agent's consent
will not be unreasonably withheld, conditioned or delayed, and the
Administrative Agent shall respond to any such action within ten (10) Business
Days after request for approval thereof has been made by the applicable Credit
Party. In the event that the Administrative Agent fails to notify such Credit
Party that the Administrative Agent either approves such request or disapproves
such request within ten (10) Business Days after receipt thereof, the action
which was the subject of said request shall be deemed approved. Promptly
following execution and delivery of any Material Lease relating to a Borrowing
Base Real Property, the Borrower or the applicable Credit Party that is a party
to such Material Lease shall deliver a copy of said Material Lease to the
Administrative Agent.
Section 7.19    Post-Closing Covenants.


The Borrower agrees to deliver each of the items identified in the following
table to the Administrative Agent within the time periods set forth therein for
such item (or such later date as the Administrative Agent determines in its
reasonable discretion):




Description of Item:
 
To Be Delivered By:
Duly-completed Schedule 6.21 (Insurance Coverage), in form and substance
reasonably acceptable to the Administrative Agent
 
May 6, 2013
Fully-executed (other than by the Administrative Agent) counterparts of the
State Street Securities Account Control Agreement
 
May 6, 2013



Section 8    NEGATIVE COVENANTS
Each Credit Party covenants and agrees that until the Termination Date, such
Credit Party shall perform, and shall cause each of its Subsidiaries to perform,
all covenants in this Section 8.
Section 8.1    Indebtedness.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or guaranty, or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, other than:
(a)    the Obligations;
(b)    Indebtedness of any Credit Party or any Subsidiary of any Credit Party to
any other Credit Party or any other such Subsidiary so long as any such
Indebtedness owing by any Credit Party to any Subsidiary which is not a Credit
Party shall be subordinated to the Obligations on terms reasonably satisfactory
to the Administrative Agent;

88

--------------------------------------------------------------------------------


(c)    Guarantees;
(d)    Indebtedness existing on the Closing Date and described in Schedule 8.1,
together with any Permitted Refinancing thereof;
(e)    Indebtedness with respect to (x) Capital Leases and (y) purchase money
Indebtedness, and any Permitted Refinancing thereof; provided, in the case of
clause (x), that any such Indebtedness shall be secured only by the asset
subject to such Capital Lease, and, in the case of clause (y), that any such
Indebtedness shall be secured only by the asset acquired in connection with the
incurrence of such Indebtedness; provided further that the sum of the aggregate
principal amount of any Indebtedness under this clause (e) shall not exceed at
any time $1,000,000;
(f)    Indebtedness in respect of any Swap Contract that is entered into in the
ordinary course of business to hedge or mitigate risks to which any Credit Party
or any of its Subsidiaries is exposed in the conduct of its business or the
management of its liabilities (it being acknowledged by the Credit Parties that
a Swap Contract entered into for speculative purposes or of a speculative nature
is not a Swap Contract entered into in the ordinary course of business to hedge
or mitigate risks);
(g)    Indebtedness arising in connection with the financing of insurance
premiums in the ordinary course of business;
(h)    cash management obligations and other Indebtedness in respect of
endorsements for collection or deposit, netting services, overdraft protections
and similar arrangements, in each case, in connection with deposit accounts in
the ordinary course of business;
(i)    Indebtedness representing deferred compensation to officers, directors,
employees of the Borrower and its Subsidiaries;
(j)    Recourse Indebtedness of any Credit Party secured by a Lien on any asset
or assets of such Credit Party in an aggregate amount not to exceed 10% of Total
Asset Value at any time (excluding Obligations of the Credit Parties secured by
Liens under the Collateral Documents); provided, no such secured Recourse
Indebtedness (other than Obligations of the Credit Parties hereunder and under
the other Credit Documents) shall be permitted under this clause (j) until and
unless Total Asset Value is greater than $200,000,000;
(k)    Indebtedness under letters of credit, bank guaranties or similar
instruments in support of obligations of the Credit Parties in respect of
workers compensation, unemployment insurance and other types of social security,
or to secure the performance by the Credit Parties of tenders, statutory
obligations, surety and appeal bonds, bids, leases, performance and return of
money bonds and other similar obligations, to the extent incurred in the
ordinary course of business of the Credit Parties;
(l)    Indebtedness in the form of indemnification, adjustment of purchase or
acquisition price, earn-out or similar obligations arising under agreements of a
Credit Party or any Subsidiary thereof, in each case incurred or assumed in
connection with the acquisition or disposition of any business or assets, to the
extent such acquisition or disposition is not prohibited under this Agreement;
(m)    Indebtedness consisting of customary indemnification and expense
reimbursement obligations incurred in the ordinary course of business and not in
connection with Indebtedness for money borrowed;
(n)    Indebtedness of the Borrower and its Subsidiaries in respect of letters
of credit for which such Person's reimbursement obligations have been cash
collateralized in full; and
(o)    Non-Recourse Indebtedness of any Subsidiaries that are not, and are not
required to be, Credit Parties hereunder, so long as the Borrower shall be in
compliance, on a pro forma basis after giving effect to such Non-Recourse
Indebtedness, with the financial covenants set forth in Sections 8.8(a) and (b),
recomputed

89

--------------------------------------------------------------------------------


as of the last day of the most recently ended Fiscal Quarter of the Borrower for
which financial statements have been delivered pursuant to Section 7.1.
Section 8.2    Liens.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, create, incur, assume or permit to exist any Lien on or with
respect to any property or asset of any kind (including any document or
instrument in respect of goods or accounts receivable) of any Credit Party or
any of its Subsidiaries, whether now owned or hereafter acquired, created or
licensed or any income, profits or royalties therefrom, or file or permit the
filing of, or permit to remain in effect, any financing statement or other
similar notice of any Lien with respect to any such property, asset, income,
profits or royalties under the UCC of any State or under any similar recording
or notice statute or under any Applicable Laws related to intellectual property,
except:
(a)    Liens in favor of the Administrative Agent for the benefit of the holders
of the Obligations granted pursuant to any Credit Document;
(b)    Liens for Taxes not overdue or for Taxes if obligations with respect to
such Taxes are being contested in good faith by appropriate proceedings promptly
instituted and diligently conducted;
(c)    statutory Liens of landlords, banks, carriers, warehousemen, mechanics,
repairmen, workmen and materialmen, and other Liens imposed by law (other than
any such Lien imposed pursuant to Section 430(k) of the Internal Revenue Code or
Section 303(k) or 4068 of ERISA that would constitute an Event of Default under
Section 9.1(j)), in each case incurred in the ordinary course of business (i)
for amounts not yet overdue, or (ii) for amounts that are overdue and that are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by GAAP
shall have been made for any such contested amounts;
(d)    Liens incurred in the ordinary course of business in connection with
workers' compensation, unemployment insurance and other types of social
security, or to secure the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, government contracts, trade contracts,
performance and return‑of‑money bonds and other similar obligations (exclusive
of obligations for the payment of borrowed money or other Indebtedness), so long
as no foreclosure, sale or similar proceedings have been commenced with respect
to any portion of the Collateral on account thereof;
(e)    easements, rights‑of‑way, restrictions, encroachments, and other minor
encumbrances, defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the ordinary conduct of the
business of any Credit Party or any of its Subsidiaries, including, without
limitation, all encumbrances shown on any policy of title insurance in favor of
the Administrative Agent with respect to any Real Estate Asset;
(f)    any interest or title of a lessor or sublessor under any lease of real
estate not prohibited hereunder (including the interests of any ground lessor
under an Eligible Ground Lease respecting any Borrowing Base Real Property);
(g)    Liens solely on any cash earnest money deposits made by any Credit Party
or any of its Subsidiaries in connection with any letter of intent, or purchase
agreement permitted hereunder;
(h)    purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;
(i)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

90

--------------------------------------------------------------------------------


(j)    any zoning or similar law or right reserved to or vested in any
governmental office or agency to control or regulate the use, operation or
development of any real property;
(k)    licenses of patents, trademarks and other intellectual property rights
granted by any Credit Party or any of its Subsidiaries in the ordinary course of
business and not interfering in any respect with the ordinary conduct of the
business of such Credit Party or such Subsidiary;
(l)    Liens existing as of the Closing Date and described in Schedule 8.2;
(m)    Liens securing purchase money Indebtedness and Capital Leases to the
extent permitted pursuant to Section 8.1(e); provided, any such Lien shall
encumber only the asset acquired with the proceeds of such Indebtedness or the
assets subject to such Capital Lease, respectively;
(n)    Liens in favor of the Issuing Bank or the Swingline Lender on cash
collateral securing the obligations of a Defaulting Lender to fund risk
participations hereunder;
(o)    Liens consisting of judgment or judicial attachment liens relating to
judgments which do not constitute an Event of Default hereunder;
(p)    licenses (including licenses of Intellectual Property), sublicenses,
leases or subleases granted to third parties in the ordinary course of business;
(q)    Liens in favor of collecting banks under Section 4-210 of the UCC;
(r)    Liens (including the right of set-off) in favor of a bank or other
depository institution arising as a matter of law encumbering deposits;
(s)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods in the ordinary course of business;
(t)    Liens that are contractual rights of set-off included in any account
agreement (i) relating to the establishment of depository relationships with
banks in the ordinary course of business and not given in connection with the
issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts of
the Credit Parties and their Subsidiaries to permit satisfaction of overdraft or
similar obligations incurred in the ordinary course of business of the Credit
Parties and their Subsidiaries, or (iii) governing any brokerage or securities
accounts established in the ordinary course of business of the Credit Parties
and their Subsidiaries;
(u)    rights or interests of a buyer in or with respect to assets pursuant to a
purchase and sale agreement or similar agreement in respect of any Asset Sale
that is not otherwise prohibited hereunder;
(v)    rights of insurance carriers in or with respect to deposits made by any
Credit Party or any Subsidiary thereof in the ordinary course of business to
secure liability of such Credit Party or Subsidiary to insurance carriers, and
Liens on insurance policies and the proceeds thereof securing financing of the
premiums with respect thereto;
(w)    Liens on cash collateral that secures any letter of credit permitted
under Section 8.1(n); and
(x)    Liens securing Recourse Indebtedness and Non-Recourse Indebtedness of any
Credit Party or any Subsidiary thereof (including any Foreign Subsidiary and any
Excluded Domestic Subsidiary) to the extent such secured Recourse Indebtedness
or Non-Recourse Indebtedness is permitted pursuant to Section 8.1.
Section 8.3    No Further Negative Pledges.

91

--------------------------------------------------------------------------------


No Credit Party shall, nor shall it permit any of its Subsidiaries to, be bound
by any Negative Pledge; provided, however, that this Section 8.3 shall not
prohibit (i) an agreement (x) evidencing Indebtedness which such Credit Party or
such Subsidiary may create, incur, assume, or permit or suffer to exist under
Section 8.1, (y) which Indebtedness is secured by a Lien permitted to exist
under Section 8.2, and (z) which prohibits the creation of any other Lien on
only the property securing such Indebtedness as of the date such agreement was
entered into, (ii) any Permitted Lien or any document or instrument governing
any Permitted Lien; provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (iii) customary
restrictions and conditions contained in any agreement relating to the
disposition of any property or assets not prohibited under Section 8.10 pending
the consummation of such disposition, and (iv) customary provisions restricting
assignments, subletting or other transfers contained in leases, licenses, joint
venture agreements and similar agreements entered into in the ordinary course of
business.
Section 8.4    Restricted Payments.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, declare
or make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except that:
(a)    each Subsidiary of the Borrower may make Restricted Payments to the
Borrower, and the Borrower and each other Subsidiary of the Parent may make
Restricted Payments to the Parent;
(b)    the Borrower and each Subsidiary may declare and make dividend payments
or other distributions payable solely in the Capital Stock of such Person;
(c)    the Borrower may make Restricted Payments to Parent solely to the extent
necessary to permit Parent to make Restricted Payments on its own behalf in lieu
of issuing fractional shares in connection with the exercise of warrants,
options or other securities convertible into or exchangeable for Capital Stock
of Parent, subject to the limitations with respect to such Restricted Payments
set forth in Section 8.8(d); and
(d)    the Credit Parties and the other Consolidated Parties (if any) shall be
permitted to make other Restricted Payments, subject to the limitations with
respect to such Restricted Payments set forth in Section 8.8(d).
Section 8.5    Burdensome Agreements.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, enter
into, or permit to exist, any Contractual Obligation that encumbers or restricts
the ability of any such Person to (i) pay dividends or make any other
distributions to the Borrower or other Credit Party on its Capital Stock or with
respect to any other interest or participation in, or measured by, its profits,
(ii) pay any Indebtedness or other obligation owed to the Borrower or any other
Credit Party, (iii) make loans or advances to the Borrower or any other Credit
Party, (iv) sell, lease or transfer any of its property to the Borrower or any
other Credit Party, (v) pledge its property pursuant to the Credit Documents or
any renewals, refinancings, exchanges, refundings or extension thereof or (vi)
act as a Credit Party pursuant to the Credit Documents or any renewals,
refinancings, exchanges, refundings or extension thereof, except (in respect of
any of the matters referred to in clauses (i)-(vi) above) for (1) this Agreement
and the other Credit Documents, (2) any document or instrument governing
Indebtedness incurred pursuant to Section 8.1(e), Section 8.1(j) or Section
8.1(o); provided that any such restriction contained therein relates only to the
asset or assets constructed or acquired in connection therewith or financed and
secured thereby, (3) any Permitted Lien or any document or instrument governing
any Permitted Lien, provided that any such restriction contained therein relates
only to the asset or assets subject to such Permitted Lien, (4) customary
restrictions and conditions contained in any agreement relating to the sale of
any property permitted under Section 8.10 pending the consummation of such sale,
(5) by reason of customary provisions restricting assignments, subletting or
other transfers contained in leases, licenses, joint venture agreements and
similar agreements entered into in the ordinary course of business, (6) that are
or were created by virtue of any transfer of, agreement to transfer or option or
right with respect to, any property, assets or Capital Stock consummated or
entered into in the ordinary course of business and not otherwise prohibited
under this Agreement or (7) in connection with a sale of assets in the ordinary
course of business which will result in the occurrence of the Termination Date.

92

--------------------------------------------------------------------------------


Section 8.6    Investments.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, make or own any Investment in any Person, including any joint
venture and any Foreign Subsidiary, except:
(a)    Investments in cash and Cash Equivalents and deposit accounts or
securities accounts in connection therewith;
(b)    Investments owned as of the Closing Date in any Subsidiary or
Unconsolidated Affiliate, and Investments in any Subsidiary formed or acquired
after the Closing Date (to the extent such Subsidiary is a Guarantor, or becomes
a Guarantor in accordance with Section 7.14(b));
(c)    intercompany loans and Guarantees to the extent permitted under
Section 8.1;
(d)    Investments existing on the Closing Date and described on Schedule 8.6;
(e)    Investments in Real Estate Assets (other than Unimproved Land or
Construction-In-Process, Investments in which shall be subject to the
limitations set forth in clause (j) below);
(f)    Investments in Subsidiaries formed or acquired after the Closing Date
that do not own Borrowing Base Real Properties, so long as the Borrower shall be
in compliance, on a pro forma basis after giving effect to such Investment, with
the financial covenants set forth in Section 8.8, recomputed as of the last day
of the most recently ended Fiscal Quarter of the Borrower for which financial
statements have been delivered pursuant to Section 7.1; provided, in no event
shall the aggregate amount of Investments under this clause (f) in Foreign
Subsidiaries and Excluded Domestic Subsidiaries (based on the fair market value
of each such Investment at such time of determination) at any time exceed 15% of
Total Asset Value;
(g)    Investments constituting Swap Contracts permitted by Section 8.1(f);
(h)    Investments constituting accounts or lease receivables, trade debt,
prepayments and deposits, in each case made in the ordinary course of business;
(i)    Investments in the nature of capital expenditures in respect of any fixed
or capital asset, to the extent such capital expenditures constitute normal
replacements and maintenance or other reasonable and customary capital
expenditures made in the ordinary course of the business of the Parent and its
Subsidiaries;
(j)    subject to the following limitations, Investments in the following asset
classes: (i) Capital Stock, the issuer with respect to which is (A) an
Unconsolidated Affiliate (“Class I”), or (B) a REIT or a real estate operating
company (so long as, in the case of a real estate operating company, such real
estate operating company either (x) holds at least 50% of its assets in real
estate or real estate-related operations, or (y) derives at least 50% of its
revenues from real estate or real estate-related operations) (“Class V”), (ii)
Mortgage Receivables (“Class II”), (iii) Construction-In-Process (“Class III”),
and Unimproved Land (“Class IV”): provided, Investments in each of the foregoing
asset classes shall be permitted hereunder only to the extent that the aggregate
amount of all Investments in such class (based on the fair market value of each
such Investment at such time of determination) does not exceed the corresponding
percentage of Total Asset Value set forth below:

93

--------------------------------------------------------------------------------


Class
Investment Type
Maximum Percentage
I
Unconsolidated Affiliates (including any Investments in Unconsolidated
Affiliates permitted under clause (b) above)
15%
II
Mortgage Receivables
20%
III
Construction-In-Process
—%
IV
Unimproved Land
—%
V
Capital Stock (Other than Capital Stock of Subsidiaries or Unconsolidated
Affiliates)
35%



In addition to the foregoing limitations on permitted Investments under this
clause (i), at no time shall (x) the aggregate fair market value of the
Investments in Classes I, II, III and IV above exceed 20.0% of Total Asset
Value, or (II) the aggregate fair market value of the Investments in Classes I,
II, III, IV and V above exceed 50.0% of Total Asset Value.
(k)    Investments in Capital Stock or promissory notes received from
financially troubled account debtors made in the ordinary course of business in
satisfaction or partial satisfaction of the accounts or other obligations of
such account debtors owing to any Credit Party or any Subsidiary thereof, and
upon foreclosure or other exercise of secured party remedies or other transfer
of title with respect to any secured Investment permitted hereunder;
(l)    promissory notes and other non-cash consideration received in connection
with Asset Sales not prohibited by Section 8.10, so long as the aggregate fair
market value of all such promissory notes and other non-cash consideration, when
combined with the aggregate fair market value of all Mortgage Receivables, does
not exceed the percentage of Total Asset Value permitted for Mortgage
Receivables under clause (j) above; and
(m)    deposits of cash made by any Credit Party or Subsidiary thereof in the
ordinary course of business to any landlord or lessor under any lease to secure
the performance of such Credit Party or Subsidiary under such lease.
Notwithstanding the foregoing, in no event shall any Credit Party make any
Investment which results in or facilitates in any manner any Restricted Payment
not otherwise permitted under the terms of Section 8.4.
Section 8.7    Use of Proceeds.
No Credit Party shall use the proceeds of any Credit Extension of the Loans
except pursuant to Section 7.9.
Section 8.8    Financial Covenants.
No Credit Party shall:
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any Fiscal Quarter of the Borrower to be greater than 0.60 to 1.00.
(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio as of the end of any Fiscal Quarter of the Borrower ending
on and after December 31, 2013 to be less than 1.50 to 1.00.
(c)    Tangible Net Worth. Permit Tangible Net Worth as of the end of any Fiscal
Quarter of the Borrower ending on and after the Initial Maturity Date to be less
than $125,000,000.
(d)    Distribution Limitation. Permit, nor shall any Subsidiary of any Credit
Party permit, for any given four (4) calendar quarter period of the Consolidated
Parties, the aggregate amount of Restricted Payments made by

94

--------------------------------------------------------------------------------


the Consolidated Parties to the holders of their Capital Stock (excluding any
such holders of Capital Stock which are Credit Parties) during such period to
exceed the FFO Distribution Allowance for such period; provided, that to the
extent no Event of Default under Sections 9.1(a), (f) or (g) is continuing or
will result from same, each Credit Party and each other Subsidiary shall be
permitted to make Restricted Payments to the Borrower and the Borrower shall be
permitted to make Restricted Payments to Parent (and the Borrower may make any
corresponding Restricted Payments to the holders (other than the Parent) of
limited partnership units in the Borrower, based on such holders' individual
percentage ownership of Capital Stock in the Borrower), in each case to permit
the Parent to make Restricted Payments to the holders of the Capital Stock in
the Parent to the extent necessary to maintain Parent's status as a REIT or to
enable the Parent to avoid payment of any Tax for any calendar year that could
be avoided by reason of a Restricted Payment by Parent to its equityholders,
with such Restricted Payment by the Parent to be made as and when determined by
Parent, whether during or after the end of, the relevant calendar year, and in
all cases as set forth in a certification to the Administrative Agent from the
chief financial officer of the Parent. In addition, the Parent may at any time
redeem shares of its Capital Stock in accordance with the Share Redemption
Program, provided that (x) such redemption is consummated in accordance with the
terms and conditions of the Share Redemption Program, and (y) the aggregate
amount of redemptions in any calendar year shall not exceed the amount currently
permitted under the Share Redemption Program.
Section 8.9    Capital Expenditures.
The Credit Parties shall not make or become legally obligated to make any
capital expenditures, except to the extent permitted under Section 8.6(i).
Section 8.10    Fundamental Changes; Disposition of Assets; Acquisitions.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, enter
into any Acquisition or transaction of merger or consolidation, or liquidate,
wind‑up or dissolve itself (or suffer any liquidation or dissolution), or make
any Asset Sale, or acquire by purchase or otherwise (other than purchases or
other acquisitions of inventory and materials and the acquisition of equipment
and capital expenditures in the ordinary course of business, subject to Section
8.9) the business, property or fixed assets of, or Capital Stock or other
evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:
(a)    any Subsidiary of the Borrower may be merged with or into the Borrower or
any other Subsidiary, or be liquidated, wound up or dissolved, or all or any
part of its business, property or assets may be conveyed, sold, leased,
transferred or otherwise disposed of, in one transaction or a series of
transactions, to the Borrower or any other Subsidiary; provided, in the case of
such a merger, (i) if the Borrower is party to the merger, the Borrower shall be
the continuing or surviving Person and (ii) if any Guarantor is a party to such
merger, then a Guarantor shall be the continuing or surviving Person;
(b)    Asset Sales, the proceeds of which when aggregated with the proceeds of
all other Asset Sales made within the same Fiscal Year, do not exceed an amount
equal to fifty percent (50.0%) of the Total Asset Value as of the date of any
such Asset Sale; provided, the consideration received for the assets subject to
such Asset Sales shall in all cases be in an amount at least equal to the fair
market value thereof (determined in good faith by the board of directors of the
applicable Credit Party (or similar governing body)); provided, further, in no
event shall any Credit Party or any Subsidiary thereof make any Asset Sale if,
as a result of such Asset Sale, Total Asset Value immediately following such
Asset Sale would be less than fifty percent (50.0%) of the Total Asset Value as
of the last day of the prior Fiscal Year; provided, further, each of the Credit
Parties acknowledges and agrees that the proceeds of any such Asset Sales
permitted hereunder shall not be used to make Restricted Payments other than in
compliance with Sections 8.4 and 8.8(d); and
(c)    Investments made in accordance with Section 8.6.
Section 8.11    Disposal of Subsidiary Interests.

95

--------------------------------------------------------------------------------


Except as otherwise permitted by this Agreement and except for Liens securing
the Obligations, no Credit Party shall, nor shall it permit any of its
Subsidiaries to, (a) directly or indirectly sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
qualify directors if required by Applicable Laws; or (b) permit any of its
Subsidiaries directly or indirectly to sell, assign, pledge or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Credit Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by Applicable Laws.
Section 8.12    Reserved.
    Section 8.13    Transactions with Affiliates and Insiders.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, directly
or indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) with any officer, director or Affiliate of the Borrower or any its
Subsidiaries on terms that are less favorable to the Borrower or such
Subsidiary, as the case may be, than those that might be obtained at the time
from a Person who is not an officer, director or Affiliate of the Borrower or
any of its Subsidiaries; provided, the foregoing restriction shall not apply to
(a) any transaction between or among the Credit Parties; (b) normal and
reasonable compensation and reimbursement of expenses of directors in the
ordinary course of business; (c) compensation and reimbursement of out-of-pocket
expenses, employment and severance arrangements for officers and other employees
entered into in the ordinary course of business; (d) equity issuances by the
Parent not constituting a Change of Control; (e) payments by the Parent
permitted by Section 8.4; and (e) the payment of customary indemnities to
directors, officers and employees in the ordinary course of business.
Section 8.14    Prepayment of Other Funded Debt.
No Credit Party shall, nor shall it permit any of its Subsidiaries to:
(a)    after the issuance thereof, amend or modify (or permit the amendment or
modification of) the terms of any Funded Debt of a Credit Party in a manner
adverse to the interests of the Lenders (including specifically shortening any
maturity or average life to maturity or requiring any payment sooner than
previously scheduled or increasing the interest rate or fees applicable
thereto);
(b)    amend or modify, or permit or acquiesce to the amendment or modification
(including waivers) of, any material provisions of any Subordinated Debt,
including any notes or instruments evidencing any Subordinated Debt and any
indenture or other governing instrument relating thereto;
(c)    make any payment in contravention of the terms of any Subordinated Debt;
or
(d)    except in connection with a refinancing or refunding permitted hereunder,
make any voluntary prepayment, redemption, defeasance or acquisition for value
of (including by way of depositing money or securities with the trustee with
respect thereto before due for the purpose of paying when due), or refund,
refinance or exchange of, any Funded Debt of a Credit Party (other than the
Indebtedness under the Credit Documents, intercompany Indebtedness permitted
hereunder and Indebtedness permitted under Section 8.1(b)).
Without limiting the foregoing, nothing in this Section 8.14 shall be
interpreted or deemed to permit any Credit Party or Subsidiary to incur any
Funded Debt or Subordinated Debt to the extent such Funded Debt or Subordinated
Debt is not otherwise expressly permitted under Section 8.1.
Section 8.15    Conduct of Business.
From and after the Closing Date, the Parent and the Borrower shall not, nor
shall they permit any of their Subsidiaries to, engage in any business other
than the businesses engaged in by the Parent, the Borrower or such Subsidiary,
respectively, on the Closing Date and businesses that are substantially similar,
related or incidental thereto.

96

--------------------------------------------------------------------------------


Section 8.16    Fiscal Year.
No Credit Party shall, nor shall it permit any of its Subsidiaries to change its
Fiscal Year-end from December 31.
Section 8.17    Amendments to Organizational Agreements/Material Agreements.
No Credit Party shall, nor shall it permit any of its Subsidiaries to, amend or
permit any amendments to its Organizational Documents if such amendment would
reasonably be expected to be materially adverse to the Lenders or the
Administrative Agent. No Credit Party shall, nor shall it permit any of its
Subsidiaries to, amend or permit any amendment to, or terminate or waive any
provision of, any Material Contract unless such amendment, termination, or
waiver would not have a material adverse effect on the Administrative Agent or
the Lenders.
Section 8.18    Addition/Removal of Borrowing Base Real Properties and Borrowing
Base Securities.
Neither the Borrower nor any other Credit Party shall request the addition or a
release of any Borrowing Base Real Property or any Borrowing Base Securities
from the Liens established pursuant to the applicable Mortgages, Pledge and
Security Agreements, Securities Account Control Agreements and other Collateral
Documents or add any Real Estate Asset as a Borrowing Base Real Property or any
Approved Securities as Borrowing Base Securities hereunder except in accordance
with the following:
(a)    The Borrower may from time to time amend Schedule 6.26 to add an
additional Real Estate Asset that qualifies as a Borrowing Base Real Property;
provided, no Real Estate Asset shall be included as a Borrowing Base Real
Property in any Compliance Certificate or Borrowing Base Certificate delivered
to the Administrative Agent, on Schedule 6.26 or otherwise in any calculation of
the Borrowing Base unless and until (i) the Borrower has delivered to the
Administrative Agent all of the Borrowing Base Real Property Deliverables with
respect to such Real Estate Asset and such Real Estate Asset otherwise meets all
of the requirements set forth in the definition of “Borrowing Base Real
Property” for inclusion in the Borrowing Base and either (A) the Mortgage
meeting the requirements hereof and encumbering such Real Estate Asset has been
filed or recorded in each filing or recording office that the Administrative
Agent may deem necessary or desirable in its reasonable discretion in order to
create a valid first priority, perfected Lien on the property described therein
in favor of the Administrative Agent for the benefit of the Secured Parties or
(B) the Administrative Agent has received a Mortgage Policy respecting such Real
Estate Asset (which Mortgage Policy shall include “gap” insurance coverage), and
(ii) without limiting the foregoing, the Lenders have approved in writing (or
have been deemed to have approved, in accordance with the provisions of clause
(m) of the definition of “Borrowing Base Real Properties”) the qualification of
such Real Estate Asset as a Borrowing Base Real Property; provided, further, to
the extent the Borrower has delivered to the Administrative Agent and the
Lenders all of the Conditional Approval BBP Deliverables with respect to a
particular Real Estate Asset, the Required Lenders may conditionally approve (or
be deemed to have conditionally approved, in accordance with the provisions of
clause (m) of the definition of “Borrowing Base Real Properties”) the addition
of such Real Estate Asset as a Borrowing Base Property, such conditional
approval to be subject only to the receipt and approval by the Administrative
Agent and the Required Lenders (to the extent subject to Required Lender
approval) of each of the remaining Borrowing Base Real Property Deliverables. In
the case of any conditional approval pursuant to the immediately preceding
sentence, such Real Estate Asset will be included in the Borrowing Base as a
Borrowing Base Real Property only upon (x) receipt and approval by the Required
Lenders (or deemed approval, in accordance with the provisions of clause (m) of
the definition of “Borrowing Base Real Properties”) of the remaining Required
Lender BBP Deliverables and (y) receipt and approval (or deemed approval, in
accordance with the provisions of clause (m) of the definition of “Borrowing
Base Real Properties”) by the Administrative Agent of all remaining Borrowing
Base Real Property Deliverables for such Real Estate Asset (except, in either
case, to the extent the delivery thereof is otherwise waived in writing by the
Administrative Agent and the Required Lenders). In connection with the addition
of any Borrowing Base Real Property following (or in connection with) such
approval by the Administrative Agent and the Required Lenders (as applicable),
the Administrative Agent will, in good faith, review and consider executing
customary documentation not otherwise included in the Borrowing Base Real
Property Deliverables that may be requested by any applicable Approved Manager
with respect to such Borrowing Base Real Property.

97

--------------------------------------------------------------------------------


(b)    The Borrower may from time to time amend Schedule 6.27 to add additional
shares of Approved Securities that qualify as Borrowing Base Securities;
provided, no shares of Approved Securities shall be included as Borrowing Base
Securities in any Compliance Certificate or Monthly Borrowing Base Securities
Certificate, on Schedule 6.27 or otherwise in any calculation of the Borrowing
Base unless (i) the Administrative Agent shall have received an amended Schedule
6.27 reflecting such additional shares of Approved Securities; (ii) to the
extent such Approved Securities are to be acquired with the proceeds from any
Credit Extension or if such Credit Extension otherwise constitutes “purpose
credit” under Regulation U of the FRB, the Borrower and each Lender shall have
delivered a duly completed and executed form FR U-1, along with such other
documentation and certificates as are necessary to comply with Regulation U of
the FRB, and (iii) such Approved Securities constitute Pledged Collateral under
a Pledge and Security Agreement, and are held in a Securities Account that is
subject to a Securities Account Control Agreement, such that the Administrative
Agent shall have a valid, first-priority, perfected Lien on such Approved
Securities.
(c)    Notwithstanding anything contained herein to the contrary, to the extent
that:
(i)    any Real Estate Asset previously-qualifying as a Borrowing Base Real
Property ceases to meet the criteria for qualification as such, such Real Estate
Asset shall be immediately removed from all Borrowing Base-related calculations
contained herein. Without limiting the foregoing, if the Occupancy Rate for all
Borrowing Base Real Properties, on a pooled basis, shall at any time of
determination be less than eighty-five percent (85%), one or more Real Estate
Assets otherwise qualifying as Borrowing Base Real Properties (beginning with
such Real Estate Assets with the lowest individual Occupancy Rates) shall be
immediately removed from all Borrowing Base-related calculations contained
herein until the Occupancy Rate for all remaining Borrowing Base Real Properties
included in such calculations at such time of determination, on a pooled basis,
is equal to or greater than eighty-five percent (85%).
(ii)    any Borrowing Base Securities fail to satisfy any of the Borrowing Base
Securities Approval Conditions or if such Borrowing Base Securities cease to be
owned by the Borrower as a result of one or more trades affecting such Borrowing
Base Securities, such Borrowing Base Securities shall be removed from the
Borrowing Base on the earlier of (x) the date of delivery of the next scheduled
Monthly Borrowing Base Securities Certificate following the date on which such
Borrowing Base Securities failed to satisfy any such Borrowing Base Securities
Approval Conditions or ceased to be owned by the Borrower, or (y) the date on
which such next scheduled Monthly Borrowing Base Securities Certificate is
required to be delivered pursuant to Section 7.1(c). Any such Borrowing Base
Securities removed from the Borrowing Base-related calculations pursuant to this
clause (c)(ii) shall cease to be “Borrowing Base Securities” hereunder on the
earlier of such dates in the foregoing clauses (x) and (y), and Schedule 6.27
attached hereto shall be deemed to have been amended as of the earlier of such
dates in the foregoing clauses (x) and (y) to remove such shares of Approved
Securities from the list of Borrowing Base Securities. In the event any such
Securities (whether or not such Securities qualify as Borrowing Base Securities)
cease to be owned by the Borrower as a result of one or more trades affecting
such Securities, Borrower shall (x) either (A) re-invest the proceeds from the
sale of such Borrowing Base Securities in other Approved Securities (and cause
such additional Approved Securities to constitute Pledged Collateral held in the
applicable Securities Account, subject to a Securities Account Control
Agreement) or (B) cause the cash proceeds from such sale to be held in such
Securities Account and subject to such Securities Account Control Agreement
until the date on which the next scheduled Monthly Borrowing Base Securities
Certificate following the date on which such Borrowing Base Securities ceased to
be owned by the Borrower is actually delivered, or (y) immediately following the
date on which such Borrowing Base Securities cease to be owned by the Borrower
as a result of one or more trades affecting such Borrowing Base Securities,
cause the Credit Parties to be in compliance with all of the covenants contained
in Sections 7 and 8 of this Agreement and with all Borrowing Base-related
limitations on Outstanding Amounts set forth in this Agreement (in which case
Borrower shall deliver to the Administrative Agent an updated Compliance
Certificate with calculations showing the effect of such removal on the
financial covenants contained herein and on any Borrowing Base-related
restrictions on the Outstanding Amounts hereunder).
(d)    The Credit Parties may voluntarily remove any Borrowing Base Real
Property or any Borrowing Base Securities from qualification as such if, and to
the extent that, the Credit Parties shall, immediately following such

98

--------------------------------------------------------------------------------


removal, be in compliance with all of the covenants contained in Sections 7 and
8 of this Agreement and with all Borrowing Base-related limitations on
Outstanding Amounts set forth in this Agreement; provided, for purposes of
clarification, the removal of Borrowing Base Securities from the Borrowing Base
following Borrower's ceasing to own such Borrowing Base Securities as a result
of one or more trades affecting such Borrowing Base Securities shall not be
considered or deemed to be a “voluntary removal” under this clause (d), and the
removal of such Borrowing Base Securities from the Borrowing Base shall be
governed by the provisions set forth in clause (c) above.
(e)    Upon removal of a Borrowing Base Real Property pursuant to clauses (c) or
(d) above, (i) such Real Estate Asset shall immediately cease to be a “Borrowing
Base Real Property” hereunder and Schedule 6.26 shall be immediately amended to
remove such Real Estate Asset from the list of Borrowing Base Real Properties,
(ii) the Borrower shall promptly deliver to the Administrative Agent written
notice of any such voluntary removal or other event or circumstance that results
in such Real Estate Asset previously qualifying as a Borrowing Base Real
Property under clauses (c) or (d) above, as the case may be, ceasing to qualify
as such (provided, that such notification shall be accompanied by an updated
Compliance Certificate with calculations showing the effect of such removal on
the financial covenants contained herein and on any Borrowing Base-related
restrictions on the Outstanding Amounts hereunder), and (iii) if and to the
extent no Default or Event of Default then exists and the Administrative Agent
determines that all information and calculations set forth on such Compliance
Certificate are accurate in all material respects, all Liens in favor of the
Administrative Agent on such Real Estate Asset shall be released promptly by the
Administrative Agent.
(f)    Upon any voluntary removal by the Borrower of any Borrowing Base
Securities from the Borrowing Base pursuant to clause (d) above, (i) Schedule
6.27 shall be amended to remove such shares of Securities from the list of
Borrowing Base Securities as of the date of such removal under clause (d) above,
and (ii) the Borrower shall promptly deliver to the Administrative Agent written
notice of any such voluntary removal of such shares of Approved Securities
previously qualifying as Borrowing Base Securities under clause (d) above
(provided, that such notification shall be accompanied by an updated Compliance
Certificate with calculations showing the effect of such removal on the
financial covenants contained herein and on any Borrowing Base-related
restrictions on the Outstanding Amounts hereunder).
Section 8.19    Property Management Agreements Regarding Borrowing Base Real
Properties.
 
(a)    No Credit Party shall, following the date on which any Real Estate Asset
is first included as a Borrowing Base Real Property, enter into any property
management agreement, or agree to pay any Person any fees or compensation in
connection with the management of all or any portion of such Borrowing Base Real
Property, except with an Approved Manager pursuant to a management agreement
substantially in the form approved by the Administrative Agent prior to the
Closing Date or other form reasonably acceptable to the Administrative Agent, in
which case such Credit Party shall promptly cause such Approved Manager to
execute and deliver to the Administrative Agent an Assignment of Management
Agreement. With respect to each Borrowing Base Real Property subject to a
property management agreement, the Borrower (or the applicable Credit Party with
respect to such Borrowing Base Real Property) shall (i) promptly perform and
observe in a commercially reasonable manner all of the covenants required to be
performed and observed by it under such property management agreement and do all
things necessary (to the extent commercially reasonable) to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly deliver to the
Administrative Agent a copy of any notice of default or other material notice
under such property management agreement received by the Borrower (or the
applicable Credit Party with respect to such Borrowing Base Real Property) from
the Approved Manager party thereto (including any notice that the Approved
Manager intends to terminate such property management agreement or that the
Approved Manager otherwise intends to discontinue its management of such
Borrowing Base Real Property); and (iii) promptly enforce in a commercially
reasonable manner the performance and observance of all of the covenants
required to be performed and observed by such Approved Manager under such
property management agreement.
(b)    No Credit Party shall, without the prior written consent of the
Administrative Agent (which consent shall not be unreasonably withheld,
conditioned or delayed): (i) surrender, terminate or cancel any property
management agreement or otherwise replace any Approved Manager or enter into any
other management agreement with respect

99

--------------------------------------------------------------------------------


to any Borrowing Base Real Property, except in accordance with clause (a) of
this Section 8.19; (ii) reduce or consent to the reduction of the term of any
such property management agreement; (iii) increase or consent to the increase of
the amount of any charges or management fees under any such property management
agreement; or (iv) otherwise modify, change, supplement, alter or amend, or
waive or release any of its rights and remedies under, any property management
agreement if such modification, change, supplement, alteration, amendment,
waiver or release would be adverse to the interests of the Lenders in any
material respect.
Section 9    EVENTS OF DEFAULT; Remedies; Application of Funds.
Section 9.1    Events of Default.
If any one or more of the following conditions or events shall occur:
(a)    Failure to Make Payments When Due. Failure by any Credit Party to pay
(i) the principal of any Loan when due, whether at stated maturity, by
acceleration or otherwise; (ii) within one (1) Business Day of when due any
amount payable to the Issuing Bank in reimbursement of any drawing under a
Letter of Credit; or (iii) within three (3) Business Days of when due any
interest on any Loan or any fee or any other amount due hereunder; or
(b)    Default in Other Agreements. (i) Failure of any Credit Party or any of
its Subsidiaries to pay when due any principal of or interest on or any other
amount payable in respect of one or more items of (x) Recourse Indebtedness
(other than Indebtedness referred to in Section 8.1(a)) in an aggregate
principal amount equal to or greater than the lesser of (A) 10% of Total Asset
Value at such time and (B) $15,000,000, or (y) Non-Recourse Indebtedness in an
aggregate principal amount equal to or greater than the lesser of (A) 20% of
Total Asset Value at such time and (B) $50,000,000, in each case beyond the
grace or cure period, if any, provided therefor; or (ii) breach or default by
any Credit Party with respect to any other term of (1) one or more items of
Indebtedness in the aggregate principal amounts referred to in clauses (i)(x) or
(i)(y) above, or (2) any loan agreement, mortgage, indenture or other agreement
relating to such item(s) of Indebtedness, in each case beyond the grace or cure
period, if any, provided therefor, if the effect of such breach or default is to
cause, or to permit the holder or holders of that Indebtedness (or a trustee on
behalf of such holder or holders), to cause, that Indebtedness to become or be
declared due and payable (or subject to a compulsory repurchase or redeemable)
prior to its stated maturity or the stated maturity of any underlying
obligation, as the case may be; or
(c)    Breach of Certain Covenants. Failure of any Credit Party to perform or
comply with any term or condition contained in Section 7.1, Section 7.2(a),
Section 7.5, Section 7.9, Section 7.12, Section 7.14, Section 7.15 (to the
extent such failure would permit the ground lessor under the applicable Eligible
Ground Lease to terminate such Eligible Ground Lease), Section 7.17, Section
7.19, or Section 8; or
(d)    Breach of Representations, etc. Any representation, warranty,
certification or other statement made or deemed made by any Credit Party in any
Credit Document or in any statement or certificate at any time given by any
Credit Party or any of its Subsidiaries in writing pursuant hereto or thereto or
in connection herewith or therewith shall be false in any material respect as of
the date made or deemed made; or
(e)    Other Defaults Under Credit Documents. Any Credit Party shall default in
the performance of or compliance with any term contained herein or any of the
other Credit Documents, other than any such term referred to in any other
Section of this Section 9.1, and such default shall not have been remedied or
waived within thirty (30) days after the earlier of (i) an Authorized Officer of
such Borrower becoming aware of such default, or (ii) receipt by the Borrower of
notice from the Administrative Agent or any Lender of such default; or
(f)    Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A court of
competent jurisdiction shall enter a decree or order for relief in respect of
any Credit Party or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or Debtor Relief Laws now or hereafter in effect, which decree
or order is

100

--------------------------------------------------------------------------------


not stayed; or any other similar relief shall be granted under any applicable
federal or state law; or (ii) an involuntary case shall be commenced against any
Credit Party or any of its Subsidiaries under the Bankruptcy Code or other
Debtor Relief Laws now or hereafter in effect; or a decree or order of a court
having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian or other officer having similar
powers over any Credit Party or any of its Subsidiaries, or over all or a
substantial part of its property, shall have been entered; or there shall have
occurred the involuntary appointment of an interim receiver, trustee or other
custodian of any Credit Party or any of its Subsidiaries for all or a
substantial part of its property; or a warrant of attachment, execution or
similar process shall have been issued against any substantial part of the
property of any Credit Party or any of its Subsidiaries, and any such event
described in this clause (ii) shall continue for sixty (60) days without having
been dismissed, bonded or discharged; or
(g)    Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Any Credit Party
or any of its Subsidiaries shall have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or other
Debtor Relief Laws now or hereafter in effect, or shall consent to the entry of
an order for relief in an involuntary case, or to the conversion of an
involuntary case to a voluntary case, under any such law, or shall consent to
the appointment of or taking possession by a receiver, trustee or other
custodian for all or a substantial part of its property; or any Credit Party or
any of its Subsidiaries shall make any assignment for the benefit of creditors;
or (ii) any Credit Party or any of its Subsidiaries shall be unable, or shall
fail generally, or shall admit in writing its inability, to pay its debts as
such debts become due; or the board of directors (or similar governing body) of
any Credit Party or any of its Subsidiaries or any committee thereof shall adopt
any resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 9.1(f); or
(h)    Judgments and Attachments. (i) Any one or more money judgments, writs or
warrants of attachment or similar process involving an aggregate amount at any
time in excess of $5,000,000 (to the extent not adequately covered by insurance
as to which a solvent and unaffiliated insurance company has acknowledged
coverage) shall be entered or filed against any Credit Party or any of its
Subsidiaries or any of their respective assets and shall remain undischarged,
unvacated, unbonded or unstayed for a period of sixty (60) days; provided, to
the extent such money judgments, writs or warrants of attachment or similar
process arise out of or relate solely to Recourse Indebtedness of any Credit
Party or Credit Parties, the existence of such money judgments, writs or
warrants of attachment or similar process shall not constitute an Event of
default hereunder unless the aggregate amount of such money judgments, writs or
warrants of attachment or similar process at any time shall exceed $15,000,000;
or (ii) any non-monetary judgment or order shall be rendered against any Credit
Party or any of its Subsidiaries that would reasonably be expected to have a
Material Adverse Effect, and shall remain undischarged, unvacated, unbonded or
unstayed for a period of sixty (60) days; or
(i)    Dissolution. Any order, judgment or decree shall be entered against any
Credit Party or any of its Subsidiaries decreeing the dissolution or split up of
such Credit Party or such Subsidiary and such order shall remain undischarged or
unstayed for a period in excess of thirty (30) days; or
(j)    Pension Plans. There shall occur one or more ERISA Events which
individually or in the aggregate results in liability of any Credit Party, any
of its Subsidiaries or any of their respective ERISA Affiliates in excess of
$5,000,000 during the term hereof and which is not paid by the applicable due
date; or
(k)    Change of Control. A Change of Control shall occur; or
(l)    Invalidity of Credit Documents and Other Documents. At any time after the
execution and delivery thereof, (i) this Agreement or any other Credit Document
ceases to be in full force and effect (other than by reason of a release of
Collateral in accordance with the terms hereof or thereof or the satisfaction in
full of the Obligations (other than contingent and indemnified obligations not
then due and owing) in accordance with the terms hereof) or shall be declared
null and void, or the Administrative Agent shall not have or shall cease to have
a valid and perfected Lien in any Collateral purported to be covered by the
Collateral Documents with the priority required by the relevant Collateral
Document, or (ii) any Credit Party shall contest the validity

101

--------------------------------------------------------------------------------


or enforceability of any Credit Document in writing or deny in writing that it
has any further liability, including with respect to future advances by the
Lenders, under any Credit Document to which it is a party.
Section 9.2    Remedies.
Upon the occurrence of any Event of Default described in Section 9.1(f) or
Section 9.1(g), automatically, and (2) upon the occurrence and during the
continuance of any other Event of Default, at the request of (or with the
consent of) the Required Lenders, upon notice to the Borrower by the
Administrative Agent, (A) the Revolving Commitments, if any, of each Lender
having such Revolving Commitments and the obligation of the Issuing Bank to
issue any Letter of Credit shall immediately terminate; (B) each of the
following shall immediately become due and payable, in each case without
presentment, demand, protest or other requirements of any kind, all of which are
hereby expressly waived by each of the Credit Parties: (I) the unpaid principal
amount of and accrued interest on the Loans, (II) an amount equal to the maximum
amount that may at any time be drawn under all Letters of Credit then
outstanding (regardless of whether any beneficiary under any such Letter of
Credit shall have presented, or shall be entitled at such time to present, the
drafts or other documents or certificates required to draw under such Letters of
Credit), and (III) all other Obligations; provided, the foregoing shall not
affect in any way the obligations of the Lenders under Section 2.2(b)(iii) or
Section 2.3(e); (C) the Administrative Agent may enforce any and all Liens and
security interests created pursuant to Collateral Documents and (D) the
Administrative Agent shall direct the Borrower to pay (and the Borrower hereby
agrees upon receipt of such notice, or upon the occurrence of any Event of
Default specified in Section 9.1(f) and Section 9.1(g) to pay) to the
Administrative Agent such additional amounts of cash, to be held as security for
such Borrower's reimbursement Obligations in respect of Letters of Credit then
outstanding under arrangements reasonably acceptable to the Administrative
Agent, equal to the Outstanding Amount of the Letter of Credit Obligations at
such time. Notwithstanding anything herein or otherwise to the contrary, any
Event of Default occurring hereunder shall continue to exist (and shall be
deemed to be continuing) until such time as such Event of Default has been cured
to the satisfaction of the Required Lenders or waived in writing in accordance
with the terms of Section 11.4.
Section 9.3    Application of Funds.
After the exercise of remedies provided for in Section 9.2 (or after the Loans
have automatically become immediately due and payable), any amounts received on
account of the Obligations shall be applied by the Administrative Agent in the
following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal, interest and
Letter of Credit Fees but including without limitation all reasonable and
documented out-of-pocket fees, expenses and disbursements of any law firm or
other counsel and amounts payable under Section 3.1, Section 3.2 and Section
3.3) payable to the Administrative Agent, in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders including without limitation all reasonable
and documented out-of-pocket fees, expenses and disbursements of any law firm or
other counsel and amounts payable under Section 3.1, Section 3.2 and Section
3.3), ratably among the Lenders in proportion to the respective amounts
described in this clause Second payable to them;
Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, Letter of Credit
Borrowings and other Obligations ratably among such parties in proportion to the
respective amounts described in this clause Third payable to them; and
Fourth, to (a) payment of that portion of the Obligations constituting unpaid
principal of the Loans and Letter of Credit Borrowings, (b) payment of breakage,
termination or other amounts owing in respect of any Swap Contract between the
Borrower or any of its Subsidiaries and any Swap Bank, to the extent such Swap
Contract is permitted hereunder, (c) payments of amounts due under any Treasury
Management Agreement between the Borrower or any of its Subsidiaries and any
Treasury Management Bank, and (d) the Administrative Agent for the account of
the Issuing Bank, to Cash Collateralize that portion of the Letter of

102

--------------------------------------------------------------------------------


Credit Obligations comprised of the aggregate undrawn amount of Letters of
Credit, ratably among such parties in proportion to the respective amounts
described in this clause Fourth payable to them; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Applicable Laws.
Subject to Section 2.3, amounts used to Cash Collateralize the aggregate undrawn
amount of Letters of Credit pursuant to clause Fourth above shall be applied to
satisfy drawings under such Letters of Credit as they occur. If any amount
remains on deposit as Cash Collateral after all Letters of Credit have either
been fully drawn or expired, such remaining amount shall be applied to the other
Obligations, if any, in the order set forth above.
Notwithstanding the foregoing, Obligations arising under Treasury Management
Agreements and Swap Contracts shall be excluded from the application described
above if the Administrative Agent has not received written notice, together with
such supporting documentation as the Administrative Agent may request, from the
applicable Treasury Management Bank or Swap Bank, as the case may be. Each
Treasury Management Bank or Swap Bank not a party to this Agreement that has
given the notice contemplated by the preceding sentence shall, by such notice,
be deemed to have acknowledged and accepted the appointment of the
Administrative Agent pursuant to the terms of Article X for itself and its
Affiliates as if a “Lender” party hereto.


Section 10    AGENCY
Section 10.1    Appointment and Authority.
(a) Each of the Lenders and the Issuing Bank hereby irrevocably appoints Regions
Bank to act on its behalf as the Administrative Agent hereunder and under the
other Credit Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto. The provisions of this Section
are solely for the benefit of the Administrative Agent, the Lenders and the
Issuing Bank, and, except for such rights as are expressly provided to the
Borrower under Sections 10.3, 10.6 and 10.10, no Credit Party nor any of its
Subsidiaries shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” herein
or in any other Credit Documents (or any other similar term) with reference to
the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any Applicable
Law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
(b)    Each of the Lenders hereby irrevocably appoints, designates and
authorizes the Administrative Agent to take such action on its behalf under the
provisions of this Agreement and each Collateral Document and to exercise such
powers and perform such duties as are expressly delegated to it by the terms of
this Agreement or any Collateral Document, together with such powers as are
reasonably incidental thereto. Notwithstanding any provision to the contrary
contained elsewhere herein or in any Collateral Document, the Administrative
Agent shall not have any duties or responsibilities, except those expressly set
forth herein or therein, nor shall the Administrative Agent have or be deemed to
have any fiduciary relationship with any Lender or participant, and no implied
covenants, functions, responsibilities, duties, obligations or liabilities shall
be read into this Agreement or any Collateral Document or otherwise exist
against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” herein and in the Collateral
Documents with reference to the Administrative Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any Applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. The Administrative Agent
shall act on behalf of the Lenders with respect to any Collateral and the
Collateral Documents (including the execution and delivery of the Collateral
Documents on behalf of and for the benefit of the Lenders).

103

--------------------------------------------------------------------------------


Section 10.2    Rights as a Lender.
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity. Such Person and its Affiliates may
accept deposits from, lend money to, own securities of, act as the financial
advisor or in any other advisory capacity for and generally engage in any kind
of business with the Borrower or any Subsidiary of the Borrower or other
Affiliate thereof as if such Person were not the Administrative Agent hereunder
and without any duty to account therefor to the Lenders.
Section 10.3    Exculpatory Provisions.
(a) The Administrative Agent shall not have any duties or obligations except
those expressly set forth herein and in the other Credit Documents, and its
duties hereunder shall be administrative in nature. Without limiting the
generality of the foregoing, the Administrative Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Credit Documents that the Administrative
Agent is required to exercise as directed in writing by the Required Lenders (or
such other number or percentage of the Lenders as shall be expressly provided
for herein or in the other Credit Documents), provided that the Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose the Administrative Agent to liability or that
is contrary to any Credit Document or Applicable Law, including for the
avoidance of doubt any action that may be in violation of the automatic stay
under any Debtor Relief Law or that may effect a forfeiture, modification or
termination of property of a Defaulting Lender in violation of any Debtor Relief
Law; and
(iii)    shall not, except as expressly set forth herein and in the other Credit
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
(b)    The Administrative Agent shall not be liable for any action taken or not
taken by it (i) with the consent or at the request of the Required Lenders (or
such other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.4 and 9.2) or (ii) in the absence of
its own gross negligence or willful misconduct, as determined by a court of
competent jurisdiction by final and nonappealable judgment. The Administrative
Agent shall be deemed not to have knowledge of any Default unless and until
notice describing such Default is given to the Administrative Agent in writing
by the Borrower, a Lender or an Issuing Bank.
(c)    The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Credit Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Credit
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Section 5 or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.
Section 10.4    Reliance by Administrative Agent.

104

--------------------------------------------------------------------------------


The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Administrative Agent also may rely upon any statement made to
it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon. In determining
compliance with any condition hereunder to the making of a Loan, or the
issuance, extension, renewal or increase of a Letter of Credit, that by its
terms must be fulfilled to the satisfaction of a Lender or an Issuing Bank, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or the Issuing Bank unless the Administrative Agent shall have received
notice to the contrary from such Lender or the Issuing Bank prior to the making
of such Loan or the issuance of such Letter of Credit. The Administrative Agent
may consult with legal counsel (who may be counsel for the Borrower and its
Subsidiaries), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
Section 10.5    Delegation of Duties.
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Credit Document by or through any
one or more sub‑agents appointed by the Administrative Agent. The Administrative
Agent and any such sub‑agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Section shall apply to any such sub‑agent and to
the Related Parties of the Administrative Agent and any such sub‑agent, and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and non-appealable judgment that
the Administrative Agent acted with gross negligence or willful misconduct in
the selection of such sub-agents.
Section 10.6    Resignation of Administrative Agent.
(a)    The Administrative Agent may at any time give notice of its resignation
to the Lenders, the Issuing Bank and the Borrower. Upon receipt of any such
notice of resignation, the Required Lenders shall have the right, with the
consent of the Borrower, to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States. If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Borrower and the
Required Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the Issuing Bank and with the consent of the Borrower, appoint a
successor Administrative Agent meeting the qualifications set forth above.
Whether or not a successor has been appointed such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.
(b)    If the Person servicing as Administrative Agent is a Defaulting Lender
pursuant to clause (d) of the definition thereof, the Required Lenders may, to
the extent permitted by Applicable Law by notice in writing to the Borrower and
such Person, remove such Person as the Administrative Agent and, with the
consent of the Borrower, appoint a successor meeting the qualifications set
forth in clause (a) above. If no such successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within 30 days
after such notice (or such earlier day as shall be agreed by the Borrower and
the Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
(c)    With effect from the Resignation Effective Date or the Removal Effective
Date (as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Credit
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the Issuing Bank under any of
the Credit Documents, the retiring or removed Administrative Agent shall
continue to hold such collateral security until such time as a

105

--------------------------------------------------------------------------------


successor Administrative Agent is appointed), (2) all payments, communications
and determinations provided to be made by, to or through the Administrative
Agent shall instead be made by or to each Lender and the Issuing Bank directly,
and (3) the Required Lenders shall perform all of the duties of the
Administrative Agent, in each case until such time, if any, as the Required
Lenders shall appoint a successor Administrative Agent as provided for above in
this Section. Upon the acceptance of a successor's appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring or removed
Administrative Agent, and the retiring or removed Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Credit Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring or removed
Administrative Agent's resignation hereunder and under the other Credit
Documents, the provisions of this Section 10 and Section 11.2 shall continue in
effect for the benefit of such retiring or removed Administrative Agent, its
sub‑agents and their respective Related Parties in respect of any actions taken
or omitted to be taken by any of them while the retiring or removed
Administrative Agent was acting as Administrative Agent.
Section 10.7    Non-Reliance on Administrative Agent and Other Lenders.
Each of the Lenders and the Issuing Bank acknowledges that it has, independently
and without reliance upon the Administrative Agent or any other Lender or any of
their Related Parties and based on such documents and information as it has
deemed appropriate, made its own credit analysis and decision to enter into this
Agreement. Each of the Lenders and the Issuing Bank also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Credit Document or any related agreement or any document furnished
hereunder or thereunder.
Section 10.8    No Other Duties, etc.
Anything herein to the contrary notwithstanding, none of the Book Runners, Lead
Arrangers, Documentation Agents, Syndication Agents or similarly titled Persons
listed on the cover page hereof (if any) shall have any powers, duties or
responsibilities under this Agreement or any of the other Credit Documents,
except in its capacity, as applicable, as the Administrative Agent, a Lender or
an Issuing Bank hereunder.
Section 10.9    Administrative Agent May File Proofs of Claim.
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Credit Party, the Administrative Agent
(irrespective of whether the principal of any Loan or Letter of Credit
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered (but not
obligated) by intervention in such proceeding or otherwise:
(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, Letter of Credit Obligations
and all other Obligations that are owing and unpaid and to file such other
documents as may be necessary or advisable in order to have the claims of the
Lenders, the Issuing Bank and the Administrative Agent (including any claim for
the reasonable compensation, expenses, disbursements and advances of the
Lenders, the Issuing Bank and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the Issuing Bank and
the Administrative Agent under Section 2.10 and Section 11.2) allowed in such
judicial proceeding; and
(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

106

--------------------------------------------------------------------------------


and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the Issuing Bank to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent under Section
2.10 and Section 11.2).
Section 10.10    Collateral Matters.
(a)    The Lenders (including the Issuing Bank and the Swingline Lender)
irrevocably authorize the Administrative Agent, at its option and in its
discretion:
(i)    to execute and deliver the Collateral Documents on behalf of and for the
benefit of each Lender (including the Issuing Bank and Swingline Lender);
(ii)    to release any Lien on any property granted to or held under any Credit
Document securing the Revolving Obligations (x) upon the Termination Date, (y)
that is sold or otherwise disposed of or to be sold or otherwise disposed of as
part of or in connection with any sale or other disposition permitted under the
Credit Documents or consented to in accordance with the terms of this Agreement,
or (z) subject to Section 11.4, if approved, authorized or ratified in writing
by the Required Lenders;
(iii)    to subordinate any Lien on any property granted to or held under any
Credit Document securing the Revolving Obligations to the holder of any Lien on
such property that is permitted by Section 8.2(m); and
(iv)    to release any Guarantor from its obligations under this Agreement and
the other Credit Documents if such Person ceases to be a Borrower as a result of
a transaction permitted under the Credit Documents.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent's authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under this Agreement pursuant to this
Section.
(b)    The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent's Lien thereon, or any certificate
prepared by any Credit Party in connection therewith, nor shall the
Administrative Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral.
(c)    Anything contained in any of the Credit Documents to the contrary
notwithstanding, each of the Credit Parties, the Administrative Agent and each
holder of the Obligations hereby agrees that (i) no holder of the Obligations
shall have any right individually to realize upon any of the Collateral or to
enforce this Agreement, the Notes or any other Credit Document, it being
understood and agreed that all powers, rights and remedies hereunder may be
exercised solely by the Administrative Agent, on behalf of the holders of the
Obligations in accordance with the terms hereof and all powers, rights and
remedies under the Collateral Documents may be exercised solely by the
Administrative Agent, and (ii) in the event of a foreclosure by the
Administrative Agent on any of the Collateral pursuant to a public or private
sale or other disposition, the Administrative Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale or other disposition
and the Administrative Agent, as agent for and representative of the holders of
the Obligations (but not any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled, for the purpose of bidding and making settlement or
payment of the purchase price for all or any portion of the Collateral sold at
any such public sale, to use and apply any of the Obligations as a credit on
account of the purchase price for any collateral payable by the Administrative
Agent at such sale or other disposition.

107

--------------------------------------------------------------------------------


(d)    No Swap Contract or Treasury Management Agreement will create (or be
deemed to create) in favor of any Swap Bank or any Treasury Management Banks,
respectively that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of the Borrower or
any other Credit Party under the Credit Documents except as expressly provided
herein or in the other Credit Documents. By accepting the benefits of the
Collateral, such Swap Bank or such Treasury Management Bank shall be deemed to
have appointed the Administrative Agent as its agent and agreed to be bound by
the Credit Documents as a holder of the Obligations, subject to the limitations
set forth in this clause (d).
Section 11    MISCELLANEOUS
Section 11.1    Notices; Effectiveness; Electronic Communications.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier or electronic mail
as follows, and all notices and other communications expressly permitted
hereunder to be given by telephone shall be made to the applicable telephone
number, as follows:
(i)    if to the Administrative Agent, the Borrower or any other Credit Party,
to the address, telecopier number, electronic mail address or telephone number
specified in Appendix B:
(ii)    if to any Lender, the Issuing Bank or Swingline Lender, to the address,
telecopier number, electronic mail address or telephone number in its
Administrative Questionnaire on file with the Administrative Agent.
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures reasonably approved by the Administrative Agent, provided
that the foregoing shall not apply to notices to any Lender or the Issuing Bank
pursuant to Section 2 if such Lender or the Issuing Bank, as applicable, has
notified the Administrative Agent and the Borrower that it is incapable of
receiving notices under such Section by electronic communication. The
Administrative Agent or any Credit Party may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it, provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

108

--------------------------------------------------------------------------------


(c)    Change of Address, Etc. Any party hereto may change its address,
telecopier number or electronic mail address for notices and other
communications hereunder by notice to the other parties hereto.
(d)    Platform.
(i)    Each Credit Party agrees that the Administrative Agent may, but shall not
be obligated to, make the Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on Debtdomain,
Intralinks, Syndtrak or a substantially similar electronic transmission system
(the “Platform”).
(ii)    The Platform is provided “as is” and “as available.” The Agent Parties
(as defined below) do not warrant the adequacy of the Platform and expressly
disclaim liability for errors or omissions in the Communications. No warranty of
any kind, express, implied or statutory, including, without limitation, any
warranty of merchantability, fitness for a particular purpose, non-infringement
of third-party rights or freedom from viruses or other code defects, is made by
any Agent Party in connection with the Communications or the Platform. In no
event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower or the
other Credit Parties, any Lender or any other Person or entity for damages of
any kind, including, without limitation, direct or indirect, special, incidental
or consequential damages, losses or expenses (whether in tort, contract or
otherwise) arising out of the Borrower's, any other Credit Party's or the
Administrative Agent's transmission of communications through the Platform.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Credit
Party pursuant to any Credit Document or the transactions contemplated therein
which is distributed to the Administrative Agent, any Lender or the Issuing Bank
by means of electronic communications pursuant to this Section, including
through the Platform.
Section 11.2    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Credit Parties shall pay (i) all reasonable and
documented out‑of‑pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable and documented out-of-pocket fees, charges
and disbursements of counsel for the Administrative Agent (which counsel may
include their respective employees)) in connection with the syndication of the
credit facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Credit Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out‑of‑pocket expenses incurred
by the Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out‑of‑pocket expenses incurred by the
Administrative Agent, the Lenders or the Issuing Bank (including the reasonable
and documented fees, charges and disbursements of (w) one counsel for the
Administrative Agent, (x) one counsel to the Lenders, taken as a whole, (y) one
counsel for the Issuing Bank, and (z) one local counsel to the Lenders and the
Administrative Agent, taken as a whole, in any applicable jurisdiction as to
which the Administrative Agent reasonably determines such local counsel is
appropriate and reasonably necessary, which counsel may include in each case
such Persons' respective employees) in connection with the enforcement or
protection of their respective rights (A) in connection with this Agreement and
the other Credit Documents, including their respective rights under this
Section, or (B) in connection with the Loans made or Letters of Credit issued
hereunder, including all such out‑of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit. Notwithstanding the foregoing limitations on the obligations of the
Borrower to reimburse such Persons for the fees, charges and disbursements of
counsel to such Persons, solely in the event of an actual or perceived conflict
of interest, where the Person or Persons affected by such conflict informs the
Borrower of such conflict and thereafter retains its or their own counsel, the
Credit Parties shall pay, or reimburse such Person or Persons for, the
reasonable fees and disbursements of one additional counsel to the affected
Person or Persons taken as a whole (and, if reasonably necessary, one specialty
or local counsel to the affected Person or Persons, taken as a whole, in any
applicable jurisdiction as to which such specialty counsel or local counsel is
reasonably necessary).

109

--------------------------------------------------------------------------------


Without duplication of the foregoing, the Borrower and each other Credit Party
shall indemnify and/or reimburse (as applicable) the Administrative Agent for
any and all reasonable, documented out-of-pocket costs, expenses, claims, fees
or other amounts paid or incurred by the Administrative Agent to the extent paid
or incurred in connection with the filing or recording of any documents,
agreement or instruments related to the Collateral, the protection of any of the
Collateral, its rights and interests therein or any Credit Party's underlying
rights and interests therein or the enforcement of any of its other rights with
respect to the Collateral.
(b)    Indemnification by the Credit Parties. The Credit Parties shall indemnify
the Administrative Agent (and any sub-agent thereof), each Lender and the
Issuing Bank, and each Related Party of any of the foregoing Persons (each such
Person being called an “Indemnitee”) against, and hold each Indemnitee harmless
from, any and all losses, claims, damages, liabilities and related expenses
(including reasonable and documented legal fees and expenses of counsel to such
Indemnitees, but limited, in the case of such legal fees and expenses, to one
counsel to the Indemnitees, taken as a whole and, solely in the case of a
conflict of interest, one additional counsel to the affected Indemnitees, taken
as a whole (and if reasonably necessary, of one local counsel in any relevant
jurisdiction to all such Indemnitees, taken as a whole and, solely in the case
of a conflict of interest, one additional local counsel to all affected
Indemnitees, taken as a whole), incurred by any Indemnitee or asserted against
any Indemnitee by any third party or by the Borrower or any of its Subsidiaries
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Credit Document or any agreement or
instrument contemplated hereby or thereby or otherwise in connection herewith or
therewith, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, (iv) the execution or delivery of any
commitment or fee letters in contemplation of this Agreement, the other Credit
Documents and the transactions hereunder, the performance by the parties thereto
of their respective obligations thereunder or the consummation of the
transactions contemplated thereby, or (v) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by the Borrower or any of its Subsidiaries, and regardless of whether
any Indemnitee is a party thereto, provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower or any of its Subsidiaries against an Indemnitee for
breach in bad faith of such Indemnitee's obligations hereunder or under any
other Credit Document, if the Borrower or such Subsidiary has obtained a final
and nonappealable judgment in its favor on such claim as determined by a court
of competent jurisdiction. This Section 11.2(b) shall not apply with respect to
Taxes other than any Taxes that represent losses, claims, damages, etc. arising
from any non-Tax claim.
(c)    Reimbursement by Lenders. To the extent that the Credit Parties for any
reason fail to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof),
the Issuing Bank or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent), the
Issuing Bank or such Related Party, as the case may be, such Lender's pro rata
share (in each case, determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount, provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent) or the Issuing Bank in its capacity
as such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or the Issuing Bank in connection
with such capacity. The obligations of the Lenders under this subsection (c) are
subject to the provisions of this Agreement that provide that their obligations
are several in nature, and not joint and several.

110

--------------------------------------------------------------------------------


(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
Applicable Law, none of the parties to this Agreement shall assert, and each
hereby waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Credit Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
subsection (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by such
Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Credit
Documents or the transactions contemplated hereby or thereby.
(e)    Payments. All amounts due under this Section shall be payable promptly
following written demand therefor, together with reasonable back-up
documentation supporting such reimbursement request (including delivery of
copies of applicable invoices).
(f)    Survival. The provisions of this Section shall survive resignation or
replacement of the Administrative Agent, the Issuing Bank, the Swingline Lender
or any Lender, termination of the commitments hereunder and repayment,
satisfaction and discharge of the loans and obligations hereunder.
Section 11.3    Set‑Off.
If an Event of Default shall have occurred and be continuing, each Lender (other
than any Defaulting Lender), the Issuing Bank, and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by Applicable Law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency, but excluding any deposits held in trust accounts, tax accounts,
benefits accounts and payroll accounts, to the extent the Borrower's or the
applicable Credit Party's interest in such deposits held in trust accounts, tax
accounts, benefits accounts and payroll accounts is solely that of legal title
(such that the beneficial interest therein is vested in one or more third
parties that are not Credit Parties under Applicable Law), or such deposits
would not otherwise constitute property of the Borrower or any other Credit
Party (or the estate of any of the foregoing) under any Debtor Relief Laws) at
any time held and other obligations (in whatever currency) at any time owing by
such Lender, the Issuing Bank or any such Affiliate to or for the credit or the
account of the Borrower or any other Credit Party against any and all of the
obligations of the Borrower or such Credit Party now or hereafter existing under
this Agreement or any other Credit Document to such Lender or the Issuing Bank,
irrespective of whether or not such Lender or the Issuing Bank shall have made
any demand under this Agreement or any other Credit Document and although such
obligations of the Borrower or such Credit Party may be contingent or unmatured
or are owed to a branch or office of such Lender or the Issuing Bank different
from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have. Each of the Lenders and the Issuing Bank agrees
to notify the Borrower and the Administrative Agent promptly after any such
setoff and application, provided that the failure to give such notice shall not
affect the validity of such setoff and application.
Section 11.4    Amendments and Waivers.
(a)    Required Lenders, Borrower and Administrative Agent Consent. Subject to
Section 11.4(b) and Section 11.4(c), no amendment, modification, termination or
waiver of any provision of the Credit Documents, or consent to any departure by
any Credit Party therefrom, shall in any event be effective without the written
concurrence of (x) the Borrower, (y) if the rights of the Administrative Agent
are adversely affected thereby, the Administrative Agent, and (z) the Required
Lenders; provided that (i) the Administrative Agent may, with the consent of the
Borrower only, amend, modify or supplement this Agreement to cure any ambiguity,
omission, defect or inconsistency, so long as such amendment, modification or
supplement does not adversely affect the rights of any Lender or the Issuing
Bank, (ii) the Fee Letter may be amended, or rights or privileges thereunder
waived, in a writing executed only by the parties thereto, (iii) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitments,

111

--------------------------------------------------------------------------------


Loans and/or Letter of Credit Obligations of such Lender may not be increased or
extended without the consent of such Lender, (iv) each Lender is entitled to
vote as such Lender sees fit on any bankruptcy reorganization plan that affects
the Loans, and each Lender acknowledges that the provisions of Section 1126(c)
of the Bankruptcy Code of the United States supersedes the unanimous consent
provisions set forth herein, and (v) the Required Lenders shall determine
whether or not to allow any Credit Party to use cash collateral in the context
of a bankruptcy or insolvency proceeding and such determination shall be binding
on all of the Lenders.
(b)    Affected Lenders' Consent. Without the written consent of each Lender
(other than a Defaulting Lender except as provided in clause (a)(iii) above)
that would be affected thereby, no amendment, modification, termination, or
consent shall be effective if the effect thereof would:
(i)    extend the Revolving Commitment Termination Date, except pursuant to an
extension thereof effected in accordance with Section 2.18;
(ii)    waive, reduce or postpone any scheduled repayment (but not prepayment)
or alter the required application of any prepayment pursuant to Section 2.12 or
the application of funds pursuant to Section 9.3, as applicable;
(iii)    extend the stated expiration date of any Letter of Credit, beyond the
Revolving Commitment Termination Date;
(iv)    reduce the principal of or the rate of interest on any Loan (other than
any waiver of the imposition of the Default Rate pursuant to Section 2.9) or any
fee or premium payable hereunder; provided, however, that only the consent of
the Required Lenders shall be necessary (A) to amend the definition of “Default
Rate” or to waive any obligation of the Borrower to pay interest at the Default
Rate or (B) to amend any financial covenant hereunder (or any defined term used
therein) even if the effect of such amendment would be to reduce the rate of
interest on any Loan or to reduce any fee payable hereunder;
(v)    extend the time for payment of any such interest or fees;
(vi)    reduce the principal amount of any Loan or any reimbursement obligation
in respect of any Letter of Credit;
(vii)    amend, modify, terminate or waive any provision of this Section 11.4(b)
or Section 11.4(c) or any other provision of this Agreement that expressly
provides that the consent of all Lenders is required;
(viii)    change the percentage of the outstanding principal amount of Loans
that is required for the Lenders or any of them to take any action hereunder or
amend the definition of “Required Lenders” or “Revolving Commitment Percentage”
or modify the amount of the Commitment of any Lender;
(ix)    release all or substantially all of the Collateral or all or
substantially all of the Guarantors from their obligations hereunder, in each
case, except as expressly provided in the Credit Documents; or
(x)    consent to the assignment or transfer by the Borrower of any of its
rights and obligations under any Credit Document (except pursuant to a
transaction permitted hereunder).
(c)    Other Consents. No amendment, modification, termination or waiver of any
provision of the Credit Documents, or consent to any departure by the Borrower
or any other Credit Party therefrom, shall:

112

--------------------------------------------------------------------------------


(i)    increase any Revolving Commitment of any Lender over the amount thereof
then in effect without the consent of such Lender; provided, no amendment,
modification or waiver of any condition precedent, covenant, Default or Event of
Default shall constitute an increase in any Revolving Commitment of any Lender;
(ii)    amend, modify, terminate or waive any provision hereof relating to the
Swingline Sublimit or the Swingline Loans without the consent of the Swingline
Lender;
(iii)    amend, modify, terminate or waive any obligation of Lenders relating to
the purchase of participations in Letters of Credit as provided in
Section 2.3(e) without the written consent of the Administrative Agent and of
the Issuing Bank;
(iv)    amend, modify, terminate or waive any provision of this Section 11 as
the same applies to the Administrative Agent, or any other provision hereof as
the same applies to the rights or obligations of the Administrative Agent, in
each case without the consent of such Administrative Agent; or
(v)    amend, modify, terminate or waive any of the provisions of any Credit
Document related to advance rates related to the Borrowing Base Properties or
the definitions of (or provisions relating to) the terms “Aggregate Borrowing
Base Real Property Value Amount,” “Aggregate Borrowing Base Securities Value
Amount,” “Approved Securities,” “Borrowing Base,” Borrowing Base Property,”
“Borrowing Base Real Property,” “Borrowing Base Real Property Deliverables,”
“Borrowing Base Real Property Value Amount,” “Borrowing Base Real Property
Mortgageability Amount,” “Borrowing Base Real Property Mortgageability Cash
Flow,” “Borrowing Base Securities,” “Borrowing Base Securities Approval
Conditions,” “Borrowing Base Securities Value Amount,” “Conditional Approval BBP
Deliverables” or the components of any of the foregoing (to the extent related
to the calculation of the Borrowing Base or the approval and/or qualifications
respecting Borrowing Base Properties) without the written consent of each of the
Lenders (other than any Defaulting Lender).
(d)    Execution of Amendments, etc. The Administrative Agent may, but shall
have no obligation to, with the concurrence of any Lender, execute amendments,
modifications, waivers or consents on behalf of such Lender. Any waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which it was given. No notice to or demand on any Credit Party in
any case shall entitle any Credit Party to any other or further notice or demand
in similar or other circumstances. Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.4 shall be binding
upon each Lender at the time outstanding, each future Lender and, if signed by a
Credit Party, on such Credit Party.
Section 11.5    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Credit Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

113

--------------------------------------------------------------------------------


(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitments, Loans and obligations hereunder
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:
(i)    Minimum Amounts.
(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender's Commitments and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes loans and
obligations in respect thereof outstanding thereunder) or, if the Commitment is
not then in effect, the principal outstanding balance of the Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment Agreement with respect to such assignment is delivered to the
Administrative Agent or, if “Trade Date” is specified in the Assignment
Agreement, as of the Trade Date) shall not be less than $5,000,000, in the case
of any assignment in respect of any Revolving Commitments and/or Revolving
Loans, unless each of the Administrative Agent and, so long as no Event of
Default shall have occurred and is continuing, the Borrower otherwise consents
(each such consent not to be unreasonably withheld or delayed).
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender's rights and
obligations under this Agreement with respect to the Commitments and Loans
assigned.
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
(A)    the consent of the Borrower (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default shall have occurred
and is continuing at the time of such assignment or (y) such assignment is to a
Lender, an Affiliate of a Lender or an Approved Fund; provided that the Borrower
shall be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within ten (10) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of Revolving Commitments if such assignment is to a Person that is not a Lender,
an Affiliate of such Lender or an Approved Fund with respect to such Lender;
(C)    the consent of the Issuing Bank (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Commitment; and
(D)    the consent of the Swingline Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment in respect of any
Revolving Commitment.
(iv)    Assignment Agreement. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment Agreement, together with a
processing and recordation fee in the amount of $3,500, unless waived, in whole
or in part by the Administrative Agent in its discretion.

114

--------------------------------------------------------------------------------


The assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.
(v)    No Assignment to Borrower, Affiliates or Subsidiaries. No such assignment
shall be made to the Borrower or any of the Borrower's Affiliates or
Subsidiaries.
(vi)    No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
(vii)    Certain Additional Payments. In connection with any assignment of
rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the Issuing Bank, the Swingline Lender and each other
Lender hereunder (and interest accrued thereon), and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swingline Loans in accordance with its Revolving Commitment
Percentage. Notwithstanding the foregoing, in the event that any assignment of
rights and obligations of any Defaulting Lender hereunder shall become effective
under Applicable Law without compliance with the provisions of this paragraph,
then the assignee of such interest shall be deemed to be a Defaulting Lender for
all purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment Agreement, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment
Agreement, have the rights and obligations of a Lender under this Agreement, and
the assigning Lender thereunder shall, to the extent of the interest assigned by
such Assignment Agreement, be released from its obligations under this Agreement
(and, in the case of an Assignment Agreement covering all of the assigning
Lender's rights and obligations under this Agreement, such Lender shall cease to
be a party hereto) but shall continue to be entitled to the benefits of Sections
3.1, 3.2 and 3.3 (subject to the requirements and limitations therein) and 11.2
with respect to facts and circumstances occurring prior to the effective date of
such assignment. If requested by the assignee, the Borrower will execute and
deliver, at their own expense, Notes to the assignee evidencing the interests
taken by way of assignment hereunder. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in the United
States, a copy of each Assignment Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitments
of, and principal amounts (and stated interest) of the Loans and Obligations
owing to, each Lender pursuant to the terms hereof from time to time (the
“Register”). The entries in the Register shall be conclusive absent manifest
error, and the Borrower, the Administrative Agent and the Lenders shall treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.
(d)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or the Administrative Agent, sell participations to any Person (other
than a natural Person or the Borrower or any of the Borrower's Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender's
rights and/

115

--------------------------------------------------------------------------------


or obligations under this Agreement (including all or a portion of its
Commitment and/or the Loans owing to it); provided that (i) such Lender's
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the Issuing
Bank and Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender's rights and obligations under this Agreement. For
the avoidance of doubt, each Lender shall be responsible for the indemnity under
Section 11.2(c) with respect to any payments made by such Lender to its
Participant(s).
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in clauses (b) or (c) of
Section 11.4 that affects such Participant. The Borrower agrees that each
Participant shall be entitled to the benefits of Sections 3.1, 3.2 and 3.3
(subject to the requirements and limitations therein, including the requirements
under Section 3.3(f) (it being understood that the documentation required under
Section 3.3(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to clause (b) of this Section; provided that such Participant (A)
agrees to be subject to the provisions of Sections 2.17 and 3.4 as if it were an
assignee under clause (b) of this Section; and (B) shall not be entitled to
receive any greater payment under Sections 3.2 or 3.3, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. Each Lender that sells a participation agrees, at the
Borrower's request and expense, to use reasonable efforts to cooperate with the
Borrower to effectuate the provisions of Section 2.17 with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 11.3 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.14 as though it were a
Lender. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrower, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant's interest in the Loans or other obligations under
the Credit Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Credit Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(e)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement, or any
promissory notes evidencing its interests hereunder, to secure obligations of
such Lender, including any pledge or assignment to secure obligations to a
Federal Reserve Bank; provided that no such pledge or assignment shall release
such Lender from any of its obligations hereunder or substitute any such pledgee
or assignee for such Lender as a party hereto.
Section 11.6    [Reserved.]
    Section 11.7    Survival of Representations, Warranties and Agreements.
All representations, warranties and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Credit Party set forth in Section 3.1(c), Section 3.2,
Section 3.3, Section 11.2, Section 11.3, and Section 11.10 and the agreements of
the Lenders and the Administrative Agent set forth in Section 2.14, Section 10.3
and Section 11.2(c) shall survive the payment of the Loans, the cancellation,
expiration or cash collateralization of the Letters of Credit, and the
termination hereof.

116

--------------------------------------------------------------------------------


Section 11.8    No Waiver; Remedies Cumulative.
No failure or delay on the part of the Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Credit
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. The rights, powers
and remedies given to each Agent and each Lender hereby are cumulative and shall
be in addition to and independent of all rights, powers and remedies existing by
virtue of any statute or rule of law or in any of the other Credit Documents,
any Swap Contracts or any Treasury Management Agreements. Any forbearance or
failure to exercise, and any delay in exercising, any right, power or remedy
hereunder shall not impair any such right, power or remedy or be construed to be
a waiver thereof, nor shall it preclude the further exercise of any such right,
power or remedy.
Section 11.9    Marshalling; Payments Set Aside.
Neither the Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of any Credit Party or any other Person or against
or in payment of any or all of the Obligations. To the extent that any Credit
Party makes a payment or payments to the Administrative Agent, the Issuing Bank,
the Swingline Lender or the Lenders (or to the Administrative Agent, on behalf
of Lenders), or the Administrative Agent, the Issuing Bank or the Lenders
enforce any security interests or exercise their rights of setoff, and such
payment or payments or the proceeds of such enforcement or setoff or any part
thereof are subsequently invalidated, declared to be fraudulent or preferential,
set aside and/or required to be repaid to a trustee, receiver or any other party
under any Debtor Relief Law, any other state or federal law, common law or any
equitable cause, then, to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied, and all Liens, rights and remedies
therefor or related thereto, shall be revived and continued in full force and
effect as if such payment or payments had not been made or such enforcement or
setoff had not occurred.
Section 11.10    Severability.
In case any provision in or obligation hereunder or any Note or other Credit
Document shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.
Section 11.11    Obligations Several; Independent Nature of Lenders' Rights.
The obligations of the Lenders hereunder are several and no Lender shall be
responsible for the obligations or Revolving Commitment of any other Lender
hereunder. Nothing contained herein or in any other Credit Document, and no
action taken by the Lenders pursuant hereto or thereto, shall be deemed to
constitute the Lenders as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to Section 10.10(c), each
Lender shall be entitled to protect and enforce its rights arising under this
Agreement and the other Credit Documents and it shall not be necessary for any
other Lender to be joined as an additional party in any proceeding for such
purpose.
Section 11.12    Headings.
Section headings herein are included herein for convenience of reference only
and shall not constitute a part hereof for any other purpose or be given any
substantive effect.
Section 11.13    Applicable Laws.
(a)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the law of the State of New York.
(b)    Submission to Jurisdiction. Each party hereto irrevocably and
unconditionally submits, for itself and its property, to the nonexclusive
jurisdiction of the courts of the State of New York sitting in the

117

--------------------------------------------------------------------------------


Borough of Manhattan and of the United States District Court of the Southern
District, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Credit Document, or
for recognition or enforcement of any judgment, and each of the parties hereto
irrevocably and unconditionally agrees that all claims in respect of any such
action or proceeding may be heard and determined in such New York State court
or, to the fullest extent permitted by Applicable Law, in such Federal court.
Each of the parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement or in any other Credit Document shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Credit Document against any Credit Party or its properties in the
courts of any jurisdiction.
(c)    Waiver of Venue. Each party hereto irrevocably and unconditionally
waives, to the fullest extent permitted by Applicable Law, any objection that it
may now or hereafter have to the laying of venue of any action or proceeding
arising out of or relating to this Agreement or any other Credit Document in any
court referred to in subsection (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by Applicable Law,
the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
(d)    Service of Process. Each party hereto irrevocably consents to service of
process in the manner provided for notices in Section 11.1. Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by Applicable Law.
Section 11.14    WAIVER OF JURY TRIAL.
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
CREDIT DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND
THE OTHER CREDIT DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
Section 11.15    Confidentiality.
Each of the Administrative Agent, the Issuing Bank and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (a) to its Affiliates and to its and its
Affiliates' respective partners, directors, officers, employees, agents,
advisors and other representatives (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential and it shall be
responsible for its Affiliate's compliance with this Section), (b) to the extent
requested by any regulatory authority purporting to have jurisdiction over it
(including any self-regulatory authority, such as the National Association of
Insurance Commissioners), in which case such Administrative Agent, Issuing Bank
or Lender shall promptly notify the Borrower, (c) to the extent required by
Applicable Laws or regulations or by any subpoena or similar legal process;
provided that, unless specifically prohibited by Applicable Law, such
Administrative Agent, Issuing Bank or Lender shall promptly notify the Borrower,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Credit Document or any action or
proceeding relating to this Agreement or any other Credit Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to (i)
any assignee of or Participant in, or any prospective assignee of or Participant
in, any of its rights or obligations under this Agreement or (ii) any actual or
prospective counterparty (or its advisors) to any swap or derivative transaction
relating to the Borrower or any Subsidiary and its obligations, (g) with the
prior written consent of the

118

--------------------------------------------------------------------------------


Borrower or (h) to the extent such Information (x) becomes publicly available
other than as a result of a breach of any confidentiality obligations owed by
the Administrative Agent, the Issuing Bank or any Lender to the Borrower or any
of its Subsidiaries or (y) becomes available to the Administrative Agent, any
Lender, the Issuing Bank or any of their respective Affiliates on a
non-confidential basis from a source other than the Borrower.
For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a non-confidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, unless, in the case of information received from the
Borrower or any of its Subsidiaries after the date hereof, such information is
clearly identified at the time of delivery as non-confidential. Any Person
required to maintain the confidentiality of Information as provided in this
Section shall be considered to have complied with its obligation to do so if
such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each of the Administrative Agent, the Issuing Bank and the Lenders acknowledges
that (i) the Information may include material non-public information concerning
the Borrower or any Subsidiary, as the case may be, (ii) it has developed
compliance procedures regarding the use of material non-pubic information and
(iii) it will handle such material non-public information in accordance with
Applicable Law, including United States federal and state securities laws.
Section 11.16    Usury Savings Clause.
Notwithstanding any other provision herein, the aggregate interest rate charged
or agreed to be paid with respect to any of the Obligations, including all
charges or fees in connection therewith deemed in the nature of interest under
Applicable Laws shall not exceed the Highest Lawful Rate. If the rate of
interest (determined without regard to the preceding sentence) under this
Agreement at any time exceeds the Highest Lawful Rate, the aggregate outstanding
amount of the Loans made hereunder shall bear interest at the Highest Lawful
Rate until the total amount of interest due hereunder equals the amount of
interest which would have been due hereunder if the stated rates of interest set
forth in this Agreement had at all times been in effect. In addition, if when
the Loans made hereunder are repaid in full the total interest due hereunder
(taking into account the increase provided for above) is less than the total
amount of interest which would have been due hereunder if the stated rates of
interest set forth in this Agreement had at all times been in effect, then to
the extent permitted by law, the Borrower shall pay to the Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
the Lenders and each of the Credit Parties to conform strictly to any applicable
usury laws. Accordingly, if any Lender contracts for, charges, or receives any
consideration which constitutes interest in excess of the Highest Lawful Rate,
then any such excess shall be cancelled automatically and, if previously paid,
shall at such Lender's option be applied to the aggregate outstanding amount of
the Loans made hereunder or be refunded to each of the applicable Credit
Parties.In determining whether the interest contracted for, charged, or received
by the Administrative Agent or a Lender exceeds the Highest Lawful Rate, such
Person may, to the extent permitted by Applicable Laws, (a) characterize any
payment that is not principal as an expense, fee, or premium rather than
interest, (b) exclude voluntary prepayments and the effects thereof, and (c)
amortize, prorate, allocate, and spread in equal or unequal parts the total
amount of interest, throughout the contemplated term of the Revolving
Obligations hereunder.
Section 11.17    Counterparts; Integration; Effectiveness.
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement
and the other Credit Documents, and any separate letter agreements with respect
to fees payable to the Administrative Agent, constitute the entire contract
among the parties relating to the subject matter hereof and supersede any and
all previous agreements and understandings, oral or written, relating to the
subject matter hereof. Except as provided in Section 5, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof that,
when taken together, bear the signatures of each of the other parties hereto.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy or .pdf file shall be effective as delivery of a manually executed
counterpart of this Agreement.

119

--------------------------------------------------------------------------------


Section 11.18    No Advisory of Fiduciary Relationship.
In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Credit Document), each of the Credit Parties acknowledges and
agrees, and acknowledges its Affiliates' understanding, that: (a)(i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, are arm's-length commercial transactions between the
Credit Parties, on the one hand, and the Administrative Agent, on the other
hand, (ii) the Credit Parties have consulted their own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate, and (iii)
each of the Credit Parties is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Credit Documents; (b)(i) the Administrative Agent is and has
been acting solely as a principal and, except as expressly agreed in writing by
the relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary, for any Credit Party or any of their Affiliates or any other
Person and (ii) the Administrative Agent does not have any obligation to any
Credit Party or any of their Affiliates with respect to the transactions
contemplated hereby except those obligations expressly set forth herein and in
the other Credit Documents; and (c) the Administrative Agent and its respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of the Credit Parties and their Affiliates, and
the Administrative Agent does not have any obligation to disclose any of such
interests to any Credit Party or its Affiliates. To the fullest extent permitted
by law, each of the Credit Parties hereby waives and releases, any claims that
it may have against the Administrative Agent with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
Section 11.19    Electronic Execution of Assignments and Other Documents.
The words “execution,” “signed,” “signature,” and words of like import in any
Assignment Agreement or in any amendment, waiver, modification or consent
relating hereto shall be deemed to include electronic signatures or the keeping
of records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature or the use of a
paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any Applicable Laws, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.
Section 11.20    USA PATRIOT Act.
Each Lender subject to the Patriot Act hereby notifies each of the Credit
Parties that pursuant to the requirements of the Patriot Act, it is required to
obtain, verify and record information that identifies each of the Credit
Parties, which information includes the name and address of each of the Credit
Parties and other information that will allow such Lender to identify each of
the Credit Parties in accordance with the Patriot Act.
Section 11.21    Conflicts.
In the event of any conflict or inconsistency between the provisions hereunder
and the provisions of any other Credit Document, then, notwithstanding anything
contained in such Credit Document, the provision contained in this Agreement
will prevail and the provisions of such Credit Document will be deemed amended
to the extent necessary to eliminate such conflict or consistency. If any act or
omission of a Credit Party is permitted under this Agreement, but is prohibited
under any other Credit Document, such act or omission shall be permitted.
[Signatures on Following Page(s)]

120

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.




BORROWER:
RREEF PROPERTY OPERATING PARTNERSHIP, LP, a Delaware limited partnership



By: RREEF PROPERTY TRUST, INC.,
its General Partner


By:
/s/ James N. Carbone
Name:
James N. Carbone
Title:
Chief Executive Officer

    
By:
/s/ Julianna S. Ingersoll
Name:
Julianna S. Ingersoll
Title:
Chief Financial Officer











Guarantors:
RREEF PROPERTY TRUST, INC., a Maryland corporation



By:
/s/ James N. Carbone
Name:
James N. Carbone
Title:
Chief Executive Officer

    
By:
/s/ Julianna S. Ingersoll
Name:
Julianna S. Ingersoll
Title:
Chief Financial Officer




































121

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:                    REGIONS BANK, as Administrative Agent
By:
/s/ Lori Chambers
Name:
Lori Chambers
Title:
Vice President








































































































122

--------------------------------------------------------------------------------




LENDERS:
REGIONS BANK, as a Lender

By:
/s/ Lori Chambers
Name:
Lori Chambers
Title:
Vice President








123